Exhibit 10.1

 

 

 

LOAN AGREEMENT

 

 

Dated as of November 8, 2012

 

 

By and Among

 

 

Borrowers (as defined herein)

 

 

and

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

Section 1.1

Definitions

1

Section 1.2

Principles of Construction

21

 

 

ARTICLE 2. GENERAL TERMS

22

 

 

Section 2.1

The Loan

22

Section 2.2

Disbursement to Borrowers

22

Section 2.3

The Note and the other Loan Documents

22

Section 2.4

Use of Proceeds

22

Section 2.5

Interest Rate

22

Section 2.6

Loan Payments

23

Section 2.7

Prepayments

24

Section 2.8

Defeasance

25

Section 2.9

Release of Properties

28

Section 2.10

Substitution of Properties

31

 

 

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

33

 

 

Section 3.1

Legal Status and Authority

33

Section 3.2

Validity of Documents

33

Section 3.3

Litigation

34

Section 3.4

Agreements

34

Section 3.5

Financial Condition

34

Section 3.6

Disclosure

34

Section 3.7

No Plan Assets

34

Section 3.8

Not a Foreign Person

35

Section 3.9

Business Purposes

35

Section 3.10

Borrowers’ Information

35

Section 3.11

Status of Properties

35

Section 3.12

Financial Information

37

Section 3.13

Condemnation

37

Section 3.14

Separate Lots

37

Section 3.15

Insurance

37

Section 3.16

Use of Properties

38

Section 3.17

Leases and Rent Roll

38

 

i

--------------------------------------------------------------------------------


 

Section 3.18

Filing and Recording Taxes

38

Section 3.19

Management Agreement

39

Section 3.20

Illegal Activity/Forfeiture

39

Section 3.21

Taxes

39

Section 3.22

Permitted Encumbrances

39

Section 3.23

Material Agreements

39

Section 3.24

Non-Consolidation Opinion Assumptions

40

Section 3.25

Federal Reserve Regulations

40

Section 3.26

Investment Company Act

40

Section 3.27

Fraudulent Conveyance

40

Section 3.28

Embargoed Person

41

Section 3.29

Patriot Act

41

Section 3.30

Organizational Chart

42

Section 3.31

Bank Holding Company

42

Section 3.32

Intentionally Omitted

42

Section 3.33

REA Representations

42

Section 3.34

No Change in Facts or Circumstances

42

Section 3.35

Perfection of Accounts

43

Section 3.36

Guarantor Representations

43

 

 

ARTICLE 4. BORROWERS’ COVENANTS

43

 

 

Section 4.1

Existence

43

Section 4.2

Applicable Law

44

Section 4.3

Maintenance and Use of Properties

44

Section 4.4

Waste

45

Section 4.5

Taxes and Other Charges

45

Section 4.6

Litigation

46

Section 4.7

Access to Properties

46

Section 4.8

Notice of Default

46

Section 4.9

Cooperate in Legal Proceedings

46

Section 4.10

Performance by Borrowers

47

Section 4.11

Awards

47

Section 4.12

Books and Records

47

Section 4.13

Estoppel Certificates

49

Section 4.14

Leases and Rents

50

Section 4.15

Management Agreement

52

Section 4.16

Payment for Labor and Materials

53

Section 4.17

Performance of Other Agreements

54

 

ii

--------------------------------------------------------------------------------


 

Section 4.18

Debt Cancellation

54

Section 4.19

ERISA

55

Section 4.20

No Joint Assessment

55

Section 4.21

Alterations

55

Section 4.22

REA Covenants

56

Section 4.23

Material Agreements

56

Section 4.24

Illegal Acts/Forfeiture

57

 

 

ARTICLE 5. ENTITY COVENANTS

57

 

 

Section 5.1

Single Purpose Entity/Separateness

57

Section 5.2

Independent Director

62

Section 5.3

Compliance Certificate

63

Section 5.4

Change of Name, Identity or Structure

63

Section 5.5

Business and Operations

64

 

 

ARTICLE 6. NO SALE OR ENCUMBRANCE

64

 

 

Section 6.1

Transfer Definitions

64

Section 6.2

No Sale/Encumbrance

65

Section 6.3

Permitted Equity Transfers

66

Section 6.4

Permitted Property Transfers (Assumptions)

69

Section 6.5

Lender’s Rights

71

 

 

ARTICLE 7. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

72

 

 

Section 7.1

Insurance

72

Section 7.2

Casualty

78

Section 7.3

Condemnation

78

Section 7.4

Restoration

79

 

 

ARTICLE 8. RESERVE FUNDS

84

 

 

Section 8.1

Tax Reserve Funds

84

Section 8.2

Insurance Reserve Funds

84

Section 8.3

Immediate Repair Funds

85

Section 8.4

Replacement Reserve Funds

87

Section 8.5

Leasing Reserve Funds

88

Section 8.6

The Accounts Generally

89

Section 8.7

Perrigo Holland Reserve

91

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 9. CASH MANAGEMENT AGREEMENT

92

 

 

Section 9.1

Cash Management Agreement

92

Section 9.2

Cash Flow Sweep

92

 

 

ARTICLE 10. EVENTS OF DEFAULT; REMEDIES

92

 

 

Section 10.1

Event of Default

92

Section 10.2

Remedies

95

 

 

ARTICLE 11. SECONDARY MARKET

97

 

 

Section 11.1

Securitization

97

Section 11.2

Securitization Indemnification

98

Section 11.3

Limitation on Syndication

101

Section 11.4

Servicer

102

Section 11.5

Rating Agency Costs

102

Section 11.6

Mezzanine Option

102

Section 11.7

Conversion to Registered Form

102

 

 

ARTICLE 12. INDEMNIFICATIONS

103

 

 

Section 12.1

General Indemnification

103

Section 12.2

Mortgage and Intangible Tax and Transfer Tax Indemnification

103

Section 12.3

ERISA Indemnification

104

Section 12.4

Duty to Defend, Legal Fees and Other Fees and Expenses

104

Section 12.5

Survival

104

Section 12.6

Environmental Indemnity

104

 

 

ARTICLE 13. EXCULPATION

104

 

 

Section 13.1

Exculpation

104

Section 13.2

Survival

108

 

 

ARTICLE 14. NOTICES

108

 

 

Section 14.1

Notices

108

 

 

ARTICLE 15. FURTHER ASSURANCES

109

 

 

Section 15.1

Replacement Documents

109

Section 15.2

Recording of Security Instruments, etc.

109

Section 15.3

Further Acts, etc.

109

Section 15.4

Changes in Tax, Debt, Credit and Documentary Stamp Laws

110

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 16. WAIVERS

111

 

 

Section 16.1

Remedies Cumulative; Waivers

111

Section 16.2

Modification, Waiver in Writing

111

Section 16.3

Delay Not a Waiver

111

Section 16.4

Waiver of Trial by Jury

112

Section 16.5

Waiver of Notice

112

Section 16.6

Remedies of Borrowers

112

Section 16.7

Marshalling and Other Matters

112

Section 16.8

Waiver of Statute of Limitations

113

Section 16.9

Waiver of Counterclaim

113

Section 16.10

Sole Discretion of Lender

113

 

 

ARTICLE 17. MISCELLANEOUS

113

 

 

Section 17.1

Survival

113

Section 17.2

Governing Law

113

Section 17.3

Headings

115

Section 17.4

Severability

115

Section 17.5

Preferences

115

Section 17.6

Expenses

116

Section 17.7

Cost of Enforcement

117

Section 17.8

Exhibits and Schedules Incorporated

117

Section 17.9

Offsets, Counterclaims and Defenses

117

Section 17.10

No Joint Venture or Partnership; No Third Party Beneficiaries

117

Section 17.11

Publicity; Advertising

118

Section 17.12

Cross Default; Cross Collateralization

119

Section 17.13

Contribution Among Borrowers

119

Section 17.14

Joint and Several

119

Section 17.15

Conflict; Construction of Documents; Reliance

119

Section 17.16

Entire Agreement

120

Section 17.17

Liability

120

Section 17.18

Duplicate Originals; Counterparts

120

 

v

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Exhibit A

List of Borrowers

Exhibit B

Additional Definitions

Schedule I

Immediate Repairs

Schedule II

Organizational Chart

Schedule III

Description of REA’s

Schedule IV

Intentionally Omitted

Schedule V

Allocated Loan Amounts

Schedule VI

Location of Properties

Schedule VII

Covenants, Conditions and Restrictions

Schedule VIII

Property Managers

Schedule IX

Property Condition Reports

Schedule X

Property Zoning Report

Schedule XI

Exceptions to Representations and Warranties

Schedule XII

Appraised Values at Closing Date

Schedule XIII

Items to be Delivered in connection with Lease

 

vi

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of November 8, 2012 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between WELLS FARGO BANK, NATIONAL ASSOCIATION, having an address
at Wells Fargo Center, 1901 Harrison Street, 2nd Floor, Oakland, California
94612 (together with its successors and/or assigns, “Lender”), and the entities
listed on Exhibit A hereto, each a Delaware limited liability company, each
having an address c/o STAG Industrial, Inc., 99 High Street, 28th Floor, Boston,
Massachusetts 02110 (each a “Borrower” and collectively, together with their
respective successors and/or assigns, “Borrowers”).

 

RECITALS:

 

Borrowers desire to obtain the Loan (defined below) from Lender.

 

Lender is willing to make the Loan to Borrowers, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

 

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

 

ARTICLE 1.

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1            Definitions.

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“30/360 Basis” shall mean on the basis of a 360-day year consisting of 12 months
of 30 days each.

 

“Acceptable Appraisal” shall mean an appraisal paid for by Borrowers that is
(i) dated not more than ninety (90) days prior to the date of anticipated sale
or Substitution of any Property pursuant to Section 2.9 or Section 2.10,
(ii) signed by a qualified, independent MAI appraiser selected or reasonably
approved by Lender, (iii) addressed to Lender and its successors and assigns,
(iv) made in compliance with the requirements of the Federal National Mortgage
Association Company or Federal Home Loan Mortgage Corporation, or any successor
thereto, and Title XI of the Federal Institutions Reform, Recovery, and
Enforcement Act of 1989 and the regulations promulgated thereunder, and
(v) otherwise reasonably satisfactory to Lender in all material respects.

 

“Acceptable Blanket Policy” shall have the meaning set forth in
Section 7.1(c) hereof.

 

--------------------------------------------------------------------------------


 

“Acceptable LLC” shall mean a limited liability company formed under Delaware or
Maryland law which (i) has at least one springing member, which, upon the
dissolution of all of the members or the withdrawal or the disassociation of all
of the members from such limited liability company, shall immediately become the
sole member of such limited liability company, and (ii) otherwise meets the
Rating Agency criteria then applicable to such entities.

 

“Accounts” shall have the meaning set forth in the Cash Management Agreement.

 

“Act” shall have the meaning set forth in Section 5.1(c) hereof.

 

“Actual/360 Basis” shall mean on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.

 

“Actual Debt Service Coverage Ratio” shall have the meaning set forth on
Exhibit B attached hereto and made a part hereof.  All capitalized terms in such
definition are also set forth on Exhibit B.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than fifty percent (50%) of, is in Control of, is
Controlled by or is under common ownership or Control with such Person.

 

“Affiliated Manager” shall mean any managing agent of any Property which is
Controlled by Borrower, Guarantor, any SPE Component Entity (if any) or any
Affiliate of such entities.

 

“Allocated Loan Amount” shall mean, with respect to each Property, the amount
set forth with respect to such property on Schedule V.  In the event of a
Substitution pursuant to Section 2.10, Lender shall determine the Allocated Loan
Amount of the applicable Substitute Property based upon the relative proportion
of the Appraised Value of the Substitute Property to the Appraised Value of all
of the Properties.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold” shall mean, with respect to each Property, an amount
equal to 5% of the Allocated Loan Amount of such Property, but in no event less
than $100,000.

 

“Annual Budget” shall have the meaning set forth in Section 4.12(a)(v) hereof.

 

“Applicable Law” shall mean all applicable federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting any
Borrower, any Property or any part thereof, or the construction, use, alteration
or operation thereof, or any part thereof, whether now or hereafter enacted and
in force, including, without limitation, the Americans with Disabilities Act of
1990, and all permits, licenses and authorizations and regulations relating
thereto, and all covenants, agreements, restrictions

 

2

--------------------------------------------------------------------------------


 

and encumbrances contained in any instruments, either of record or known to any
Borrower, at any time in force affecting any Borrower or any Property or any
part thereof, including, without limitation, any which may (i) require repairs,
modifications or alterations in or to any Property or any part thereof, or
(ii) in any way limit the use and enjoyment thereof.

 

“Appraised Value” shall mean, (i) as to any Property added to the liens of the
Security Instruments after giving effect to the Substitution of a Property
pursuant to Section 2.10, the fair market value of such added Property as
reflected in an Acceptable Appraisal, and (ii) as to each Property subject to
the liens of the Security Instruments as of the Closing Date, the fair market
value of such Property as set forth on Schedule XII.

 

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, additional
national providers of Independent Directors may be deemed added to the foregoing
hereunder to the extent approved in writing by Lender and the Rating Agencies.

 

“Assignments of Management Agreement” shall mean, collectively, those certain
Conditional Assignments of Management Agreements dated as of the date hereof
among Lender, each Borrower and each Manager, as any of the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Property.

 

“Bankruptcy Action” shall have the meaning set forth in Section 6.1 hereof.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Borrower” and “Borrowers” shall have the meaning set forth in the introductory
paragraph hereof.

 

“Borrower Party” shall mean any Person acting on behalf of or at the direction
of any Borrower, SPE Component Entity (if applicable) and/or Guarantor.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which commercial banks in the State of New York are not open for business.

 

“Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender, Borrowers and Manager.

 

3

--------------------------------------------------------------------------------


 

“Cash Trap Event Period” shall have the meaning set forth in the Cash Management
Agreement.

 

“Casualty” shall have the meaning set forth in Section 7.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.

 

“Central Account” shall have the meaning set forth in Section 5.1(a) hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

 

“Constituent Members” shall have the meaning set forth in Section 5.2(b) hereof.

 

“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise.  For
purposes herein, a Person shall be deemed to continue to maintain “Control” of
an entity if it maintains the power to direct or cause the direction of the
management and policies and activities of such entity, whether through the
ability to exercise voting power, by contract or otherwise; it is agreed that
requirement to obtain the consent for major decisions of any other Person (or a
veto right afforded to such Person for major decisions) which is a direct or
indirect owner of the Person in question shall not be dispositive for purposes
of determining whether Control is maintained.

 

“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.

 

“DBRS” shall mean DBRS, Inc.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents, including, without limitation, the
payment of all sums advanced and costs and expenses incurred (including unpaid
or unreimbursed servicing and special servicing fees) by Lender in connection
with the enforcement and/or collection of the Debt or any part thereof.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Loan.

 

4

--------------------------------------------------------------------------------


 

“Debt Yield” shall have the meaning set forth on Exhibit B attached hereto and
made a part hereof.  All capitalized terms in such definition are also set forth
on Exhibit B.

 

“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) the sum of (a) the Interest
Rate and (b) four percent (4%).

 

“Defeasance” shall have the meaning set forth in Section 2.8 hereof.

 

“Defeasance Approval Item” shall have the meaning set forth in Section 2.8
hereof.

 

“Defeasance Collateral” shall mean U.S. Obligations, which provide payments
(i) on or prior to, but as close as possible to, the Business Day immediately
preceding all Monthly Payment Dates and other scheduled payment dates, if any,
under the Note after the Defeasance Date and up to and including the Open Period
Start Date, and (ii) in amounts equal to or greater than the Scheduled
Defeasance Payments relating to such Monthly Payment Dates and other scheduled
payment dates.

 

“Defeasance Collateral Account” shall have the meaning set forth in Section 2.8
hereof.

 

“Defeasance Date” shall have the meaning set forth in Section 2.8 hereof.

 

“Defeasance Event” shall have the meaning set forth in Section 2.8 hereof.

 

“Defeasance Lockout Release Date” shall mean the earlier to occur of (i) the
third anniversary of the first Monthly Payment Date and (ii) the date that is
two (2) years from the “startup day” (within the meaning of Section 860G(a)(9)
of the IRS Code) of the REMIC Trust established in connection with the last
Securitization involving any portion of or interest in the Loan.

 

“Defeasance Percentage” shall mean the percentage derived by dividing, (i) in
the case of an initial Partial Defeasance, the original principal amount of the
Defeased Note by the original principal amount of the Note or (ii) in the case
of a subsequent Partial Defeasance, the amount of the subsequent Defeased Note
by the then principal amount of its corresponding Undefeased Note.

 

“Defeased Note” shall have the meaning set forth in Section 2.8 hereof.

 

“Disclosure Document” shall have the meaning set forth in Section 11.2 hereof.

 

5

--------------------------------------------------------------------------------


 

“Dunham Lease” shall mean that certain Net Lease Agreement dated February 8,
1994 by and between Greenwalt Development, Inc. (as predecessor-in-interest to
STAG Marion, LLC), as landlord, and Dunham’s Athleisure Corporation (“Dunham
Tenant”), as tenant, as amended by that certain First Amendment to Lease dated
March 21, 1995 by and between Greenwalt Marion, L.L.C. and Dunham Tenant, as
further amended by that certain Second Amendment to Net Lease Agreement dated
November 21, 2002 by and between Essential Facilities X, Inc. and Dunham Tenant,
as further amended by that certain Third Amendment to Net Lease Agreement dated
January 26, 2009 by and between STAG II Marion, LLC and Dunham Tenant, as
further amended by that certain Fourth Amendment to Net Lease Agreement dated
December 16, 2009 by and between STAG II Marion, LLC and Dunham Tenant, as
further amended by that certain Fifth Amendment to Net Lease Agreement dated
December 13, 2010 by and between STAG II Marion, LLC and Dunham Tenant, and as
assigned pursuant to that certain Assignment and Assumption Agreement dated
October 9, 2012 by and between STAG II Marion, LLC, as assignor, and STAG
Marion, LLC, as assignee.

 

“Dunham Purchase Opportunity” shall have the meaning set forth in Section
4.14(h) hereof.

 

“Dunham Tenant” shall have the meaning set forth in the definition of Dunham
Lease.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies in the case of
accounts in which funds are held for thirty (30) days or less and (ii) the
senior unsecured debt obligations of which are rated at least “A” (or its
equivalent) from each of the Rating Agencies in the case of accounts in which
funds are held for more than thirty (30) days or (b) such other depository
institution otherwise approved by the Rating Agencies from time-to-time.

 

“Embargoed Person” shall have the meaning set forth in Section 3.28 hereof.

 

“Environmental Indemnities” shall mean, collectively, those certain
Environmental Indemnity Agreements, each dated as of the date hereof, executed
by each Borrower and Guarantor in connection with the Loan for the benefit of
Lender, as the

 

6

--------------------------------------------------------------------------------


 

same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

 

“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or may hereafter be amended, restated, replaced or
otherwise modified.

 

“ERISA Affiliate” shall mean all members of a controlled group of corporations
and all trades and business (whether or not incorporated) under common control
and all other entities which, together with Borrowers, are treated as a single
employer under any or all of Sections 414(b), (c), (m) or (o) of the IRS Code.

 

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

 

“Exchange Act” shall have the meaning set forth in Section 11.2 hereof.

 

“Exchange Act Filing” shall mean any filing under or pursuant to the Exchange
Act in connection with or relating to a Securitization.

 

“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.

 

“Fitch” shall mean Fitch, Inc.

 

“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“Guarantor” shall mean STAG Industrial Operating Partnership, L.P.

 

“Guaranty” shall mean that certain Guaranty of Recourse Obligations executed by
Guarantor and dated as of the date hereof.

 

“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.

 

“Immediate Repair Funds” shall have the meaning set forth in Section 8.3 hereof.

 

7

--------------------------------------------------------------------------------


 

“Immediate Repairs” shall have the meaning set forth in Section 8.3 hereof.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instruments.

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all amounts required to be paid by such Person as
a guaranteed payment to partners or a preferred or special dividend, including
any mandatory redemption of shares or interests, (iii) all indebtedness
guaranteed by such Person, directly or indirectly, (iv) all obligations under
leases that constitute capital leases for which such Person is liable, (v) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss, and
(vi) any other similar amounts; provided that Indebtedness shall not include any
obligations for Taxes or capital expenditure obligations.

 

“Indemnified Parties” shall mean (a) Lender, (b) any successor owner or holder
of the Loan, (c) any Servicer or prior Servicer of the Loan, (d) any trustees,
custodians or other fiduciaries who hold or who have held a full or partial
interest in the Loan for the benefit of any third party, (f) any receiver or
other fiduciary appointed in a foreclosure or other Creditors Rights Laws
proceeding, (g) any officers, directors, shareholders, partners, members,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates or subsidiaries of any and all of the foregoing, and (h) the heirs,
legal representatives, successors and assigns of any and all of the foregoing
(including, without limitation, any successors by merger, consolidation or
acquisition of all or a substantial portion of the Indemnified Parties’ assets
and business) in all cases whether during the term of the Loan or as part of or
following a foreclosure of the Loan.

 

“Independent Director” shall have the meaning set forth in Section 5.2 hereof.

 

“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.

 

“Insurance Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.

 

“Interest Accrual Period” shall mean the period beginning on the first day of
each calendar month during the term of the Loan and ending on (but including)
the last day of such calendar month.

 

“Interest Bearing Reserve Funds” shall mean all Reserve Funds other than the Tax
Reserve Funds and the Insurance Reserve Funds.

 

“Interest Rate” shall mean a rate per annum equal to 4.31%.

 

“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.

 

8

--------------------------------------------------------------------------------


 

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.

 

“Kroll” shall mean Kroll Bond Rating Agency, Inc.

 

“Land” shall have the meaning set forth in the Security Instruments.

 

“Lease” shall mean any and all leases, subleases, rental agreements and other
agreements whether or not in writing affecting the use, enjoyment or occupancy
of the Land and/or the Improvements heretofore or hereafter entered into by
Borrowers and all extensions, amendments and modifications thereto, whether
before or after the filing by or against Borrower of any petition for relief
under Creditors Rights Laws.

 

“Leasing Reserve Funds” shall have the meaning set forth in Section 8.5 hereof.

 

“Leasing Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.5 hereof.

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit acceptable to Lender in its reasonable discretion
and, after the occurrence of a Securitization, to the Rating Agencies (either an
evergreen letter of credit or one which does not expire until at least thirty
(30) Business Days after the Maturity Date) in favor of Lender and entitling
Lender to draw thereon in New York, New York, issued by a domestic Eligible
Institution or the U.S. agency or branch of a foreign Eligible Institution, to
an applicant/obligor that is an Affiliate of Borrower.    If at any time the
bank issuing any such Letter of Credit shall cease to be an Eligible
Institution, Lender shall have the right immediately to draw down the same in
full and hold the proceeds of such draw in accordance with the applicable
provisions of this Agreement.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereof.

 

“Liabilities” shall have the meaning set forth in Section 11.2 hereof.

 

“Licenses” shall have the meaning set forth in Section 3.11(a) hereof.

 

“LLC Agreement” shall have the meaning set forth in Section 5.1(c) hereof.

 

“Loan” shall mean the loan made by Lender to Borrowers pursuant to this
Agreement.

 

“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instruments, the Environmental Indemnities, the Assignments of
Management Agreement, the Cash Management Agreement, the Guaranty and all other
documents executed and/or delivered in connection with the Loan.

 

9

--------------------------------------------------------------------------------


 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
actual damages (but excluding consequential or punitive damages other than those
consequential damages that are reasonably foreseeable), actual losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to legal fees
and other costs of defense).

 

“LTV Percentage” shall mean the ratio calculated by Lender (expressed as a
percentage) of (i) the then outstanding principal balance of the Loan (excluding
the amount of the Defeased Note) to (ii) the Appraised Value of the Properties
remaining subject to the liens of the Security Instruments after giving effect
to the release of the Property in question.

 

“Major Lease” shall mean (i) any Lease which, individually or when aggregated
with all other Leases with the same Tenant or its Affiliate located at the
applicable Property, either (A) accounts for 7.5% or more of the total rental
income for all of the Properties, or (B) demises at least 300,000 rentable
square feet of the Improvements at such Property or more, (ii) any Lease which
contains any option, offer, right of first refusal or other similar entitlement
to acquire (but not to lease) all or any portion of any Property, (iii) any
Lease that is entered into with a tenant who is an Affiliate of Borrower, and
(iv) any instrument guaranteeing or providing credit support for any Lease
meeting the requirements of (i), (ii) and/or (iii) above.

 

“Management Agreement” shall mean the management agreement entered into by and
between a Borrower and the current Manager of a Property owned by such Borrower
or any replacement management agreement entered into by and between a Borrower
and any Manager in accordance with the terms hereof and of the other Loan
Documents, pursuant to which the applicable Manager is to provide management and
other services with respect to the Property owned by such Borrower.

 

“Manager” shall mean, in respect of the applicable Property, the Person listed
on Schedule VIII hereto, or such other entity selected as the manager of any
Property in accordance with the terms of this Agreement or the other Loan
Documents.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
Properties taken as a whole, (ii) the business, profits, prospects, management,
operations or condition (financial or otherwise) of Borrowers, Guarantor, or the
Properties, in each case, taken as a whole, (iii) the enforceability, validity,
perfection or priority of the lien of the Security Instrument or the other Loan
Documents, (iv) the ability of Borrowers, collectively, to perform their
obligations under the Security Instruments or the other Loan Documents or (v)
the ability of Guarantor to perform its obligations under the Guaranty.

 

“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of any Property, other than the Management Agreement and the
Leases, as to which either (i) there is an obligation of a Borrower to pay more
than $250,000 per annum; or (ii) the term thereof extends beyond one year
(unless cancelable on thirty (30)

 

10

--------------------------------------------------------------------------------


 

days or less notice without requiring the payment of termination fees or
payments of any kind).

 

“Material Alteration” shall mean any alteration affecting a Property (a) the
cost of which exceeds the Alteration Threshold or (b) which adversely affects
any material structural components of the Improvements or any major building
system, including, without limitation, any HVAC system; provided, however, in no
event shall (i) any Immediate Repairs, (ii) any tenant improvement work
performed pursuant to any Lease approved by Lender, (iii) alterations performed
as part of a Restoration in accordance with Section 7.4 hereof, or (iv) any work
allowed to be performed by a Tenant under its Lease without Borrowers’ consent,
constitute a Material Alteration.

 

“Maturity Date” shall mean December 1, 2022 or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

“Maximum Leasing Reserve Disbursement Amount” shall mean (i) with respect to
tenant improvements and leasing commissions relating to a new Lease, $2.02 per
square foot leased pursuant to such new Lease and (ii) with respect to tenant
improvements and leasing commissions relating to the renewal of an existing
Lease, $1.01 per square foot leased pursuant to the renewal of such existing
Lease; provided that, in each case, if the term of a Lease is less than five (5)
years, such amount shall be adjusted on a pro-rata basis in accordance with the
actual term of the Lease (it being understood that any Lease that contains a
termination right (other than in connection with a casualty or condemnation)
shall be deemed to expire on the date that such termination right is
exercisable); provided, however, Borrowers may request that Lender increase the
aggregate Maximum Leasing Reserve Disbursement Amount for a particular Lease by
an amount up to the TI/LC Shortfall Allowance.

 

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Member” is defined in Section 5.1(c) hereof.

 

“Mezzanine Borrower” shall have the meaning set forth in Section 11.6 hereof.

 

“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.

 

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).

 

“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
$375,114.69.

 

11

--------------------------------------------------------------------------------


 

“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.2
hereof.

 

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the term of the Loan.

 

“Monthly Tax Deposit” shall have the meaning set forth in Section 8.1 hereof.

 

“Moody’s” shall mean Moody’s Investor Service, Inc.

 

“Morningstar” shall mean Morningstar, Inc.

 

“Multi-Asset Person” shall have the meaning set forth in Section 6.1 hereof.

 

“Net Operating Income” shall have the meaning set forth on Exhibit B attached
hereto and made a part hereof.  All capitalized terms in such definition are
also set forth on Exhibit B.

 

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to any Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.

 

“Net Sales Proceeds” shall mean, with respect to the sale of any Property, the
gross proceeds of such sale less all reasonable and customary transaction costs
approved by Lender in its reasonable discretion, including, without limitation,
applicable transfer taxes, brokerage commissions and reasonable legal fees.

 

“New Manager” shall have the meaning set forth in Section 4.15 hereof.

 

“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel reasonably acceptable to Lender and the
Rating Agencies and otherwise in form and substance reasonably acceptable to
Lender and the Rating Agencies (Lender agrees that an opinion substantially in
the form of that rendered at closing shall be acceptable).

 

“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.

 

“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by DLA Piper LLP (US) in
connection with the closing of the Loan.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of $68,815,340.00, made by Borrowers in favor of Lender, as the
same

 

12

--------------------------------------------------------------------------------


 

may be amended, restated, replaced, extended, renewed, supplemented, severed,
split, or otherwise modified from time to time.

 

“OFAC” shall have the meaning set forth in Section 3.28 hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by a
Borrower which is signed by Responsible Officer of Borrowers.

 

“O’Hara Property” shall mean the Property owned by STAG O’Hara, LLC located at
100 Papercraft Park in O’Hara Township, Pennsylvania

 

“Open Period Start Date” shall have the meaning set forth in Section 2.7(a)
hereof.

 

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining any Property, now or hereafter levied
or assessed or imposed against any Property or any part thereof.

 

“Partial Defeasance” shall have the meaning set forth in Section 2.8 hereof.

 

“Partial Release Yield Maintenance Premium” shall mean an amount equal to
(i) the amount, if any, by which the sum of the present values as of the
prepayment date of all unpaid principal and interest payments required
hereunder, calculated by discounting such payments from the respective dates
each such payment was due hereunder (or, with respect to the payment required on
the Maturity Date, from the Open Period Start Date) back to the prepayment date
at a discount rate equal to the Periodic Treasury Yield (defined below) exceeds
the outstanding principal balance of the Loan as of the prepayment date,
multiplied by (ii) a fraction whose numerator is the amount prepaid and whose
denominator is the outstanding principal balance of the Loan as of the
prepayment date.  For purposes of the foregoing, “Periodic Treasury Yield” shall
mean (y) the annual yield to maturity of the actively traded non-callable United
States Treasury fixed interest rate security (other than any such security which
can be surrendered at the option of the holder at face value in payment of
federal estate tax or which was issued at a substantial discount) that has a
maturity closest to (whether before, on or after) the Open Period Start Date (or
if two or more such securities have maturity dates equally close to the Open
Period Start Date, the average annual yield to maturity of all such securities),
as reported in The Wall Street Journal or other authoritative publication or
news retrieval service on the fifth Business Day preceding the prepayment date,
divided by (z) 12.  Lender’s calculation of the Partial Release Yield
Maintenance Premium, and all component calculations, shall be conclusive and
binding on Borrowers absent manifest error.

 

“Patriot Act” shall have the meaning set forth in Section 3.29 hereof.

 

“Permitted Encumbrances” shall mean collectively, (a) the liens and security
interests created by this Agreement and the other Loan Documents, (b) all liens,
encumbrances and other matters disclosed in the Title Insurance Policies,
(c) liens, if any,

 

13

--------------------------------------------------------------------------------


 

for Taxes imposed by any Governmental Authority not yet due or delinquent or
which are being contested in accordance with Section 4.5(b) hereof, (d) Liens
that are being contested in good faith by appropriate proceedings in accordance
with Section 4.16 hereof, as applicable, (e) all immaterial easements, rights of
way, restrictions and other encumbrances undertaken in the ordinary course of
business for traffic circulation, ingress, egress, parking, recess, utilities
and other similar purposes which are not monetary encumbrances against the
Property and which would not, individually or in the aggregate, be reasonably
expected to cause a Material Adverse Effect, and (f) such other title and survey
exceptions as Lender has approved or may approve in writing in Lender’s sole
discretion.

 

“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of a
Borrower’s business and (ii) relate to Personal Property which is (A) used in
connection with the operation and maintenance of the Property owned by such
Borrower in the ordinary course of such Borrower’s business and (B) readily
replaceable without material interference or interruption to the operation of
such Property.

 

“Permitted Equity Transfer” shall have the meaning set forth in Section 6.3
hereof.

 

“Permitted Property Transfer” shall have the meaning set forth in Section 6.4
hereof.

 

“Permitted Transfer” shall mean (i) a Permitted Equity Transfer, (ii) a
Permitted Property Transfer, (iii) a Lease entered into in accordance with the
terms hereof, (iv) any Permitted Encumbrances, and/or (v) any Permitted
Equipment Leases.

 

“Perrigo Tenant” shall mean Perrigo Holland, Inc. (formerly known as J.B.
Laboratories, Inc.), a Michigan corporation.

 

“Perrigo Holland Lease” shall mean that certain Lease dated September 24, 2001
by and between Grooters Land Development, L.C. (as predecessor-in-interest to
STAG Holland 3, LLC), as landlord, and Perrigo Tenant, as tenant, as assigned
pursuant to that certain Assignment and Assumption of Lease dated December 12,
2001 by and between Grooters Land Development, L.C., as assignor, and 4757
128th Ave., L.C., as assignee, as amended by that certain First Amendment to
Lease dated April 15, 2002 by and between 4757 128th Ave., L.C. and Perrigo
Tenant, as further amended by that certain Second Amendment to Lease dated July
1, 2002 by and between 4757 128th Ave., L.C. and Perrigo Tenant, as further
amended by that certain Third Amendment to Lease dated December 9, 2002 by and
between 4757 128th Ave., L.C. and Perrigo Tenant, as further amended by that
certain Fourth Amendment to Lease dated November 22, 2004 by and between 4757
128th Ave., L.C. and Perrigo Tenant, as further amended by that certain Fifth
Amendment to Lease dated March 23, 2006 by and between 4757 128th Ave., L.C. and
Perrigo Tenant, as further assigned by that certain Assignment and

 

14

--------------------------------------------------------------------------------


 

Assumption Agreement dated November 8, 2006 by and between 4757 128th Ave.,
L.C., as assignor, and STAG II Holland, as assignee, as further amended by that
certain Sixth Amendment to Lease dated June 15, 2010 by and between STAG II
Holland, LLC and Perrigo Tenant, as further amended by that Seventh Amendment to
Lease dated September 30, 2012 by and between STAG II Holland, LLC and Perrigo
Tenant, as further assigned by that certain Assignment and Assumption Agreement
dated October 9, 2012 by and between STAG II Holland, LLC, as assignor, and STAG
Holland 3, LLC, as assignee.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instruments.

 

“Policies” shall have the meaning specified in Section 7.1 hereof.

 

“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.

 

“Properties” shall mean, collectively, the parcels of real property and
Improvements thereon owned by Borrowers and more particularly described in the
Security Instruments, including any Substitute Property, if Borrowers effect a
Substitution in accordance with the provisions of Section 2.10 hereof.  The
location of each Property as of the date hereof is identified on Schedule VI.

 

“Property Condition Report” shall mean the reports listed on Schedule IX in
respect of each Property.

 

“Property Zoning Report” shall mean the reports listed on Schedule X in respect
of each Property.

 

“Provided Information” shall have the meaning set forth in Section 11.2(b)
hereof.

 

“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, would be reasonably
acceptable to a prudent lender of securitized commercial mortgage loans.

 

“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.

 

“Qualified Leasing Expenses” shall mean actual, out-of-pocket expenses incurred
by a Borrower in leasing space at any Property pursuant to Leases entered into
in accordance with the terms hereof, including brokerage commissions, make ready

 

15

--------------------------------------------------------------------------------


 

expenses that were incurred in connection with preparing the space that is
subject to the Lease (whether incurred prior to or subsequent to execution of
the applicable Lease), reasonable legal fees and tenant improvements or
allowances, which expenses  (a)  (i) in connection with Leases which require
Lender’s approval under the Loan Documents, are specifically set forth in the
Lease that Lender has been so approved, (ii) in connection with Leases which do
not require Lender’s approval under the Loan Documents, are incurred in the
ordinary course of business and are on market terms and conditions, or (iii) are
otherwise approved by Lender, which approval shall not be unreasonably withheld
or delayed, and (b) are substantiated by executed Lease documents and/or
brokerage agreements. With respect to Qualified Leasing Expenses pursuant to
clauses (ii) and (iii) above, Lender shall have received and reasonably approved
a budget for such tenant improvement costs and a schedule of leasing commissions
payments payable in connection with any Qualified Leasing Expenses.

 

“Qualified Manager” shall have the meaning set forth in the Assignments of
Management Agreement.

 

“Qualified Transferee” shall have the meaning set forth in Section 6.1 hereof.

 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, DBRS, Kroll and
Morningstar, or any successor thereto, or any other nationally-recognized
statistical rating agency which has been approved by Lender, but only to the
extent that such Rating Agency has been designated by Lender, or is anticipated
to be designated by Lender, in connection with any Secondary Market Transaction.

 

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies (obtained at Borrowers’ sole cost and expense) that the credit
rating of the Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion.  For the purposes of this
Agreement and the other Loan Documents, if any Rating Agency shall waive,
decline, refuse or fail to respond to a request as more particularly provided
for below to review or otherwise engage any request for a Rating Agency
Confirmation hereunder or under the other Loan Documents (hereinafter, a “RA
Consent”), such RA Consent shall be deemed to eliminate, for such request only,
the condition that a Rating Agency Confirmation by such Rating Agency (only) be
obtained for purposes of this Agreement or the other Loan Documents, as
applicable; provided, however, if Lender does not have a separate and
independent approval right with respect to such event set forth herein or in the
other Loan Documents, as applicable, then the term “Rating Agency Confirmation”
shall be deemed instead to require the approval of Lender based on its good
faith determination.  For purposes of clarity, any such waiver, declination,
refusal or failure to review or otherwise engage in any request for a Rating
Agency Confirmation hereunder or under the other Loan Documents shall not be
deemed a waiver, declination, refusal or failure to review or otherwise engage
in any subsequent request for a Rating Agency Confirmation hereunder or under
the other Loan Documents, and the condition for Rating Agency Confirmation
pursuant to this Agreement and the

 

16

--------------------------------------------------------------------------------


 

other Loan Documents for any subsequent request shall apply regardless of any
previous waiver, declination, refusal or failure to review or otherwise engage
in such prior request.  Lender agrees that any pooling and servicing or similar
agreement governing any Secondary Market Transaction in connection with this
Loan shall provide in substance that if any applicable Rating Agency does not
respond to a request for a RA Consent in connection with any Partial Defeasance
or Substitution within a period of time not to exceed twenty (20) Business Days,
Lender shall not be required to obtain such RA Consent or make any additional
determination regarding such RA Consent, but shall permit such Partial
Defeasance or Substitution as long as all other conditions contained herein in
connection with such Partial Defeasance or Substitution shall have been
satisfied.

 

“REA” shall mean, individually and/or collectively (as the context may require),
each reciprocal easement, covenant, condition and restriction agreement or
similar agreement affecting any Property as more particularly described on
Schedule III hereto and any future reciprocal easement or similar agreement
affecting any Property entered into in accordance with the applicable terms and
conditions hereof.

 

“Registrar” shall have the meaning set forth in Section 11.7 hereof.

 

“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.

 

“Release Amount” shall mean, with respect to any Property released pursuant to
Section 2.9, 120% of the Allocated Loan Amount for such Property.

 

“Released Property” shall have the meaning set forth in Section 2.10 hereof.

 

“REMIC Requirements” shall mean shall mean any applicable federal income tax
requirements relating to the continued qualification of any REMIC Trust
(including, without limitation, the continued treatment of the Loan as a
“qualified mortgage” in the hands of the REMIC Trust) as such under the IRS
Code, the non-imposition of any tax on such REMIC Trust under the IRS Code
(including, without limitation, the taxes on “prohibited transactions” and
“contributions”), and any other constraints, rules or other regulations or
requirements relating to the servicing, modification or other similar matters
with respect to the Loan (or any portion thereof or interest therein) that may
exist in, or be promulgated administratively under, the IRS Code.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code that holds any interest in all or any
portion of the Loan (including the Note).

 

“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.

 

“Rent Roll” shall have the meaning set forth in Section 3.17 hereof.

 

“Rents” shall have the meaning set forth in the Security Instruments.

 

17

--------------------------------------------------------------------------------


 

“Replacement Reserve Funds” shall have the meaning set forth in Section 8.4
hereof.

 

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 8.4 hereof.

 

“Replacements” for any period shall mean amounts expended for replacements
and/or alterations to a Property and permitted or required to be capitalized
according to GAAP and reasonably approved by Lender.

 

“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.

 

“Reserve Funds” shall mean the Tax Reserve Funds, the Insurance Reserve Funds,
the Immediate Repair Funds, the Replacement Reserve Funds, the Leasing Reserve
Funds, the Perrigo Holland Reserve Funds, and any other escrow funds established
by this Agreement or the other Loan Documents.

 

“Responsible Officer” shall mean with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, chief
accounting officer, treasurer or vice president of such Person or such other
similar officer of such Person reasonably acceptable to Lender and appropriately
authorized by the applicable Person in a manner reasonably acceptable to Lender.

 

“Restoration” shall have the meaning set forth in Section 7.2 hereof.

 

“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.

 

“Restoration Threshold” shall mean an amount equal to 10% of the Allocated Loan
Amount for the applicable Property, but in no event less than $100,000 or more
than 5% of the outstanding principal balance of the Loan.

 

“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.

 

“Securitization Window” shall have the meaning set forth in Section 6.4 hereof.

 

“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.

 

“Scheduled Defeasance Payments” shall mean (i) in the case of a Full Defeasance,
scheduled payments of interest and principal under the Note (or, to the extent
that there has been a previous Partial Defeasance, Undefeased Note, as the case
may be) for all Monthly Payment Dates occurring after the Defeasance Date and up
to and including the Open Period Start Date (including the outstanding principal
balance on the Note (or Undefeased Note, as the case may be) as of the Maturity
Date), and all payments required after the Defeasance Date, if any, under the
Loan Documents for servicing fees, rating surveillance charges (to the extent
applicable) and other similar charges, and (ii) in the case of a Partial
Defeasance, the scheduled payments of interest and principal under the Note
multiplied by the Defeasance Percentage for all Monthly

 

18

--------------------------------------------------------------------------------


 

Payment Dates occurring after the Defeasance Date and up to and including the
Open Period Start Date (including the outstanding principal balance on the Note
(or Undefeased Note, as the case may be) as of the Maturity Date), and all
payments required after the Defeasance Date, if any, under the Loan Documents
for servicing fees, rating surveillance charges (to the extent applicable) and
other similar charges multiplied by the Defeasance Percentage.

 

“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.

 

“Securities” shall have the meaning set forth in Section 11.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 11.2 hereof.

 

“Securitization” shall have the meaning set forth in Section 11.1 hereof.

 

“Security Agreement” shall mean, collectively, security agreements in form and
substance that would be satisfactory to a prudent lender pursuant to which each
Borrower grants Lender a perfected, first priority security interest in the
Defeasance Collateral Account and the Defeasance Collateral.

 

“Security Instruments” shall mean those certain first priority Mortgages or
Deeds of Trust or Deeds to Secure Debt (as the case may be), Assignment of
Leases and Rents, Security Agreement and Fixture Filing dated the date hereof,
executed and delivered by Borrower as security for the Loan and encumbering each
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Servicer” shall have the meaning set forth in Section 11.4 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Article 10.

 

“Single Purpose Entity” shall mean an entity which satisfies all of the
requirements of Section 5.1 hereof and whose structure and organizational and
governing documents are otherwise in form and substance reasonably acceptable to
Lender and the Rating Agencies.

 

“SPE Component Entity” shall have the meaning set forth in Section 5.1(b)
hereof.

 

“Special Member” shall have the meaning set forth in Section 5.1(c) hereof.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“STAG” shall have the meaning set forth in Section 6.1 hereof.

 

19

--------------------------------------------------------------------------------


 

“State” shall mean, as to any Property, the state in which such Property or any
part thereof is located.

 

“Substitute Property” shall have the meaning set forth in Section 2.10 hereof.

 

“Substitution” shall have the meaning set forth in Section 2.10 hereof.

 

“Substitution Date” shall have the meaning set forth in Section 2.10 hereof.

 

“Successor Borrower” shall have the meaning set forth in Section 2.8 hereof.

 

“Tax Reserve Funds” shall have the meaning set forth in Section 8.1 hereof.

 

“Taxes” shall mean all taxes, assessments, water rates, sewer rents, business
improvement district or other similar assessments and other governmental
impositions, including, without limitation, vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Land, now or hereafter
levied or assessed or imposed against any Property or any part thereof.

 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of any Property under a Lease or other occupancy agreement with the
Borrower who owns such Property.

 

“Tenant Direction Letter” shall have the meaning set forth in Section 9.2(a)
hereof.

 

“TI/LC Shortfall Allowance” shall mean the aggregate amount of the following
calculation, calculated in respect of all applicable Leases from the Closing
Date to the date of calculation on a lease by Lease basis, as evidenced by a
certificate from a Responsible Officer of Borrowers delivered to Lender at the
time of any disbursement request, which amount has not been disbursed pursuant
to a prior request from Borrowers: (a) the positive difference between (i) the
per square foot amount set forth in clauses (A) or (B) (as applicable) of the
definition of Maximum Leasing Reserve Disbursement Amount minus (ii) the actual
per square foot amount disbursed from the Leasing Reserve Funds in respect of
such Lease, multiplied by (b) the number of rentable square feet for such Lease.

 

“Title Insurance Policies” shall mean those certain ALTA mortgagee title
insurance policies issued with respect to the Properties and insuring the liens
of the Security Instruments.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State or State of New York (as applicable).

 

“Undefeased Note” shall have the meaning set forth in Section 2.8 hereof.

 

“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.

 

20

--------------------------------------------------------------------------------


 

“Updated Information” shall have the meaning set forth in Section 11.1 hereof.

 

“U.S. Obligations” shall mean “government securities” as defined in Section
2(a)(16) of the Investment Company Act of 1940 and within the meaning of
Treasury Regulation Section 1.860G-2(a)(8); provided, that, (i) such “government
securities” are not subject to prepayment, call or early redemption, (ii) to the
extent that any REMIC Requirements require a revised and/or alternate definition
of “government securities” in connection with any defeasance hereunder, the
foregoing shall be deemed amended in a manner commensurate therewith and (iii)
the aforesaid laws and regulations shall be deemed to refer to the same as may
be and/or may hereafter be amended, restated, replaced or otherwise modified.

 

“Wells Fargo” shall mean Wells Fargo Bank, National Association.

 

“Wells Group” shall have the meaning set forth in Section 11.2 hereof.

 

“Work Charge” shall have the meaning set forth in Section 4.16(a) hereof.

 

“Yield Maintenance Premium” shall mean an amount equal to the greater of the
following two amounts: (a) an amount equal to 3% of the amount prepaid; or
(b) an amount equal to (i) the amount, if any, by which the sum of the present
values as of the prepayment date of all unpaid principal and interest payments
required hereunder, calculated by discounting such payments from the respective
dates each such payment was due hereunder (or, with respect to the payment
required on the Maturity Date, from the Open Period Start Date) back to the
prepayment date at a discount rate equal to the Periodic Treasury Yield (defined
below) exceeds the outstanding principal balance of the Loan as of the
prepayment date, multiplied by (ii) a fraction whose numerator is the amount
prepaid and whose denominator is the outstanding principal balance of the Loan
as of the prepayment date.  For purposes of the foregoing, “Periodic Treasury
Yield” shall mean (y) the annual yield to maturity of the actively traded
non-callable United States Treasury fixed interest rate security (other than any
such security which can be surrendered at the option of the holder at face value
in payment of federal estate tax or which was issued at a substantial discount)
that has a maturity closest to (whether before, on or after) the Open Period
Start Date (or if two or more such securities have maturity dates equally close
to the Open Period Start Date, the average annual yield to maturity of all such
securities), as reported in The Wall Street Journal or other authoritative
publication or news retrieval service on the fifth Business Day preceding the
prepayment date, divided by (z) 12.  Lender’s calculation of the Yield
Maintenance Premium, and all component calculations, shall be conclusive and
binding on Borrowers absent manifest error.

 

Section 1.2            Principles of Construction.

 

All references to sections, exhibits and schedules are to sections, exhibits and
schedules in or to this Agreement unless otherwise specified.  All uses of the
word “including” shall mean “including, without limitation” unless the context
shall indicate otherwise.  Unless otherwise specified, the words “hereof,”
“herein” and “hereunder” and

 

21

--------------------------------------------------------------------------------


 

words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  All
uses of the phrase “not to be unreasonably withheld” and words of similar import
shall also be deemed to include “not to be unreasonably delayed or
conditioned”.  Unless otherwise specified, all meanings attributed to defined
terms herein shall be equally applicable to both the singular and plural forms
of the terms so defined.

 

ARTICLE 2.

 

GENERAL TERMS

 

Section 2.1            The Loan.  Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrowers hereby agree to
accept the Loan on the Closing Date.

 

Section 2.2            Disbursement to Borrowers.  Borrowers may request and
receive only one borrowing hereunder in respect of the Loan and any amount
borrowed and repaid hereunder in respect of the Loan may not be re-borrowed.

 

Section 2.3            The Note and the other Loan Documents.  The Loan shall be
evidenced by the Note and this Agreement and secured by this Agreement, the
Security Instruments and the other Loan Documents.

 

Section 2.4            Use of Proceeds.  Borrowers shall use the proceeds of the
Loan to (i) pay all past-due Taxes, Insurance Premiums and Other Charges, if
any, in respect of any Property, (ii) make initial deposits of the Reserve
Funds, (iii) pay costs and expenses incurred in connection with the closing of
the Loan, and (iv) to the extent any proceeds remain after satisfying clauses
(i) through (iii) above, for such lawful purpose as Borrowers shall designate.

 

Section 2.5            Interest Rate.

 

(a)           Generally. Interest on the outstanding principal balance of the
Loan shall accrue from the Closing Date up to but excluding the Maturity Date at
the Interest Rate.

 

(b)           Default Rate.  In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein.

 

(c)           Interest Calculation.  Interest on the outstanding principal
balance of the Loan shall accrue at the Interest Rate calculated on an
Actual/360 Basis.  Borrowers acknowledge that interest calculated on an
Actual/360 Basis exceeds interest calculated on a 30/360 Basis and, therefore: 
(i) a greater portion of each monthly installment of principal (if applicable)
and interest will be applied to interest using the Actual/360 Basis than would
be the case if interest accrued on a 30/360 Basis and (ii) the unpaid principal
balance of the Loan on the Maturity Date will be greater using the Actual/360
Basis than would be the case if interest accrued on a 30/360 Basis.

 

22

--------------------------------------------------------------------------------


 

(d)           Usury Savings.  This Agreement and the other Loan Documents are
subject to the express condition that at no time shall Borrowers be required to
pay interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If by the terms of this Agreement or the other Loan
Documents, Borrowers are at any time required or obligated to pay interest on
the principal balance due hereunder at a rate in excess of the Maximum Legal
Rate, the Interest Rate or the Default Rate, as the case may be, shall be deemed
to be immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use or forbearance of the sums
due under the Loan, shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate from time to time in effect
and applicable to the Loan for so long as the Loan is outstanding.

 

Section 2.6            Loan Payments.

 

(a)           Payment Before Maturity.  Borrowers shall make a payment to Lender
of interest only on the Closing Date for the period from the Closing Date
through the last day of the month in which the Closing Date occurs (unless the
Closing Date is the first day of a calendar month, in which case no such
separate payment of interest shall be due).  Borrowers shall make a payment to
Lender of principal and interest in the amount of the Monthly Debt Service
Payment Amount on the Monthly Payment Date occurring in January 1, 2013 and on
each Monthly Payment Date thereafter to and including the Maturity Date.  Each
payment shall be applied first to accrued and unpaid interest and the balance,
if any, to principal.  The Monthly Debt Service Payment Amount required
hereunder is based upon a twenty five (25) year amortization schedule.

 

(b)           Intentionally Omitted.

 

(c)           Payment on Maturity.  Borrowers shall pay to Lender on the
Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Security Instruments and the other Loan Documents.

 

(d)           Late Payment Charge.  If any principal, interest or any other sum
due under the Loan Documents, other than the payment of principal due on the
Maturity Date, is not paid by Borrowers within ten (10) days when due, Borrowers
shall pay to Lender upon demand an amount equal to the lesser of five percent
(5%) of such unpaid sum or the maximum amount permitted by Applicable Law in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment.  Any such amount shall be secured by the Security
Instruments and the other Loan Documents.

 

23

--------------------------------------------------------------------------------


 

(e)           Method and Place of Payment.

 

(i)            Except as otherwise specifically provided herein, all payments
and prepayments under this Agreement and the Note shall be made to Lender not
later than 10:00 A.M., California time, on the date when due and shall be made
in lawful money of the United States of America in immediately available funds
at Lender’s office, and any funds received by Lender after such time shall, for
all purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

 

(ii)           Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be deemed to be the immediately succeeding Business Day.

 

(iii)          All payments required to be made by Borrowers hereunder or under
the Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.

 

Section 2.7            Prepayments.

 

(a)           Except as otherwise provided herein, Borrowers shall not have the
right to prepay the Loan in whole or in part.  On and after the Monthly Payment
Date occurring three (3) months prior to the Maturity Date (the “Open Period
Start Date”), Borrowers may, at their option and upon ten (10) days prior notice
to Lender (or such shorter period of time as may be permitted by Lender in its
sole discretion), prepay the Debt in whole, or, provided no Event of Default
shall be continuing, in part, on any date without payment of the Yield
Maintenance Premium.  Any prepayment received by Lender on a date other than a
Monthly Payment Date shall include interest which would have accrued thereon to
the next Monthly Payment Date (such amounts, the “Interest Shortfall”).

 

(b)           Mandatory Prepayments.  On each date on which Lender actually
receives a distribution of Net Proceeds, and if such Net Proceeds are not made
available to Borrowers for Restoration, Borrowers shall prepay the outstanding
principal balance of the Note in an amount equal to one hundred percent (100%)
of such Net Proceeds together with any applicable Interest Shortfall.  No Yield
Maintenance Premium shall be due in connection with any prepayment made pursuant
to this Section 2.7(b).

 

(c)           Prepayments After Default.  If during the continuance of an Event
of Default (including an Event of Default that initially occurred prior to the
Open Period Start Date and continues after the Open Period Start Date), payment
of all or any part of the principal of the Loan is tendered by Borrowers, a
purchaser at foreclosure or any other Person, such tender shall be deemed an
attempt to circumvent the prohibition against prepayment prior to the Open
Period Start Date as set forth herein and Borrowers, such purchaser at
foreclosure or other Person shall pay (i) the Yield Maintenance Premium and (ii)
Interest Shortfall, in addition to the outstanding principal balance, all
accrued and unpaid interest and other amounts payable under the Loan Documents. 
Each Borrower acknowledges that (i) a prepayment will cause damage to Lender;
(ii) the Yield

 

24

--------------------------------------------------------------------------------


 

Maintenance Premium is intended to compensate Lender for the loss of its
investment and the expense incurred and time and effort associated with making
the Loan, which will not be fully repaid if the Loan is prepaid; (iii) it will
be extremely difficult and impractical to ascertain the extent of Lender’s
damages caused by a prepayment after an acceleration or any other prepayment not
permitted by the Loan Documents; and (iv) the Yield Maintenance Premium
represents Lender’s and Borrowers’ reasonable estimate of Lender’s damages from
the prepayment and is not a penalty.

 

(d)           Release of Lien.  Except as expressly set forth in this Article 2,
no repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
the lien of any Security Instrument.

 

Section 2.8            Defeasance.

 

(a)           Borrowers shall have the right at any time after the Defeasance
Lockout Release Date and prior to the Open Period Start Date to voluntarily
defease (i) the entire Loan (a “Total Defeasance”) or (ii) in connection with
the release of a Property pursuant to Section 2.9 (and subject to the conditions
set forth therein) and provided no Event of Default shall have occurred and
remain uncured (other than an Event of Default which would be cured by the
release of the Property or Properties sought to be released), a portion of the
Loan (a “Partial Defeasance”; any such Total Defeasance or Partial Defeasance, a
“Defeasance”) and obtain a release of the lien of the applicable Security
Instrument(s) by providing Lender with the Defeasance Collateral (hereinafter, a
“Defeasance Event”), subject to the satisfaction of the following conditions
precedent:

 

(i)            Borrowers shall provide Lender not less than thirty (30) days
notice (or such shorter period of time if permitted by Lender in its sole
discretion) but not more than ninety (90) days notice specifying a date (the
“Defeasance Date”) on which the Defeasance Event is to occur;

 

(ii)           Borrowers shall pay to Lender (A) all payments of principal and
interest due and payable on the Loan to and including the Defeasance Date
(provided that, if such Defeasance Date is not a Monthly Payment Date, Borrowers
shall also pay to Lender all payments of principal and interest due on the Loan
to and including the next occurring Monthly Payment Date to the extent not
already included in Defeasance Collateral); (B) all other sums, if any, then due
and payable under the Note, this Agreement, the Security Instruments and the
other Loan Documents through and including the Defeasance Date (or, if the
Defeasance Date is not a Monthly Payment Date, the next occurring Monthly
Payment Date to the extent not already included in Defeasance Collateral);
(C) all escrow, closing, recording, legal, appraisal, Rating Agency and other
actual reasonable, out-of-pocket fees, costs and expenses paid or incurred by
Lender or its agents in connection with the Defeasance Event, the release of the
lien of Security Instruments on the Properties, the review of the proposed
Defeasance Collateral and the preparation of the Security Agreements and related
documentation; and (D) any revenue, documentary stamp, intangible or other

 

25

--------------------------------------------------------------------------------


 

taxes, charges or fees due in connection with the transfer or assumption of the
Note and/or the Defeasance Event.

 

(iii)          Borrower shall deposit the Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Section 2.8(d) hereof;

 

(iv)          Borrowers shall execute and deliver to Lender Security Agreements
in respect of the Defeasance Collateral Account and the Defeasance Collateral;

 

(v)           Borrowers shall deliver to Lender an opinion of counsel for
Borrowers that is standard in commercial lending transactions and subject only
to customary qualifications, assumptions and exceptions opining, among other
things, that (A) Lender has a legal and valid perfected first priority security
interest in the Defeasance Collateral Account and the Defeasance Collateral;
(B) if a Securitization has occurred (1) the REMIC Trust formed pursuant to such
Securitization and/or any subsequent or prior Securitization of the Loan or any
portion thereof or interest therein will each not fail to maintain their
respective status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code as a result of a Defeasance Event
pursuant to this Section 2.8 and (2) the Defeasance Event would not
(I) constitute a “significant modification” of the Loan within the meaning of
Treasury Regulation Section 1.1001-3 or (II) cause the Loan to fail to be a
“qualified mortgage” within the meaning of Section 860G(a)(3)(A) of the IRS
Code; (C) the Defeasance Event will not result in a deemed exchange for purposes
of the IRS Code and will not adversely affect the status of the Note as
indebtedness for federal income tax purposes; and (D) a New Non-Consolidation
Opinion with respect to the Successor Borrower;

 

(vi)          In the case of a Partial Defeasance, the execution and delivery by
Borrowers of all necessary documents to amend and restate the Note and issue two
(2) substitute notes:  one having a principal balance equal to the defeased
portion of the original Note (the “Defeased Note”) and the other having a
principal balance equal to the undefeased portion of the original Note (the
“Undefeased Note”).  The Defeased Note and Undefeased Note shall have terms
identical to the terms of the Note, except for the principal balance and a pro
rata allocation of the Monthly Debt Service Payment Amount.  (After a Partial
Defeasance, all references hereunder and in the other Loan Documents to “Note”
shall be deemed to mean the Undefeased Note, unless expressly provided to the
contrary.)  A Defeased Note cannot be the subject of any further Defeasance;

 

(vii)         Borrowers shall deliver to Lender a Rating Agency Confirmation as
to the Defeasance Event (if required pursuant to a pooling and servicing
agreement from and after the occurrence of a Securitization);

 

26

--------------------------------------------------------------------------------


 

(viii)        Borrowers shall deliver an Officer’s Certificate certifying that
the requirements set forth in this Section 2.8 have been satisfied;

 

(ix)          Borrowers shall deliver a certificate of a “big four” or other
nationally recognized public accounting firm reasonably acceptable to Lender
certifying that the Defeasance Collateral will generate monthly amounts equal to
or greater than the Scheduled Defeasance Payments;

 

(x)           Borrowers shall deliver such other certificates, opinions,
documents and instruments as Lender may reasonably request; and

 

(xi)          Borrowers shall pay all reasonable, actual out-of-pocket costs and
expenses of Lender incurred in connection with the Total Defeasance Event,
including, without limitation, Lender’s reasonable attorneys’ fees and expenses
and Rating Agency fees and expenses.

 

(b)           If Borrowers have elected to defease the entire Note and the
requirements of this Section 2.8 have been satisfied, the Properties shall be
released from the lien of the Security Instruments and the other Loan Documents
and the Defeasance Collateral pledged pursuant to the Security Agreements shall
be the sole source of collateral securing the Note.  In connection with the
release of the lien, Borrowers shall submit to Lender, not less than fifteen
(15) days prior to the Defeasance Date (or such shorter time as is acceptable to
Lender in its sole discretion), releases of lien (and related Loan Documents)
for execution by Lender.  Such releases shall be in a form appropriate in the
jurisdictions in which the Properties are located and shall contain standard
provisions protecting the rights of the releasing lender.  In addition,
Borrowers shall provide all other documentation Lender reasonably requires to be
delivered by Borrowers in connection with such release, together with an
Officer’s Certificate certifying that such documentation (i) is in compliance in
all material respects with all Applicable Law, and (ii) will affect such release
in accordance with the terms of this Agreement.  Borrowers shall pay all
reasonable, actual out-of-pocket costs, taxes and expenses associated with the
release of the liens of the Security Instruments, including Lender’s reasonable
attorneys’ fees.

 

(c)           Intentionally Omitted.

 

(d)           On or before the date on which Borrowers deliver the Defeasance
Collateral, Borrowers or Successor Borrower (as applicable) shall open at any
Eligible Institution an Eligible Account (the “Defeasance Collateral Account”). 
The Defeasance Collateral Account shall contain only (i) Defeasance Collateral,
and (ii) cash from interest and principal paid on the Defeasance Collateral. 
All cash from interest and principal payments paid on the Defeasance Collateral
shall be paid over to Lender on each Monthly Payment Date and applied first to
accrued and unpaid interest and then to principal.  Any cash from interest and
principal paid on the Defeasance Collateral not needed to pay the Scheduled
Defeasance Payments shall be paid to Borrowers or Successor Borrower (as
applicable).  Borrowers or Successor Borrower (as applicable) shall cause the
Eligible Institution at which the Defeasance Collateral is deposited to

 

27

--------------------------------------------------------------------------------


 

enter into an agreement with Borrowers or Successor Borrower (as applicable) and
Lender, satisfactory to Lender in its reasonable discretion, pursuant to which
such Eligible Institution shall agree to hold and distribute the Defeasance
Collateral in accordance with this Agreement.  Borrowers or Successor Borrower
(as applicable) shall be the owner of the Defeasance Collateral Account and
shall report all income accrued on Defeasance Collateral for federal, state and
local income tax purposes in its income tax return.  Borrowers shall prepay all
reasonable cost and expenses associated with opening and maintaining the
Defeasance Collateral Account.  Lender shall not in any way be liable by reason
of any insufficiency in the Defeasance Collateral Account.

 

(e)           In connection with a Defeasance Event under this Section 2.8,
Borrowers shall transfer and assign all obligations, rights and duties under and
to the Note and the Security Agreements, together with the Defeasance Collateral
to a newly-created successor entity, which entity shall be a Single Purpose
Entity and which entity shall be designated or established by Borrower (the
“Successor Borrower”), and which Successor Borrower may, at Borrowers’ option,
be an Affiliate of Borrowers unless the Rating Agencies shall require
otherwise.  Such Successor Borrower shall assume the obligations under the Note
and the Security Agreements and Borrowers shall be relieved of their obligations
under the Loan Documents (other than those obligations which by their terms
survive a repayment, defeasance or other satisfaction of the Loan and/or a
transfer of a Property in connection with Lender’s exercise of its remedies
under the Loan Documents).  Borrowers shall pay $1,000 to any such Successor
Borrower as consideration for assuming the obligations under the Note and the
Security Agreements.  Borrowers shall pay all reasonable, actual out-of-pocket
costs and expenses incurred by Lender, including the cost of establishing the
Successor Borrower and Lender’s reasonable attorney’s fees and expenses,
incurred in connection therewith.

 

(f)            Notwithstanding anything to the contrary contained in this
Section 2.8, the parties hereto hereby acknowledge and agree that after the
Securitization of the Loan (or any portion thereof or interest therein), with
respect to any Lender approval or similar discretionary rights over any matters
contained in this Section (any such matter, a “Defeasance Approval Item”), such
rights shall be construed such that Lender shall only be permitted to withhold
its consent or approval with respect to any Defeasance Approval Item if the same
fails to meet the Prudent Lender Standard.

 

Section 2.9            Release of Properties.  On any Business Day after the
Defeasance Lockout Release Date (except with respect to a release in connection
with the Dunham Purchase Opportunity which may also occur prior to the
Defeasance Lockout Release Date), any Borrower may obtain the release of any
Property owned by it from the lien of the Security Instrument encumbering such
Property (and related Loan Documents) thereon, provided each of the following
conditions are satisfied:

 

(a)           If the subject release is a release of the Dunham Property in
connection with the Dunham Tenant’s exercise of the Dunham Purchase Opportunity
that shall occur prior to the Defeasance Lockout Release Date, Borrowers shall
repay an amount of principal equal to (A) the Release Amount for the Property in
question and (B) in the event that, after taking into account the prepayment of
principal pursuant to clause (A)

 

28

--------------------------------------------------------------------------------


 

above, the loan-to-value ratio (such value shall be based on Properties that
then remain subject to the lien of the mortgages and shall be determined, in
Lender’s sole discretion, by any commercially reasonable method permitted to a
REMIC Trust; and which shall exclude the value of personal property or going
concern value, if any) is greater than 125%, Borrowers shall also make payment
of principal in an amount such that the loan-to-value ratio (such value to be
determined, in Lender’s sole discretion, by any commercially reasonable method
permitted to a REMIC Trust, and which shall exclude the value of personal
property or going concern value, if any) is no more than one hundred and twenty
five percent (125%) plus the Partial Release Yield Maintenance Premium
applicable to the prepayment(s) made pursuant to clause (A) above and, if
applicable clause (B), above.  Additionally,  if such prepayment is being made
on a date other than a Payment Date, interest on such additional Principal being
prepaid pursuant to this clause (a) to an including the next occurring Monthly
Payment Date;

 

(b)           If the subject release shall occur prior to the Open Period Start
Date (including a release of the Dunham Property in connection with the Dunham
Purchase Opportunity that occurs after the Defeasance Lockout Release Date),
Borrowers shall either:

 

(i) defease an amount of principal equal to the Release Amount for the Property
in question and Borrowers shall satisfy all of the requirements of Section 2.8
with respect to such Defeasance or

 

(ii) repay an amount of principal equal to (A) the Release Amount for the
Property in question and (B) in the event that, after taking into account the
prepayment of principal pursuant to clause (A) above, the loan-to-value ratio
(such value shall be based on Properties that then remain subject to the lien of
the mortgages and shall be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of personal property or going concern value, if any) is
greater than 125%, Borrowers shall also make payment of principal in an amount
such that the loan-to-value ratio (such value to be determined, in Lender’s sole
discretion, by any commercially reasonable method permitted to a REMIC Trust,
and which shall exclude the value of personal property or going concern value,
if any) is no more than one hundred and twenty five percent (125%) plus the
Partial Release Yield Maintenance Premium applicable to the prepayment(s) made
pursuant to clause (A) above and, if applicable clause (B), above. 
Additionally,  if such prepayment is being made on a date other than a Payment
Date, interest on such additional Principal being prepaid pursuant to this
clause (ii) to an including the next occurring Monthly Payment Date, or

 

(c)           If the subject release shall occur after the Open Period Start
Date, Borrowers shall prepay, without payment of any Maintenance Premium, an
amount of principal equal to the Release Amount for the Property in question;

 

29

--------------------------------------------------------------------------------


 

(d)           Both immediately before such sale and immediately thereafter, no
Event of Default shall be continuing, other than an Event of Default which would
be cured by the release of the Property Properties sought to be released;

 

(e)           After giving effect to such release, each Borrower shall remain a
Single Purpose Entity;

 

(f)            Borrowers shall have given Lender at least 20 days’ prior written
notice of such release, accompanied by a copy of any applicable release
documents (which shall be subject to Lender’s reasonable approval);

 

(g)           Borrowers shall have paid to Lender all reasonable, actual
out-of-pocket costs and expenses (including reasonable attorneys’ fees) incurred
by Lender in connection with such release of such Property from the lien of the
Loan Documents;

 

(h)           Borrowers and Guarantor shall execute and deliver such documents
as Lender may reasonably request to confirm the continued validity of the Loan
Documents and the liens thereof;

 

(i)            after giving effect to such release and Defeasance or prepayment,
the Actual Debt Service Coverage Ratio for all of the Properties then remaining
subject to the liens of the Security Instruments shall be no less than the
greater of (i) the Actual Debt Service Coverage Ratio immediately preceding such
release (inclusive of the Property that is the subject of the release) (the
“Release Date DSCR”) and (ii) 1.41:1.00; provided however, if the Release Date
DSCR is greater than 1.69:1.0, the condition in this clause (j) shall be deemed
satisfied (even if the Actual Debt Service Coverage Ratio for all Properties
then remaining subject to the liens of the Security Instruments, immediately
after the release, is lower than the Release Date DSCR) so long as the Actual
Debt Service Coverage Ratio for all of the Properties then remaining subject to
the liens of the Security Instruments, after giving effect to the release, is no
less than 1.69:1.0;

 

(j)            after giving effect to such release and Defeasance or prepayment,
the Debt Yield for all of the Properties then remaining subject to the liens of
the Security Instruments shall be no less than the greater of (i) the Debt Yield
immediately preceding such release (inclusive of the Property that is the
subject of the release) (the “Release Date Debt Yield”) and (ii) 12.3%; provided
however, if the Release Date Debt Yield is greater than 14.1%, the condition in
this clause (h) shall be deemed satisfied (even if the Debt Yield for all
Properties then remaining subject to the liens of the Security Instruments,
immediately after the release, is lower than the Release Date Debt Yield) so
long as the Debt Yield for all of the Properties then remaining subject to the
liens of the Security Instruments, after giving effect to the release, is no
less than 14.1%; and

 

(k)           after giving effect to such release and Defeasance or prepayment,
the LTV Percentage for all of the Properties then remaining subject to the liens
of the Security Instruments shall be no more than 65% (based on the Appraised
Values of such Properties.

 

30

--------------------------------------------------------------------------------


 

Supplementing clauses (i), (j) and (k) above, if Borrowers are unable to satisfy
the requirements of such clauses in connection with a release of the Dunham
Property being made on account of the Dunham Tenant’s exercise of the Dunham
Purchase Opportunity, Borrowers shall make an additional repayment of principal
in an amount sufficient to satisfy the requirements of clauses (i), (j) and (k)
(as applicable) together with the applicable Partial Release Yield Maintenance
Premium allocable to such repayment.  Further, if Borrowers are required to make
the foregoing additional repayments, Borrowers shall not be permitted to elect
to partially defease the applicable Release Amount as set forth in clause (b)(i)
hereof.

 

Section 2.10         Substitution of Properties.

 

(a)           Subject to the terms and conditions set forth in this Section
2.10, Borrowers may obtain, on any Business Day, (i) the release of a Property
(the “Released Property”) from the Lien of the Security Instrument thereon (and
related Loan Documents) and (ii) the release of Borrowers’ obligations under the
Loan Documents with respect to such Released Property (other than those
obligations expressly stated to survive), by simultaneously substituting another
property (a “Substitute Property”) for the Released Property.  Any such
substitution (a “Substitution”) shall be subject, in each case, to the
satisfaction of the following conditions precedent:

 

(b)           Borrowers shall request such Substitution by written notice to
Lender given at least 30 days (or 45 days if more than three Properties are
sought to be released prior to the date on which the Substitution is to occur
(the “Substitution Date”);

 

(c)           Borrowers shall have provided to Lender all industry standard
property due diligence material similar to the due diligence material provided
to Lender in connection with the origination of the Loan (e.g., title, survey,
leases, engineering report, environmental report) with respect to each
Substitute Property at least 20 days (or 30 days if more than three Properties
are sought to be released) before the Substitution Date, which due diligence
materials would be reasonably satisfactory to a prudent lender for loans with
similar financing arrangements as contained herein;

 

(d)           if the Loan has been the subject of a Securitization, Borrower
shall deliver to Lender a Rating Agency Confirmation as to the Substitution if
required pursuant to any pooling and servicing agreement entered into in
connection with such Securitization;

 

(e)           Borrowers shall have delivered to Lender an Acceptable Appraisal
of each proposed Substitute Property indicating an Appraised Value of the
Substitute Property (as reflected in such Acceptable Appraisal) that is equal to
or greater than the greater of the Appraised Value of the Released Property;

 

(f)            after giving effect to the Substitution, the Actual Debt Service
Coverage Ratio for all of the Properties (including the Substitute Properties,
but excluding the Released Properties) shall be no less than the greater of (A)
the Actual Debt Service Coverage Ratio for all of the Properties (including the
Released Properties, but excluding the Substitute Properties ) immediately
preceding such Substitution and (B) 2.00:1;

 

31

--------------------------------------------------------------------------------


 

(g)           Intentionally Omitted;

 

(h)           no Substitution shall occur during the twelve (12) month period
preceding the Maturity Date;

 

(i)            Lender shall have received (x) tenant estoppel letters in
substantially the same form as those delivered from existing tenants in
connection with the closing of the Loan, and showing no landlord or tenant
defaults, for leases comprising not less than 85% of the gross rentable area of
each Substitute Property, and (y), if requested by Lender, subordination,
non-disturbance and attornment agreements, substantially in Lender’s standard
form (or such other form required by any applicable lease provided the same
would be satisfactory to a prudent lender for loans with similar financing
arrangements as those contained herein);

 

(j)            Lender shall have received an opinion of counsel for Borrower
stating that any securitization vehicle formed in connection with a
securitization which includes the Loan which has elected to be treated as a
“real estate mortgage investment conduit” within the meaning of Section 860D of
the Internal Revenue Code, as amended, will not fail to maintain such status as
a result of such Substitution and that the Substitution does not constitute a
“significant modification” of the Loan under Section 1001 of the Internal
Revenue Code, as amended, or otherwise cause a tax to be imposed on a
“prohibited transaction” by any securitization vehicle electing to be treated as
a REMIC Trust;

 

(k)           no Event of Default shall have occurred and be continuing at the
time that the Substitution request is made or on the Substitution Date, other
than an Event of Default which would be cured by the release of the Property or
Properties sought to be released;

 

(l)            Borrowers and Guarantor shall execute and deliver such other
consents, certificates, documents, agreements or instruments as Lender may
reasonably request (including, without limitation, a mortgage, deed of trust or
deed to secure debt granted by Borrower to Lender with respect to the Substitute
Property and any modifications to this Agreement or the other Loan Documents
necessitated by the substitution), and Borrower shall deliver opinions of
counsel relating to such documents, which be substantially similar to the
opinions of counsel delivered on the Closing Date;

 

(m)          Borrower shall deliver an Officer’s Certificate (i) certifying that
all information delivered to Lender by or on behalf of Borrower in connection
with the Substitution is true, accurate and complete in all material respects
and (ii) making all the representations and warranties set forth herein with
respect to the Properties as to the Substitute Property as of the Substitution
Date; and

 

(n)           Borrowers shall have paid all reasonable, actual out-of-pocket
fees charged by the Servicer, a reasonable processing fee charged by Servicer
and all reasonable costs and expenses incurred by Lender in connection with such
Substitution, including reasonable attorneys’ fees and expenses.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 3.

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants as of the Closing Date that:

 

Section 3.1                                   Legal Status and Authority.  Each
Borrower (a) is duly organized, validly existing and in good standing under the
laws of its state of formation; (b) is duly qualified to transact business and
is in good standing in the State where it owns Property; and (c) has all
necessary approvals, governmental and otherwise, and full power and authority to
own, operate and lease its Property.  Each Borrower has full power, authority
and legal right to mortgage, grant, bargain, sell, pledge, assign, warrant,
transfer and convey the Property owned by such Borrower pursuant to the terms
hereof and to keep and observe all of the terms of this Agreement, the Note, the
Security Instruments and the other Loan Documents on such Borrowers’ part to be
performed.

 

Section 3.2                                   Validity of Documents.  (a) The
execution, delivery and performance of this Agreement, the Note, the Security
Instruments and the other Loan Documents by Borrowers and their applicable
Affiliates and the borrowing evidenced by the Note and this Agreement (i) are
within the power and authority of such parties; (ii) have been authorized by all
requisite organizational action of such parties; (iii) have received all
necessary approvals and consents, corporate, governmental or otherwise; (iv)
will not violate, conflict with, result in a breach of or constitute (with
notice or lapse of time, or both) a material default under any provision of law,
any order or judgment of any court or Governmental Authority, any license,
certificate or other approval required to operate the Properties, any Borrower’s
organizational documents, or any indenture, agreement or other instrument to
which any Borrower is a party or by which any Borrower or any of their assets or
the Properties are or may be bound or affected, including, without limitation,
the Management Agreement; (v) will not result in the creation or imposition of
any lien, charge or encumbrance whatsoever upon any of any Borrower’s assets,
except the lien and security interest created hereby and by the other Loan
Documents; and (vi) will not require any authorization or license from, or any
filing with, any Governmental Authority (except for the recordation of the
Security Instruments in appropriate land records in the State and except for
Uniform Commercial Code filings relating to the security interest created
hereby), (b) this Agreement, the Note, the Security Instruments and the other
Loan Documents have been duly executed and delivered by Borrowers through the
undersigned authorized representatives of Borrowers and (c) this Agreement, the
Note, the Security Instruments and the other Loan Documents constitute the
legal, valid and binding obligations of each Borrower and are enforceable
against Borrowers in accordance with their respective terms.  The Loan Documents
are not subject to any right of rescission, set-off, counterclaim or defense by
any Borrower, including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable (except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Creditors
Rights Laws, and by general principles of equity (regardless of whether such
enforceability is considered in a

 

33

--------------------------------------------------------------------------------


 

proceeding in equity or at law)), and no Borrower has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

 

Section 3.3                                   Litigation.  There is no action,
suit, investigation, arbitration or proceeding, judicial, administrative or
otherwise (including any condemnation or similar proceeding), pending or, to the
best of Borrowers’ knowledge, threatened or contemplated against or affecting
any Borrower or Guarantor or against or affecting any Property that has not been
disclosed to Lender by Borrowers in writing in connection with the closing of
the Loan, is not fully covered by insurance or, if determined adversely to any
Borrower, would have a Material Adverse Effect.

 

Section 3.4                                   Agreements.  No Borrower is a
party to any agreement or instrument or subject to any restriction which would
have a Material Adverse Effect.  No Borrower is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which any Borrower or any Property is bound which would have a
Material Adverse Effect.  No Borrower has any material financial obligation
under any agreement or instrument to which any Borrower is a party or by which
any Borrower or any Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Properties and (b)
obligations under this Agreement, the Security Instruments, the Note and the
other Loan Documents.  There is no agreement or instrument to which any Borrower
is a party or by which any Borrower is bound that would require the
subordination in right of payment of any obligations of any Borrower hereunder
or under the Note to an obligation owed to another party.

 

Section 3.5                                   Financial Condition.

 

(a)                                 Each Borrower is solvent, and no proceeding
under Creditors Rights Laws with respect to any Borrower has been initiated and
each Borrower has received reasonably equivalent value for the granting of its
Security Instrument(s).

 

(b)                                 No petition in bankruptcy has been filed by
or against any Borrower, Guarantor or any related entity, or any principal,
general partner or member thereof, in the last ten (10) years, and neither any
Borrower, Guarantor nor any related entity, or any principal, general partner or
member thereof, in the last ten (10) years has ever made any assignment for the
benefit of creditors or taken advantage of any Creditors Rights Laws.

 

(c)                                  No Borrower is contemplating either the
filing of a petition by it under any Creditors Rights Laws or the liquidation of
its assets or property, and no Borrower has any knowledge of any Person
contemplating the filing of any such petition against it.

 

Section 3.6                                   Disclosure.  Borrowers have
disclosed to Lender all material facts and have not failed to disclose any
material fact that could cause any representation or warranty made herein to be
materially misleading.

 

Section 3.7                                   No Plan Assets.  (a)  As of the
date hereof and throughout the term of the Loan (a) no Borrower is or will be an
“employee benefit plan,” as defined in

 

34

--------------------------------------------------------------------------------


 

Section 3(3) of ERISA, subject to Title I of ERISA, (b) no Borrower is or will
be a “governmental plan” within the meaning of Section 3(32) of ERISA, (c)
transactions by or with Borrowers are not and will not be subject to any state
statute regulating investments of, or fiduciary obligations with respect to,
governmental plans; and (d) none of the assets of any Borrower constitutes or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101.  As of the date hereof, no Borrower, nor any member
of a “controlled group of corporations” (within the meaning of Section 414 of
the IRS Code) maintains, sponsors or contributes to a “defined benefit plan”
(within the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan”
(within the meaning of Section 3(37)(A) of ERISA).

 

(b)                                 Each Borrower’s representations in clause
(a) above are based on the assumption (the “ERISA Assumption”)  that no portion
of the assets used by Lender in connection with the transactions contemplated
under this Agreement and the other Loan Documents constitutes assets of a (i)
“benefit plan investor” within the meaning of 29 C.F.R Section 2510-3.101, as
amended from time to time, unless the Lender relied on an available prohibited
transaction exemption, all of the conditions of which are satisfied or (ii)
governmental plan which is subject to any provision which is similar to the
prohibited transaction provisions of Title I of ERISA or Section 4975 of the IRS
Code (“Applicable Similar Law”), unless the acquisition and holding of the Loan
or any interest therein does not give rise to a violation of any such Applicable
Similar Law.

 

Section 3.8                                   Not a Foreign Person.  No Borrower
is a “foreign person” within the meaning of § 1445(f)(3) of the IRS Code.

 

Section 3.9                                   Business Purposes.  The Loan is
solely for the business purpose of Borrowers, and is not for personal, family,
household, or agricultural purposes.

 

Section 3.10                            Borrowers’ Information.  Borrowers’
principal place of business and their chief executive office as of the date
hereof is 99 High Street, 28th Floor, Boston, Massachusetts 02110.  Borrowers’
mailing address, as set forth in the opening paragraph hereof or as changed in
accordance with the provisions hereof, is true and correct.  No Borrower is
subject to back-up withholding taxes.

 

Section 3.11                            Status of Properties.

 

(a)                                 To Borrowers’ knowledge, Borrowers or their
predecessors in interest or the applicable Tenants have obtained all material
certificates, licenses, permits and other approvals, governmental and otherwise,
reasonably necessary for the ownership and operation of each Property and the
conduct of their business (collectively, “Licenses”) and all required zoning,
building code, land use, environmental and other similar permits or approvals
the failure of which to obtain would be reasonably likely to result in a
Material Adverse Effect, all of which are in full force and effect as of the
date hereof and not subject to revocation, suspension, forfeiture or
modification.

 

(b)                                 Except as set forth in the Property Zoning
Reports delivered to Lender, to Borrowers’ knowledge each Property and the
present use and occupancy thereof are in

 

35

--------------------------------------------------------------------------------


 

full compliance in all material respects with all applicable zoning ordinances,
building codes, land use laws, Environmental Laws and other similar Applicable
Law.

 

(c)                                  To Borrowers’ knowledge, each Property is
served by all utilities required for the current use thereof.  To Borrowers’
knowledge, all utility service is provided by public utilities and each Property
has accepted or is equipped to accept such utility service. To Borrowers’
knowledge, each Property is served by public water and sewer systems.

 

(d)                                 To Borrowers’ knowledge, all public roads
and streets necessary for service of and access to each Property for the current
use thereof are physically and legally open for use by the public.  To
Borrowers’ knowledge, each Property has either direct access to such public
roads or streets or access to such public roads or streets by virtue of a
perpetual easement or similar agreement inuring in favor of the Borrower who
owns such Property and any subsequent owners of such Property.

 

(e)                                  To Borrower’s knowledge, Property is free
from damage caused by fire or other casualty.  Except as set forth in the
Property Condition Reports, to Borrowers’ knowledge, each Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are, in working
condition, order and repair in all material respects; to Borrowers’ knowledge,
there exists no structural or other material defects or damages in such
Property, whether latent or otherwise, and the Borrower who owns such Property
has not received notice from any insurance company or bonding company of any
defects or inadequacies in such Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

(f)                                   To Borrowers’ knowledge, all costs and
expenses of any and all labor, materials, supplies and equipment used in the
construction of the Improvements have been paid in full.  Except as set forth in
the Title Insurance Policies, there are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and to Borrowers’ knowledge
no rights are outstanding that under Applicable Law could give rise to any such
liens) affecting any Property which are or may be prior to or equal to the lien
of any Security Instrument.

 

(g)                                  Each Borrower has paid in full for, and is
the owner of, all furnishings, fixtures and equipment (other than Tenants’
property) used in connection with the operation of the Property it owns, free
and clear of any and all security interests, liens or encumbrances, except the
lien and security interest created by this Agreement, the Note, the Security
Instruments and the other Loan Documents.

 

(h)                                 To Borrowers’ knowledge, all liquid and
solid waste disposal, septic and sewer systems located on each Property are in a
good and safe condition and repair and in compliance with all Applicable Law.

 

36

--------------------------------------------------------------------------------


 

(i)                                     Except as set forth on the surveys
delivered to Lender, portion of the Improvements is located in an area
identified by the Federal Emergency Management Agency or any successor thereto
as an area having special flood hazards pursuant to the Flood Insurance Acts or,
if any portion of the Improvements is located within such area, the Borrower who
owns such Property has obtained and will maintain the insurance prescribed in
Section 7.1(a) hereof.  Except as set forth on the surveys delivered to Lender,
no part of any Property consists of or is classified as wetlands, tidelands or
swamp and overflow lands.

 

(j)                                    Except for encroachments that are insured
against pursuant to the Title Insurance Policy or otherwise do not cause a
Material Adverse Effect, all the Improvements lie within the boundaries of the
Land and any building restriction lines applicable to the Land and no
improvements on adjoining properties encroach onto any Property.

 

(k)                                 To Borrowers’ knowledge, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting any Property, nor are there any contemplated improvements to
any Property that may result in such special or other assessments.

 

Section 3.12                            Financial Information.  All financial
data, including, without limitation, the balance sheets, statements of cash
flow, statements of income and operating expense and rent rolls, that have been
delivered to Lender in respect of any Borrower, Guarantor and/or any Property
(a) are true, complete and correct in all material respects, (b) accurately
represent the financial condition of Borrowers, Guarantor or the Properties, as
applicable, as of the date of such reports, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein.  No Borrower has any contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to such Borrower and reasonably
likely to have a Material Adverse Effect, except as referred to or reflected in
said financial statements.  Since the date of such financial statements, there
has been no materially adverse change in the financial condition, operations or
business of any Borrower, or Guarantor from that set forth in said financial
statements which would result in a Material Adverse Effect.

 

Section 3.13                            Condemnation.  No Condemnation or other
proceeding has been commenced or, to Borrowers’ knowledge, is threatened or
contemplated with respect to all or any portion of any Property or for the
relocation of the access to any Property.

 

Section 3.14                            Separate Lots.  Each Property is
assessed for real estate tax purposes as one or more wholly independent tax lot
or lots, separate from any adjoining land or improvements not constituting a
part of such lot or lots, and no other land or improvements is assessed and
taxed together with any Property or any portion thereof.

 

Section 3.15                            Insurance.  Each Borrower has obtained
and has delivered to Lender certificates of all Policies reflecting the
insurance coverages, amounts and other

 

37

--------------------------------------------------------------------------------


 

requirements set forth in this Agreement.  There are no present claims of any
material nature under any of the Policies, and to Borrowers’ knowledge, no
Person, including Borrowers, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

 

Section 3.16                            Use of Properties.  Each Property is
used exclusively as warehousing, distribution, office or manufacturing
facilities and other appurtenant and related uses.

 

Section 3.17                            Leases and Rent Roll.  Except as
disclosed in the rent roll for each Property delivered to and approved by Lender
(the “Rent Roll”) and the aging report and Tenant estoppels delivered to and
approved by Lender, (a) to each applicable Borrower are the sole owner of the
entire lessor’s interest in the Leases at the Property owned by it; (b) the
Leases are valid and enforceable against the applicable Borrower and the Tenants
set forth therein and are in full force and effect; (c) all of the Leases are
arms-length agreements with bona fide, independent third parties; (d) to
Borrowers’ knowledge no party under any Lease is in default; (e) all Rents due
have been paid in full and no Tenant is in arrears in its payment of Rent for a
period of more than sixty (60 days); (f) none of the Rents reserved in the
Leases have been assigned or otherwise pledged or hypothecated; (g) none of the
Rents have been collected for more than one (1) month in advance (except a
security deposit shall not be deemed rent collected in advance); (h) the
premises demised under the Leases have been completed and the Tenants under the
Leases have accepted the same and have taken possession of the same on a
rent-paying basis with no rent concessions to any Tenants; (i) there exist no
offsets or defenses to the payment of any portion of the Rents and no Borrower
has any monetary obligation to any Tenant under any Lease; (j) no Borrower has
received any written notice from any Tenant challenging the validity or
enforceability of any Lease; (k) there are no agreements with the Tenants under
the Leases other than expressly set forth in each Lease; (l) no Lease contains
an option to purchase, right of first refusal to purchase, right of first
refusal to lease additional space at any Property, or any other similar
provision; (m) no person or entity has any possessory interest in, or right to
occupy, any Property except under and pursuant to a Lease; (n) no Tenants have
exercised any right to “go dark” that they may have under their Leases and to
Borrowers’ knowledge, no event has occurred that, but for the giving of notice
and/or passage of time, would give any Tenant any right to abate rent, “go dark”
or terminate any Lease; (o) all security deposits relating to the Leases
reflected on the Rent Roll have been collected by Borrower; (p) no brokerage
commissions or finders fees are due and payable regarding any Lease; (q) each
Tenant is in actual, occupancy of the premises demised under its Lease and is
paying full rent under its Lease; and (r) no Tenant occupying 20% or more (by
square feet) of the net rentable area of any Property is, to Borrowers’
knowledge, a debtor in any state or federal bankruptcy or insolvency proceeding.

 

Section 3.18                            Filing and Recording Taxes.  All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under Applicable Law currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of this Agreement, the Security Instruments, the Note and the
other Loan Documents, including, without limitation, the

 

38

--------------------------------------------------------------------------------


 

Security Instruments, have been paid or will be paid, and, under current
Applicable Law, the Security Instruments are enforceable in accordance with
their terms by Lender (or any subsequent holder thereof), except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Creditors Rights Laws, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

Section 3.19                            Management Agreement.  The Management
Agreements are in full force and effect and there is no default thereunder by
any party thereto and, to Borrowers’ knowledge, no event has occurred that, with
the passage of time and/or the giving of notice would constitute a default
thereunder.  As of the date hereof, no management fees under any Management
Agreement are delinquent.

 

Section 3.20                            Illegal Activity/Forfeiture .

 

(a)                                 No portion of any Property has been or will
be purchased, improved, equipped or furnished with proceeds of any illegal
activity and to Borrowers’ knowledge, there are no illegal activities or
activities relating to controlled substances at any Property.

 

(b)                                 There has not been committed by any
Borrower, or, to Borrower’s knowledge,  any other person in occupancy of or
involved with the operation or use of any Property any act or omission affording
the federal government or any state or local government the right of forfeiture
as against such Property or any part thereof or any monies paid in performance
of Borrowers’ obligations under this Agreement, the Note, the Security
Instruments or the other Loan Documents.

 

Section 3.21                            Taxes.  Each Borrower has filed (or has
properly exercised extensions for filing of) all federal, state, county,
municipal, and city income, personal property and other tax returns required to
have been filed by it and has paid all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
it.  No Borrower knows of any basis for any additional assessment in respect of
any such taxes and related liabilities for prior years.

 

Section 3.22                            Permitted Encumbrances.  None of the
Permitted Encumbrances, individually or in the aggregate, materially interferes
with the benefits of the security intended to be provided by this Agreement, the
Security Instruments, the Note and the other Loan Documents, materially and
adversely affects the value or marketability of any Property, impairs the use or
the operation of any Property or impairs any Borrower’s ability to pay its
obligations in a timely manner.

 

Section 3.23                            Material Agreements.  With respect to
each Material Agreement, to Borrowers’ knowledge (a) each Material Agreement is
in full force and effect and has not been amended, restated, replaced or
otherwise modified (except, in each case, as expressly set forth herein), (b)
there are no defaults under any Material Agreement by any party thereto and, to
each Borrower’s knowledge, no event has occurred which, but for the passage of
time, the giving of notice, or both, would constitute a default under any

 

39

--------------------------------------------------------------------------------


 

Material Agreement, (c) all payments and other sums due and payable under the
Material Agreements have been paid in full, (d) no party to any Material
Agreement has commenced any action or given or received any notice for the
purpose of terminating any Material Agreement, and (e) the representations made
in any estoppel or similar document delivered with respect to any Material
Agreement in connection with the Loan are true, complete and correct and are
hereby incorporated by reference as if fully set forth herein.

 

Section 3.24                            Non-Consolidation Opinion Assumptions. 
All of the assumptions made in the Non-Consolidation Opinion, including, but not
limited to, any exhibits attached thereto, are true, complete and correct in all
material respects.

 

Section 3.25                            Federal Reserve Regulations.  No part of
the proceeds of the Loan will be used for the purpose of purchasing or acquiring
any “margin stock” within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System or for any other purpose which would be
inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Applicable Law or by the terms and
conditions of this Agreement, the Security Instruments, the Note or the other
Loan Documents.

 

Section 3.26                            Investment Company Act.  No Borrower is
(a) an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended;
or (b) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

Section 3.27                            Fraudulent Conveyance.  Each Borrower
(a) has not entered into the Loan or any Loan Document with the actual intent to
hinder, delay, or defraud any creditor and (b) taking into account the
contribution obligations of the other Borrowers, has received reasonably
equivalent value in exchange for its obligations under the Loan Documents. 
Giving effect to the Loan, the fair saleable value of each Borrower’s assets
(including such Borrower’s right to contribution from the other Borrowers)
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed such Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed or contingent liabilities.  The
fair saleable value of each Borrower’s assets (including such Borrower’s right
to contribution from the other Borrowers) is and will, immediately following the
execution and delivery of the Loan Documents, be greater than such Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
or its debts as such debts become absolute and matured.  Each Borrower’s assets
do not and, immediately following the execution and delivery of the Loan
Documents will not, constitute unreasonably small capital to carry out its
business as conducted or as proposed to be conducted.  Each Borrower does not
intend to, and does not believe that it will, incur debts and liabilities
(including, without limitation, contingent liabilities and other commitments)
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts to be payable on or in respect of obligations of such
Borrower).

 

40

--------------------------------------------------------------------------------


 

Section 3.28                            Embargoed Person.  As of the date hereof
and at all times throughout the term of the Loan, including after giving effect
to any transfers of interests permitted pursuant to the Loan Documents, (a) none
of the funds or other assets of Borrower, or Guarantor constitute property of,
or are beneficially owned, directly or indirectly, by any person, entity or
country which is a sanctioned person, entity or country under U.S. law,
including but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder (including
regulations administered by the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of the Treasury and the Specially Designated Nationals List
maintained by OFAC) with the result that the investment in Borrower, and/or
Guarantor, as applicable (whether directly or indirectly), is prohibited by
Applicable Law or the Loan made by Lender is in violation of Applicable Law
(“Embargoed Person”); (b) unless expressly waived in writing by Lender, no
Embargoed Person has any interest of any nature whatsoever in Borrower, or
Guarantor, as applicable, with the result that the investment in Borrower,
and/or Guarantor, as applicable (whether directly or indirectly), is prohibited
by Applicable Law or the Loan is in violation of Applicable Law; and (c) to the
knowledge of each Borrower, none of the funds of any Borrower, or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower, and/or Guarantor, as applicable (whether directly or
indirectly), is prohibited by Applicable Law or the Loan is in violation of
Applicable Law.  Borrowers covenant and agree that in the event any Borrower
receives any notice that any Borrower, or Guarantor (or any of their respective
beneficial owners, Affiliates or participants) or any Person that has an
interest in any Property is designated as an Embargoed Person, Borrowers shall
immediately notify Lender in writing.  At Lender’s option, it shall be an Event
of Default hereunder if any Borrower, Guarantor, or any other party to the Loan
is designated as an Embargoed Person.  Notwithstanding the foregoing, the
foregoing representations shall not be deemed to be made with respect to any
public shareholder of any entity.

 

Section 3.29                            Patriot Act.  All capitalized words and
phrases and all defined terms used in the USA Patriot Act of 2001, 107 Public
Law 56 (October 26, 2001) and in other statutes and all orders, rules and
regulations of the United States government and its various executive
departments, agencies and offices related to the subject matter of the Patriot
Act (collectively referred to in this Section only as the “Patriot Act”) are
incorporated into this Section.  Each Borrower hereby represents and warrants
that such Borrower, and Guarantor and each and every Person Affiliated with such
Borrower, and/or Guarantor or that to such Borrower’s knowledge has an economic
interest in such Borrower, or, to such Borrower’s knowledge, that has or will
have an interest in the transaction contemplated by this Agreement or in such
Borrower’s Property or will participate, in any manner whatsoever, in the Loan,
is:  (i) in full compliance with all applicable requirements of the Patriot Act
and any regulations issued thereunder; (ii) operated under policies, procedures
and practices, if applicable, that are in compliance with the Patriot Act and
available to Lender for Lender’s review and inspection during normal business
hours and upon reasonable prior notice; (iii) not in receipt of any notice from
the Secretary of State or the Attorney General of the United States or any other
department, agency or office of the United States claiming a violation

 

41

--------------------------------------------------------------------------------


 

or possible violation of the Patriot Act; (iv) not a person who has been
determined by competent authority to be subject to any of the prohibitions
contained in the Patriot Act; and (v) not owned or controlled by or now acting
and or will in the future act for or on behalf of any person who has been
determined to be subject to the prohibitions contained in the Patriot Act.  Each
Borrower covenants and agrees that in the event such Borrower receives any
notice that any Borrower, or Guarantor (or any of their respective beneficial
owners, Affiliates or participants) or any Person that has an interest in any
Property is indicted, arraigned, or custodially detained on charges involving
money laundering or predicate crimes to money laundering, such Borrower shall
immediately notify Lender.  At Lender’s option, it shall be an Event of Default
hereunder if any Borrower, Guarantor, or any other party to the Loan is
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering.

 

Section 3.30                            Organizational Chart.  The
organizational chart attached as Schedule II hereto, relating to Borrowers and
certain Affiliates and other parties, is true, complete and correct on and as of
the date hereof.

 

Section 3.31                            Bank Holding Company.  Each Borrower is
not a “bank holding company” or a direct or indirect subsidiary of a “bank
holding company” as defined in the Bank Holding Company Act of 1956, as amended,
and Regulation Y thereunder of the Board of Governors of the Federal Reserve
System.

 

Section 3.32                            Intentionally Omitted.

 

Section 3.33                            REA Representations.  With respect to
each REA, to Borrowers’ knowledge (a) each REA is in full force and effect and
has not been amended, restated, replaced or otherwise modified (except, in each
case, as expressly set forth herein), (b) there are no defaults under any REA by
any party thereto and no event has occurred which, but for the passage of time,
the giving of notice, or both, would constitute a default under any REA, (c) all
sums due and payable under each REA have been paid in full, (d) no party to any
REA has commenced any action or given or received any written notice for the
purpose of terminating any REA, and (e) the representations made in any estoppel
or similar document delivered with respect to any REA in connection with the
Loan, if any, are true, complete and correct in all material respects and are
hereby incorporated by reference as if fully set forth herein.

 

Section 3.34                            No Change in Facts or Circumstances.

 

All information submitted by each Borrower, Guarantor to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by each Borrower, and/or Guarantor in this
Agreement or in the other Loan Documents, are accurate, complete and correct in
all material respects.  There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
would otherwise have a Material Adverse Effect.

 

42

--------------------------------------------------------------------------------


 

Section 3.35                            Perfection of Accounts.  Each Borrower
hereby represents and warrants to Lender that:

 

(a)                                 This Agreement, together with the other Loan
Documents, creates a valid and continuing security interest (as defined in the
Uniform Commercial Code) in the Accounts in favor of Lender, which security
interest is prior to all other Liens, other than Permitted Encumbrances, and is
enforceable as such against creditors of and purchasers from Borrower.  Other
than in connection with the Loan Documents and except for Permitted
Encumbrances, Borrowers have not sold or otherwise conveyed the Accounts; and

 

(b)                                 The Accounts constitute “deposit accounts”
or “securities accounts” within the meaning of the Uniform Commercial Code, as
set forth in the Cash Management Agreement.

 

Section 3.36                            Guarantor Representations.

 

Each Borrower hereby represents and warrants that, as of the date hereof, the
representations and warranties set forth in Sections 3.1 through 3.8 (other than
3.4), 3.12, 3.21, 3.27, 3.28, 3.29, 3.32, and 3.34 above are true and correct
with respect to Guarantor, as the same are applicable to Guarantor.  Wherever
the term “Borrowers” is used in each of the foregoing Sections it shall be
deemed to be “Guarantors” with respect to each Guarantor.

 

Each Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrowers set forth in this Article 3 and
elsewhere in this Agreement and the other Loan Documents as to liability for the
truth and accuracy at the time and date made shall survive for so long as any
portion of the Debt remains owing to Lender.  All representations, warranties,
covenants and agreements made in this Agreement and in the other Loan Documents
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

ARTICLE 4.

 

BORROWERS’ COVENANTS

 

From the date hereof and until payment and performance in full of all
obligations of Borrowers under this Agreement, the Security Instruments, the
Note and the other Loan Documents or the earlier release of the lien of the
Security Instruments (and all related obligations) in accordance with the terms
of this Agreement, the Security Instruments, the Note and the other Loan
Documents, each Borrower hereby covenants and agrees with Lender that:

 

Section 4.1                                   Existence.  Each Borrower will
continuously maintain (a) its existence and shall not dissolve or permit its
dissolution, (b) its rights to do business in the applicable State and (c) its
franchises and trade names, if any.

 

43

--------------------------------------------------------------------------------


 

Section 4.2                                   Applicable Law.

 

(a)                                 Borrowers shall promptly comply and shall
cause the Properties to comply in all material respects with all Applicable Law
affecting the Borrowers and any Property, or the use thereof, including, without
limitation, all Environmental Laws and Applicable Law relating to OFAC,
Embargoed Persons and the Patriot Act. Each Borrower shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its existence, rights, Licenses, permits, trade names, and franchises. 
Borrowers shall give prompt notice to Lender of the receipt by any Borrower of
any written notice related to a violation of any Applicable Law and of the
commencement of any proceedings or investigations which relate to compliance
with Applicable Law.

 

(b)                                 After prior written notice to Lender, any
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
validity of any Applicable Law, the applicability of any Applicable Law to such
Borrower or its Property or any alleged violation of any Applicable Law,
provided that (i) no Event of Default has occurred and remains uncured; (ii)
such proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which such Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be permitted by and
conducted in accordance with all Applicable Law; (iii) neither any Property nor
any part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) such Borrower shall promptly upon final
determination thereof comply with any such Applicable Law determined to be valid
or applicable or cure any violation of any Applicable Law; (v) such proceeding
shall suspend the enforcement of the contested Applicable Law against such
Borrower or such Property; and (vi) such Borrower shall furnish such security as
may be required in the proceeding, or as may be requested by Lender, to insure
compliance with such Applicable Law, together with all interest and penalties
payable in connection therewith.  Lender may apply any such security or part
thereof, as necessary to cause compliance with such Applicable Law at any time
when, in the judgment of Lender, the validity, applicability or violation of
such Applicable Law is finally established or such Property (or any part thereof
or interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.

 

Section 4.3                                   Maintenance and Use of Properties.

 

(a)                                 Subject to the rights of Tenants, Borrowers
shall use commercially reasonable efforts to cause the Properties to be
maintained in a good and safe condition and repair in all material respects. 
The Improvements and the Personal Property shall not be removed, demolished or
materially altered (except for normal replacement of the Personal Property)
without the consent of Lender or as otherwise permitted pursuant to Section 4.21
hereof.  Borrowers shall promptly repair, replace or rebuild any part of the
Properties which may be destroyed by any casualty, or become damaged, worn or
dilapidated or which may be affected by any proceeding of the character referred
to in Section 3.13 hereof and shall complete and pay for any structure at any
time in the process of construction or repair on the Land.  No Borrower shall
initiate, join in, acquiesce in, or consent to any change in any private
restrictive covenant, zoning law or

 

44

--------------------------------------------------------------------------------


 

other public or private restriction, limiting or defining the uses which may be
made of any Property or any part thereof without Lender’s prior consent, not to
be unreasonably withheld.  If under applicable zoning provisions the use of all
or any portion of any Property is or shall become a nonconforming use, Borrowers
will not cause or permit the nonconforming use to be discontinued or the
nonconforming Improvement to be abandoned without the express written consent of
Lender.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, provided that no Event of Default is then continuing, to the
extent Lender’s prior approval is required pursuant to Section 4.3(a), Lender
shall have ten (10) Business Days from receipt of written request and all
required information and documentation relating thereto in which to approve or
disapprove such matter, provided that such request to Lender is marked in bold
lettering with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN
(10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope containing the
request must be marked “PRIORITY”.  In the event that Lender fails to respond to
the matter in question within such time, Lender’s approval shall be deemed given
for all purposes.  Borrowers shall provide Lender with such information and
documentation as may be reasonably required by Lender.

 

Section 4.4                                   Waste.  Borrowers shall not commit
or suffer any waste of any Property or make any change in the use of such
Property which will in any way materially increase the risk of fire or other
hazard arising out of the operation of such Property, or take any action that
might invalidate or give cause for cancellation of any Policy or, subject to the
rights of Tenants, do or permit to be done thereon anything that may in any way
impair the value of any Property or the security for the Loan.  Borrowers will
not, without the prior written consent of Lender, permit any drilling or
exploration for or extraction, removal, or production of any minerals from the
surface or the subsurface of any Property, regardless of the depth thereof or
the method of mining or extraction thereof.

 

Section 4.5                                   Taxes and Other Charges.

 

(a)                                 Borrowers shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against any Property or
any part thereof before the same become delinquent; provided, however,
Borrowers’ obligation to directly pay Taxes and Other Charges shall be suspended
for so long as Borrowers comply with the terms and provisions of Section 8.1
hereof.  Borrowers shall furnish to Lender reasonable proof of the payment of
the Taxes and the Other Charges prior to the date the same shall become
delinquent (provided, however, that such Borrower is not required to furnish
such receipts for payment of Taxes and Other Charges in the event that such
Taxes and Other Charges have been paid by Lender pursuant to Section 8.1
hereof).  Borrowers shall not suffer and shall promptly cause to be paid and
discharged any lien or charge whatsoever which may be or become a lien or charge
against any Property, and shall promptly pay for all utility services provided
to any Property.

 

45

--------------------------------------------------------------------------------


 

(b)                                 After prior written notice to Lender, any
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes or Other
Charges, provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which such Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
permitted by and conducted in accordance with all Applicable Law; (iii) neither
its Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost; (iv) such Borrower shall promptly
upon final determination thereof pay the amount of any such Taxes or Other
Charges, together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from such Property; (vi) such Borrower shall,
from and after the date that such Taxes or Other Charges would start accruing
interest and/or penalties for failing to pay such Taxes and/or Other Charges,
furnish such security as may be required in the proceeding, to insure the
payment of any such Taxes or Other Charges, together with all interest and
penalties thereon and (vii) such Borrower shall, from and after the date that
such Taxes or Other Charges would start accruing interest and/or penalties for
failing to pay such Taxes and/or Other Charges, either (x) furnish such security
or deliver to Lender such reserve deposits as may be requested by Lender to
insure the payments of any such Taxes or Other Charges together with all
interest and penalties thereon or (y) provide Lender with evidence satisfactory
to Lender that such Taxes and Other Charges have been bonded over in a manner
satisfactory to Lender.  Lender may pay over any such cash deposit or part
thereof held by Lender to the claimant entitled thereto at any time when, in the
judgment of Lender, the entitlement of such claimant is established or such
Property (or part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, canceled or lost or there shall be any danger of the lien
of any Security Instrument being primed by any related lien.

 

Section 4.6                                   Litigation.  Borrowers shall give
prompt written notice to Lender of any litigation or governmental proceedings
pending or threatened in writing against any Borrower which might reasonably be
expected to have a Material Adverse Effect.

 

Section 4.7                                   Access to Properties.  Subject to
the rights of Tenants, Borrowers shall permit agents, representatives and
employees of Lender to inspect the Properties or any part thereof (at Lender’s
sole cost and expense) at reasonable hours upon reasonable advance notice.

 

Section 4.8                                   Notice of Default.  Borrowers
shall promptly advise Lender of any material adverse change in any Borrower’s
and/or Guarantor’s condition (financial or otherwise) to the extent the result
of which could reasonably be expected to constitute a Material Adverse Effect,
or of the occurrence of any Default or Event of Default of which any Borrower
has knowledge.

 

Section 4.9                                   Cooperate in Legal Proceedings. 
Borrowers shall cooperate fully with Lender with respect to any proceedings
before any court, board or other

 

46

--------------------------------------------------------------------------------


 

Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the Note, the Security
Instruments or the other Loan Documents and, in connection therewith, permit
Lender, at Lender’s election and at no cost to Borrowers, to participate in any
such proceedings.

 

Section 4.10                            Performance by Borrowers.  Borrowers
shall in a timely manner observe, perform and fulfill each and every covenant,
term and provision to be observed and performed by Borrowers under this
Agreement, the Security Instruments, the Note and the other Loan Documents and
any other agreement or instrument affecting or pertaining to any Property and
any amendments, modifications or changes thereto.

 

Section 4.11                            Awards.  Borrowers shall cooperate with
Lender in obtaining for Lender to the extent required hereunder the benefits of
any Awards or Insurance Proceeds lawfully or equitably payable in connection
with any Property, and Lender shall be reimbursed for any reasonable, actual
out-of-pocket expenses incurred in connection therewith (including reasonable,
actual attorneys’ fees and disbursements, and the payment by Lender of the
expense of an appraisal on behalf of any Borrower in case of a Casualty or
Condemnation affecting such Property or any part thereto) out of such Awards or
Insurance Proceeds.

 

Section 4.12                            Books and Records.

 

(a)                                 Borrowers shall keep adequate books and
records of account in accordance with GAAP, or in accordance with other methods
acceptable to Lender in its reasonable discretion (consistently applied), and
furnish to Lender:

 

(i)                                     quarterly (and prior to a
Securitization, monthly, but not for longer than a one year period beyond the
Closing Date unless otherwise requested by Lender) certified rent rolls (in the
form approved by Lender in connection with the closing of the Loan) and tenant
sales reports (if applicable), each signed and dated by a Responsible Officer of
Borrowers, within fifteen (15) days after the end of each calendar month or
forty five (45) days after the end of each calendar quarter, as applicable;

 

(ii)                                  quarterly (and prior to a Securitization,
monthly, but not for longer than a one year period beyond the Closing Date
unless otherwise requested by Lender) operating statements of each Property,
prepared and certified by a Responsible Officer of Borrowers in the form
required by Lender, detailing the revenues received, the expenses incurred and
major capital improvements for the period of calculation and containing
appropriate year-to-date information, within fifteen (15) days after the end of
each calendar month or forty five (45) days after the end of each calendar
quarter, as applicable;

 

(iii)                               an annual balance sheet, profit and loss
statement, statement of cash flow, and statement of change in financial position
of Guarantor audited by a “Big Four” accounting firm or other independent
certified public accountant

 

47

--------------------------------------------------------------------------------


 

reasonably acceptable to Lender, within ninety (90) days after the close of each
fiscal year of Borrowers;

 

(iv)                              an annual operating statement of each Property
detailing the revenues received, the expenses incurred and major capital
improvements for the period of calculation and containing appropriate
year-to-date information, within ninety (90) days after the close of each fiscal
year of Borrowers;

 

(v)                                 by no later than December 15 of each
calendar year, an annual operating budget for the next succeeding calendar year
presented on a monthly basis consistent with the annual operating statement
described above for each Property, including cash flow projections for the
upcoming year and all proposed capital replacements and improvements, which such
budget shall not take effect until approved by Lender (the “Annual Budget”). 
Lender shall have the right to approve each Annual Budget, which approval shall
not be unreasonably withheld or delayed.  Notwithstanding anything to the
contrary contained herein, provided that no Event of Default is then continuing
and no Cash Trap Event Period shall then be continuing, to the extent Lender’s
prior approval is required pursuant to Section 4.12(a)(v), Lender shall have ten
(10) Business Days from receipt of written request and all required information
and documentation relating thereto in which to approve or disapprove such
matter, provided that such request to Lender is marked in bold lettering with
the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS
DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN
THE UNDERSIGNED AND LENDER” and the envelope containing the request must be
marked “PRIORITY”.  In the event that Lender fails to respond to the matter in
question within such time, Lender’s approval shall be deemed given for all
purposes.  Borrowers shall provide Lender with such information and
documentation as may be reasonably required by Lender.

 

(vi)                              the Officer’s Certificate required pursuant to
Section 5.3 hereof.

 

(b)                                 Notwithstanding the foregoing, in lieu of
delivering the individual Property and Borrower information and statements
described in clauses (ii), (iii) and (iv) of subsection (a) above, Borrowers may
furnish to Lender, within the time periods specified in such clause above, a
complete copy of Guarantor’s corresponding statements in accordance with GAAP
(or in accordance with other methods acceptable to Lender in its reasonable
discretion (consistently applied)), and containing balance sheets and statements
of profit and loss for Guarantor in form and substance similar to those
statements provided to Lender prior to the Closing Date; provided, however, to
the extent that the financial results of Guarantor are included in the financial
statements of STAG Industrial, Inc., the financial statements of STAG
Industrial, Inc. shall be satisfactory hereunder.  Each such statement shall be
accompanied by a certificate from a Responsible Officer of Guarantor certifying
that such statement is true, correct, complete and accurate and presents fairly
the financial condition of Guarantor and has been prepared in accordance with
GAAP.  To the extent any such statement required under this Section

 

48

--------------------------------------------------------------------------------


 

4.12 is publicly available, from the Securities and Exchange Commission or
otherwise, Borrower shall not be required to furnish such statement to Lender.

 

(c)                                  Intentionally Omitted

 

(d)                                 Within ten (10) Business Days of Lender’s
request, Borrowers shall furnish Lender (and shall cause Guarantor to furnish to
Lender) with such other additional financial or management information
(excluding State and Federal tax returns) as may, from time to time, be
reasonably required by Lender in form and substance reasonably satisfactory to
Lender.  Borrowers shall furnish to Lender and its agents convenient facilities
for the examination and audit (at Lender’s sole cost and expense) of any such
books and records at any reasonable time from time to time during business hours
upon reasonable advance notice.

 

(e)                                  Borrowers agree that all financial
statements and other items required to be delivered to Lender pursuant to this
Section 4.12 (each a “Required Financial Item” and, collectively, the “Required
Financial Items”) shall: (i) be complete and correct in all material respects;
(ii) present fairly the financial condition of the party; (iii) disclose all
liabilities that are required to be reflected or reserved against; and (iv) be
prepared (A) in hardcopy and electronic formats and (B) in accordance with GAAP
or in accordance with other methods acceptable to Lender in its sole discretion
(consistently applied).  Borrowers shall be deemed to warrant and represent
that, as of the date of delivery of any such financial statement, there has been
no material adverse change in financial condition since the date of such
financial statement except as disclosed by Borrowers in a writing delivered to
Lender.  Borrowers agree that all Required Financial Items shall not contain any
misrepresentation or omission of a material fact.

 

Section 4.13                            Estoppel Certificates.

 

(a)                                 After request by Lender (which shall not be
made more than twice during any 12-month period), Borrowers, within twenty (20)
Business Days of such request, shall furnish Lender or any proposed assignee
with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Note, (ii) the unpaid principal amount of the
Note, (iii) the rate of interest of the Note, (iv) the terms of payment and
maturity date of the Note, (v) the date installments of interest and/or
principal were last paid, (vi) that, except as provided in such statement, no
Event of Default exists, (vii) that this Agreement, the Note, the Security
Instruments and the other Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification, (viii) whether any offsets or defenses exist against the
obligations secured hereby and, if any are alleged to exist, a detailed
description thereof, (ix) that all Leases are in full force and effect and have
not been modified (or if modified, setting forth all modifications), (x) the
date to which the Rents thereunder have been paid pursuant to the Leases, (xi)
whether or not, to the knowledge of Borrowers, any of the lessees under the
Leases are in default under the Leases, and, if any of the lessees are in
default, setting forth the specific nature of all such defaults, (xii) the
amount of security deposits held by any Borrower under each Lease and that such
amounts are consistent with the amounts required under each Lease, and (xiii) as
to

 

49

--------------------------------------------------------------------------------


 

any other matters reasonably requested by Lender and reasonably related to the
Leases, the obligations created and evidenced hereby and by the Security
Instruments or the Properties.

 

(b)                                 Borrowers shall use commercially reasonable
efforts to deliver to Lender, promptly upon written request, but no more
frequently than once in any calendar year, duly executed estoppel certificates
from any one or more Tenants as required by Lender attesting to such facts
regarding the Lease as Lender may require, including, but not limited to,
attestations that each Lease covered thereby is in full force and effect with no
defaults thereunder on the part of any party, that none of the Rents have been
paid more than one month in advance, except as security, and that the lessee
claims no defense or offset against the full and timely performance of its
obligations under the Lease.

 

(c)                                  Borrowers shall use commercially reasonable
efforts to deliver to Lender, but no more frequently than once in any calendar
year, upon written request, estoppel certificates from each party under each
material REA and each Material Agreement in form and substance reasonably
acceptable to Lender.

 

Section 4.14                            Leases and Rents.

 

(a)                                 Upon request, Borrowers shall furnish Lender
with executed copies of all Leases then in effect.  Lender acknowledges and
agrees that it has received and approved all Leases in effect as of the Closing
Date.  All renewals of Leases and all proposed leases shall provide for rental
rates and terms comparable to existing local market rates and shall be arm’s
length transactions with bona fide, independent third-party Tenants.  Within ten
(10) days after the execution of a Lease or any renewals, amendments or
modification of a Lease, Borrowers shall deliver to Lender a copy thereof,
together with such Borrowers’ certification that such Lease (or such renewal,
amendment or modification) was entered into in accordance with the terms of this
Agreement.

 

(b)                                 Any Lease and any renewals, amendments or
modification of a Lease (provided such Lease or Lease renewal, amendment or
modification is not a Major Lease (or a renewal, amendment or modification to a
Major Lease)) that meets the following requirements may be entered into by
Borrowers without Lender’s prior consent: such Lease (i) provides for rental
rates comparable to existing local market rates for similar properties and is
otherwise on commercially reasonable terms, (ii) unless a subordination,
non-disturbance and attornment agreement is delivered pursuant to this Section
4.14, provides that such Lease is subordinate to the Security Instrument and
that the lessee will attorn to Lender and any purchaser at a foreclosure sale,
(iii) is not with an Affiliate of any Borrower or any Guarantor, and (iv) does
not contain any option to purchase, any right of first refusal to purchase, any
right to terminate (except in the event of the destruction or condemnation of
substantially all of such Property) or any other terms which would cause a
Material Adverse Effect.  All other Leases (including Major Leases) and all
renewals, amendments and modifications thereof (including, without limitation,
any subletting or assignment thereunder not contemplated by the express terms of
such Lease) executed after the date hereof shall be subject to Lender’s prior
approval, which approval shall not be unreasonably withheld or delayed.

 

50

--------------------------------------------------------------------------------


 

(c)                                  Lender shall execute and deliver a
Subordination, Non-Disturbance and Attornment Agreement on Lender’s then current
standard form to Tenants under future Major Leases approved by Lender promptly
upon request with such commercially reasonable changes as may be requested by
Tenants, from time to time, as are reasonably acceptable to Lender.

 

(d)                                 Borrowers (i) shall observe and perform the
obligations imposed upon the lessor under the Leases in all material respects in
a commercially reasonable manner; (ii) shall enforce the terms, covenants and
conditions contained in the Leases upon the part of the lessee thereunder to be
observed or performed in a commercially reasonable manner, provided, however,
Borrowers shall not terminate or accept a surrender of a Major Lease without
Lender’s prior approval; (iii) shall not collect any of the Rents more than one
(1) month in advance (other than security deposits); (iv) shall not execute any
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not, without Lender’s consent
(which, in the case of any Lease which is not a Major Lease, shall not be
unreasonably withheld), alter, modify or change any Lease so as to lower the
amount of rent or change the payment date for rent, shorten the expiration date,
grant any option for additional space or term, materially reduce the obligations
of the lessee or increase the obligations of lessor; and (vi) shall hold all
security deposits under all Leases in accordance with Applicable Law.

 

(e)                                  Notwithstanding anything contained herein
to the contrary, Borrowers shall not willfully withhold from Lender any
information regarding renewal, extension, amendment, modification, waiver of
provisions of, termination, rental reduction of, surrender of space of, or
shortening of the term of, any Lease during the term of the Loan.

 

(f)                                   Borrowers shall notify Lender in writing,
within five (5) Business Days following receipt thereof, of any Borrower’s
receipt of any termination fee or payment (“Lease Event Payment”) paid by any
Tenant under any Lease in consideration of any termination, modification or
amendment or settlement of any Lease or any release or discharge of any Tenant
under any Lease from any obligation thereunder (a “Lease Event”).  Borrowers
further covenant and agree that (i) Borrowers shall hold any such Lease Event
Payment in trust for the benefit of Lender and (ii) (A) in the event such Lease
Event Payment is less than $100,000 and such Lease Event does not have a
Material Adverse Effect, such Lease Event Payment shall be payable to such
Borrower or (B) in the event such Lease Event Payment equals or exceeds $100,000
or such Lease Event has a Material Adverse Effect, such Lease Event Payment
shall be placed by such Borrower in reserve with Lender, to be disbursed by
Lender for tenant improvement and leasing commission costs with respect to such
Property, to be disbursed in the same manner as Leasing Reserve Funds
hereunder.  Provided no Default or Event of Default has occurred and is
continuing, Lender shall promptly return to Borrowers the remainder of any Lease
Event Payment at such time that Borrower delivers to Lender evidence reasonably
acceptable to Lender that all Qualified Leasing Expenses relating to the space
demised under Lease that gave rise to the subject Lease Event Payment have been
paid in full (which evidence may include (i) a letter, certification or paid
receipt from the applicable broker, if any, that all brokerage commissions
payable in connection therewith have been paid and (ii) an estoppel certificate
executed by the applicable replacement

 

51

--------------------------------------------------------------------------------


 

tenant(s) which certifies that all contingencies under the new Lease to the
payment of full rent (including Borrowers’ contribution to the cost of any
tenant improvement work, if any) have been satisfied).

 

(g)                                  Notwithstanding anything to the contrary
contained herein, to the extent Lender’s prior approval is required for any
leasing matters set forth in this Section 4.14, Lender shall have ten (10)
Business Days from receipt of written request and all required information and
documentation relating thereto in which to approve or disapprove such matter,
provided that such request to Lender is marked in bold lettering with the
following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS
OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the envelope containing the request must be marked
“PRIORITY”.  In the event that Lender fails to respond to the leasing matter in
question within such time, Lender’s approval shall be deemed given for all
purposes.  Borrowers shall provide Lender with the information and documentation
listed on Schedule XIII.

 

(h)                                 If the Dunham Tenant exercises its option to
purchase the Dunham Property pursuant to Section 8 of the 2nd Amendment to the
Dunham Lease and referred to therein as the “Purchase Opportunity” (the “Dunham
Purchase Opportunity”), Borrowers hereby covenant and agree that they shall
elect to release the Dunham Property in accordance with Section 2.9 hereof,
which release must be completed prior to any transfer of the Dunham Property to
the Dunham Tenant.  The release of the Dunham Property in connection with the
Dunham Tenant’s exercise of the Dunham Purchase Opportunity is subject to all
the terms and conditions of Section 2.9 hereof.

 

Section 4.15                            Management Agreement.

 

(a)                                 Borrowers shall (i) diligently perform,
observe and enforce all of the terms, covenants and conditions of the Management
Agreements on the part of any Borrower to be performed, observed and enforced to
the end that all things shall be done which are reasonably necessary to keep
unimpaired the rights of Borrowers under the Management Agreements and (ii)
promptly notify Lender of the giving of any notice to any Borrower of any
default by any Borrower in the performance or observance of any of the terms,
covenants or conditions of the Management Agreement on the part of any Borrower
to be performed and observed and deliver to Lender a true copy of each such
notice.  Without Lender’s prior written consent, which shall not be unreasonably
withheld, Borrowers shall not surrender the Management Agreement, consent to the
assignment by Manager of its interest under the Management Agreement, or
terminate or cancel the Management Agreement or modify, change, supplement,
alter or amend the Management Agreement, in any material respect, either orally
or in writing; provided, however, that upon not less than five (5) Business Days
prior written notice, Borrower may terminate any Manager provided such Manager
is replaced with a New Manager in accordance with subsection (d) below. 
Borrowers hereby assign to Lender as further security for the payment of the
Debt and for the performance and observance of the terms, covenants and
conditions of this Agreement, all the rights, privileges and prerogatives of any
Borrower to surrender the Management Agreements or to terminate,

 

52

--------------------------------------------------------------------------------


 

cancel, modify, change, supplement, alter or amend the Management Agreement in
any material respect, and any such surrender of the Management Agreements or
termination, cancellation, modification, change, supplement, alteration or
amendment of the Management Agreement without the prior consent of Lender shall
be void and of no force and effect.

 

(b)                                 If any Borrower shall default beyond any
applicable notice or cure period in the performance or observance of any
material term, covenant or condition of the Management Agreement on the part of
any Borrower to be performed or observed, then, without limiting the generality
of the other provisions of this Agreement, and without waiving or releasing
Borrowers from any of their obligations hereunder, Lender shall have the right,
but shall be under no obligation, upon written notice to Borrowers to pay any
sums and to perform any act or take any action as may be appropriate to cause
all the terms, covenants and conditions of the Management Agreement on the part
of such Borrower to be performed or observed to be promptly performed or
observed on behalf of such Borrower, to the end that the rights of Borrowers in,
to and under the Management Agreement shall be kept unimpaired and free from
default.  If Manager shall deliver to Lender a copy of any notice sent to any
Borrower of default under the Management Agreement, such notice shall constitute
full protection to Lender for any action taken or omitted to be taken by Lender
in good faith, in reliance thereon.

 

(c)                                  Borrowers shall notify Lender if Borrower
becomes aware that any Manager sub-contracts to a third party or an Affiliate
any or all of its management responsibilities under the applicable Management
Agreement.  Borrowers shall, from time to time, commercially reasonable best
efforts to obtain from Manager under the Management Agreement such certificates
of estoppel with respect to compliance by Borrowers with the terms of the
Management Agreement as may be requested by Lender.

 

(d)                                 Without limitation of the foregoing, if any
Management Agreement is terminated pursuant to the Assignment of Management
Agreement or for any other reason, then Lender, at its option, may require
Borrowers to engage, in accordance with the terms and conditions set forth in
the Assignment of Management Agreement, a new manager (the “New Manager”) to
manage the applicable Property, which such New Manager shall be a Qualified
Manager.  New Manager shall be engaged by Borrowers pursuant to a written
management agreement that complies with the terms hereof and of the Assignment
of Management Agreement and is otherwise reasonably satisfactory to Lender in
all respects.  New Manager and Borrowers shall execute an Assignment of
Management Agreement in substantially the form of that delivered at closing.  To
the extent that such New Manager is an Affiliated Manager, Borrowers’ engagement
of such New Manager shall be subject to Borrowers’ delivery to Lender of a New
Non-Consolidation Opinion with respect to such New Manager and new management
agreement.

 

Section 4.16                            Payment for Labor and Materials.

 

(a)                                 Subject to Section 4.16(b), Borrowers will
(i) promptly pay when due all bills and costs for labor, materials, and
specifically fabricated materials incurred by or

 

53

--------------------------------------------------------------------------------


 

payable by Borrowers in connection with any Property and (ii) use commercially
reasonable efforts to cause the tenants under Leases to promptly pay when due
all bills and costs for labor, materials, and specifically fabricated materials
incurred by or payable by such Tenants in connection with a Property
(collectively, any such bills and costs, a “Work Charge”) and never permit to
exist in respect of any Property or any part thereof any lien or security
interest, even though inferior to the liens and the security interests hereof,
and in any event never permit to be created or exist in respect of any Property
or any part thereof any other or additional lien or security interest other than
the liens or security interests created hereby and by the Security Instruments,
except for the Permitted Encumbrances.

 

(b)                                 After prior written notice to Lender,
Borrowers, at their own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
validity of any Work Charge, the applicability of any Work Charge to any
Borrower or to any Property or any alleged non-payment of any Work Charge and
defer paying the same, provided that (i) no Event of Default has occurred and is
continuing; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which Borrowers are subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all Applicable Law; (iii) neither the Properties
nor any part thereof or interest therein will be in imminent danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrowers shall promptly
upon final determination thereof pay (or cause to be paid) any such contested
Work Charge determined to be valid, applicable or unpaid; (v) such proceeding
shall suspend the collection of such contested Work Charge from the applicable
Property or Borrowers shall have paid the same (or shall have caused the same to
be paid) under protest; (vi) Borrowers shall furnish (or cause to be furnished)
such security as may be required in the proceeding together with all interest
and penalties thereon, and (vii) Borrowers shall furnish (or cause to be
furnished either (x) such security or as may be reasonably requested by Lender,
to insure payment of such Work Charge, together with all interest and penalties
payable in connection therewith or (y) evidence satisfactory to Lender that such
lien has been bonded over in a manner satisfactory to Lender.  Lender may apply
any such security or part thereof, as necessary to pay for such Work Charge at
any time when, in the judgment of Lender, the validity, applicability or
non-payment of such Work Charge is finally established or any Property (or any
part thereof or interest therein) shall be in present danger of being sold,
forfeited, terminated, cancelled or lost.

 

Section 4.17                            Performance of Other Agreements. 
Borrowers shall observe and perform each and every material term to be observed
or performed by Borrowers pursuant to the terms of any agreement or recorded
instrument affecting or pertaining to any Property, or given by any Borrower to
Lender for the purpose of further securing the Debt and any amendments,
modifications or changes thereto.

 

Section 4.18                            Debt Cancellation.  Borrowers shall not
cancel or otherwise forgive or release any claim or debt (other than termination
of Leases in accordance herewith) owed to any Borrower by any Person, except for
adequate consideration and in the ordinary course of such Borrower’s business.

 

54

--------------------------------------------------------------------------------


 

Section 4.19                            ERISA

 

(a)                                 Borrowers shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights hereunder or under the
other Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under ERISA.

 

(b)                                 Borrowers shall not maintain, sponsor,
contribute to or become obligated to contribute to, or suffer or permit any
ERISA Affiliate of any Borrower to, maintain, sponsor, contribute to or become
obligated to contribute to, any Plan or any Welfare Plan or permit the assets of
any Borrower to become “plan assets,” whether by operation of law or under
regulations promulgated under ERISA.

 

(c)                                  Borrowers shall deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan as requested by Lender in its reasonable discretion, that (i) no Borrower
is an employee or maintains an “employee benefit plan” as defined in Section
3(3) of ERISA, or other retirement arrangement, which is subject to Title I of
ERISA or Section 4975 of the IRS Code, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (ii) no Borrower is subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) the assets of Borrowers do not constitute “plan assets” within
the meaning of 29 C.F.R §2510.3-101.

 

Section 4.20                            No Joint Assessment.  Borrowers shall
not suffer, permit or initiate the joint assessment of any Property with (a) any
other real property constituting a tax lot separate from such Property, or (b)
any portion of such Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such Property.

 

Section 4.21                            Alterations.  Borrowers may, without
Lender’s consent, perform alterations to any Improvements which (i) do not
constitute a Material Alteration, (ii) do not adversely affect any Borrower’s
financial condition or the value or net operating income of any Property, and
(iii) are performed in the ordinary course of any Borrower’s business. Borrowers
shall not perform any Material Alteration without Lender’s prior written
consent.  If the total unpaid amounts incurred and to be incurred with respect
to any alterations to the Improvements shall at any time exceed the Alteration
Threshold, Borrowers shall promptly deliver to Lender as security for the
payment of such amounts and as additional security for Borrowers’ obligations
under the Loan Documents any of the following: (i) cash, (ii) U.S. Obligations,
(iii) other securities acceptable to Lender (provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same), (iv) a
Letter of Credit, or (v) a completion bond (provided that Lender shall have
received a Rating Agency Confirmation as to the form and issuer of same).  Such
security shall be in an amount equal to the excess of the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
over the Alteration Threshold, but taking into account any Reserve Funds then
held by

 

55

--------------------------------------------------------------------------------


 

Lender which may be drawn upon by Borrower in connection with any such
alteration.  All alterations to any Improvements shall be made lien-free and in
a good and workmanlike manner in accordance with all Applicable Laws.

 

Section 4.22                            REA Covenants.

 

(a)                                 Each Borrower shall (a) promptly perform
and/or observe, in all material respects, all of the covenants and agreements
required to be performed and observed by it under any material REA and do all
things reasonably necessary to preserve and to keep unimpaired its material
rights thereunder; (b) promptly notify Lender of any material default under any
material REA of which it is aware; (c) at Lender’s written request promptly
deliver to Lender a copy of each financial statement, business plan, capital
expenditures plan, notice, report and estimate received by it under any REA; (d)
enforce the performance and observance of all of the covenants and agreements
required to be performed and/or observed under any REA in a commercially
reasonable manner; (e) cause the Properties to be operated, in all material
respects, in accordance with any REA; and (f) not, without the prior written
consent of Lender, not to be unreasonably withheld (i) enter into any new REA or
execute modifications to any existing REA, (ii) surrender, terminate or cancel
any REA, (iii) reduce or consent to the reduction of the term of any REA, (iv)
increase or consent to the increase of the amount of any charges under any REA,
(v) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, any REA in any materially adverse respect,
or (vi) following the occurrence and during the continuance of an Event of
Default, exercise any rights, make any decisions, grant any approvals or
otherwise take any action under any REA.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, provided that no Event of Default is then continuing, to the
extent Lender’s prior approval is required pursuant to Section 4.22(a) and the
matter for which Borrower is seeking approval is not reasonably likely to result
in a Material Adverse Effect if approved, Lender shall have ten (10) Business
Days from receipt of written request and all required information and
documentation relating thereto in which to approve or disapprove such matter,
provided that such request to Lender is marked in bold lettering with the
following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS
OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN AGREEMENT BETWEEN THE
UNDERSIGNED AND LENDER” and the envelope containing the request must be marked
“PRIORITY”.  In the event that Lender fails to respond to the matter in question
within such time, Lender’s approval shall be deemed given for all purposes. 
Borrowers shall provide Lender with such information and documentation as may be
reasonably required by Lender.

 

Section 4.23                            Material Agreements.

 

(a)                                 Each Borrower shall (a) promptly perform
and/or observe, in all material respects, all of the covenants and agreements
required to be performed and observed by it under the Material Agreements and do
all things reasonably necessary to preserve and to keep unimpaired its material
rights thereunder; (b) promptly notify Lender of any

 

56

--------------------------------------------------------------------------------


 

material default under the Material Agreements of which it is aware; (c) Upon
Lender’s written request, promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditures plan, notice, report and estimate
received by it under the Material Agreements; (d) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed under the Material Agreements in a commercially reasonable
manner; (e) cause the Properties to be operated, in all material respects, in
accordance with the Material Agreements; and (f) not, without the prior written
consent of Lender, not to be unreasonably withheld, (i) enter into any new
Material Agreement or execute modifications to any existing Material Agreements,
(ii) surrender, terminate or cancel the Material Agreements, (iii) reduce or
consent to the reduction of the term of the Material Agreements, (iv) increase
or consent to the increase of the amount of any charges under the Material
Agreements, (v) otherwise modify, change, supplement, alter or amend, or waive
or release any of its rights and remedies under, the Material Agreements in any
material respect, or (vi) following the occurrence and during the continuance of
an Event of Default, exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Material Agreements. 
Notwithstanding anything to the contrary contained herein, provided that no
Event of Default is then continuing, to the extent Lender’s prior approval is
required pursuant to this Section 4.23 and the matter for which Borrower is
seeking approval is not reasonably likely to result in a Material Adverse Effect
if approved, Lender shall have ten (10) Business Days from receipt of written
request and all required information and documentation relating thereto in which
to approve or disapprove such matter, provided that such request to Lender is
marked in bold lettering with the following language: “LENDER’S RESPONSE IS
REQUIRED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE
TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope
containing the request must be marked “PRIORITY”.  In the event that Lender
fails to respond to the matter in question within such time, Lender’s approval
shall be deemed given for all purposes.  Borrowers shall provide Lender with
such information and documentation as may be reasonably required by Lender.

 

Section 4.24                            Illegal Acts/Forfeiture.  Each Borrower
hereby covenants and agrees not to commit, (and shall use commercially
reasonable efforts not to permit or suffer to exist by any third party) any act
or omission affording any right of forfeiture as described in Section 3.20
hereof.

 

ARTICLE 5.

 

ENTITY COVENANTS

 

Section 5.1                                   Single Purpose
Entity/Separateness.

 

(a)                                 Each Borrower has not and will not:

 

(i)                                     engage in any business or activity other
than the ownership, operation, leasing, maintenance, management, financing,
disposing of and

 

57

--------------------------------------------------------------------------------


 

otherwise dealing with the Property owned by such Borrower, and activities
incidental thereto;

 

(ii)                                  acquire or own any assets other than (A)
the Property owned by such Borrower, and (B) such incidental Personal Property
as may be necessary for the ownership, leasing, maintenance and operation of
such Property;

 

(iii)                               merge into or consolidate with any Person,
or dissolve, terminate, liquidate in whole or in part, transfer or otherwise
dispose of all or substantially all of its assets or change its legal structure;

 

(iv)                              fail to observe all organizational
formalities, or fail to preserve its existence as an entity duly organized,
validly existing and in good standing (if applicable) under the Applicable Law
of the jurisdiction of its organization or formation, or amend, modify,
terminate or fail to comply with the provisions of its organizational documents;

 

(v)                                 own any subsidiary, or make any investment
in, any Person;

 

(vi)                              commingle its assets with the assets of any
other Person other than the other Borrowers; provided, that all amounts paid to
Borrowers (including, without limitation, all rents and other revenues arising
out of the Borrowers’ ownership and operation of the Properties) may be (A)
deposited into a centralized cash management account (the “Central Account”)
controlled by Guarantor (or an Affiliate of such entity) on behalf of Borrowers,
as and when received, and (B) disbursed out of such Central Account in payment
of amounts payable by Borrowers, as and when due, so long as all amounts
deposited into such Centralized Account for the benefit of Borrowers and all
amounts disbursed out of such Centralized Account for the benefit of the
Borrowers are clearly segregated, for accounting purposes, from the revenues and
expenses of all other Persons;

 

(vii)                           incur any Indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than (A) the
Debt, (B) trade and operational indebtedness incurred in the ordinary course of
business with trade creditors, provided such indebtedness is (1) unsecured, (2)
not evidenced by a note, (3) on commercially reasonable terms and conditions,
and (4) due not more than sixty (60) days past the date incurred and paid
(unless being contested in accordance with Section 4.16(b) hereof) on or prior
to such date, and/or (C) Permitted Equipment Leases; provided however, the
aggregate amount of the indebtedness described in (B) and (C) shall not exceed
at any time six percent (6%) of the Allocated Loan Amount of the Property owned
by such Borrower, but in no event less than $100,000 (or, when taken together
with the unsecured trade payables of all Borrowers, three percent (3%) of the
original amount of the Debt.  No Indebtedness other than the Debt may be secured
(subordinate or pari passu) by any Property;

 

58

--------------------------------------------------------------------------------


 

(viii)                        fail to maintain all of its books, records,
financial statements and bank accounts (other than the Central Account) separate
from those of its Affiliates and any constituent party.  No Borrower’s assets
have or will not be listed as assets on the financial statement of any other
Person; provided, however, that any Borrower’s assets may be included in a
consolidated financial statement of its Affiliates provided that such assets
shall be listed on each Borrower’s own separate balance sheet.  Each Borrower
has maintained and will maintain its books, records, resolutions and agreements
as official records;

 

(ix)                              enter into any contract or agreement with any
general partner, member, shareholder, principal or Affiliate, except upon terms
and conditions that are intrinsically fair and substantially similar to those
that would be available on an arm’s-length basis with unaffiliated third
parties;

 

(x)                                 maintain its assets in such a manner that it
will be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person (provided that Lender acknowledges the
existence of the Central Account and agrees that the existence of such account
does not violate this clause (x));

 

(xi)                              other than in connection with the Loan, assume
or guaranty the debts of any other Person, hold itself out to be responsible for
the debts of any other Person, or otherwise pledge its assets for the benefit of
any other Person or hold out its credit as being available to satisfy the
obligations of any other Person;

 

(xii)                           make any loans or advances to any Person;

 

(xiii)                        fail to file its own tax returns (unless
prohibited by Applicable Law from doing so);

 

(xiv)                       fail either to hold itself out to the public as a
legal entity separate and distinct from any other Person or to conduct its
business solely in its own name or fail to correct any known misunderstanding
regarding its separate identity;

 

(xv)                          fail to intend to maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations (to the extent
there exists sufficient cash flow from any Property owned by such Borrower to do
so after the payment of all operating expenses and Debt Service and shall not
require any equity owner to make additional capital contributions to such
Borrower);

 

(xvi)                       without the unanimous written consent of all of its
partners or members, as applicable, and the consent of each Independent Director
(regardless of whether such Independent Director is engaged at such Borrower or
SPE Component Entity level), (a) file or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any Creditors Rights Laws,
(b) seek or consent to the appointment of a receiver, liquidator or any similar
official

 

59

--------------------------------------------------------------------------------


 

(other than one sought by Lender), (c) take any action that might reasonably be
expected to cause such entity to become insolvent, or (d) make an assignment for
the benefit of creditors;

 

(xvii)                    to the extent that Borrowers share overhead expenses,
fail to allocate fairly, appropriately and nonarbitrarily any such costs and
expenses between or among Borrowers, or fail to use separate stationery,
invoices and checks (other than checks written from the Central Account);

 

(xviii)                 fail to intend to remain solvent, to pay its own
liabilities (including, without limitation, salaries of its own employees) from
its own funds or fail to maintain a sufficient number of employees in light of
its contemplated business operations (in each case to the extent there exists
sufficient cash flow from any Property owned by such Borrower to do so) and
shall not require any equity owner to make additional capital contributions to
such Borrower);

 

(xix)                       acquire obligations or securities of its partners,
members, shareholders or other Affiliates, as applicable; or

 

(xx)                          violate or cause to be violated the assumptions
made with respect to Borrower and its principals in the Non-Consolidation
Opinion or in any New Non-Consolidation Opinion.

 

(b)                                 If any Borrower is a limited partnership or
a limited liability company (other than an Acceptable LLC), each general partner
or managing member (each, an “SPE Component Entity”) shall be a corporation or
an Acceptable LLC (I) whose sole asset is its interest in such Borrower, (II)
which has not been and shall not be permitted to engage in any business or
activity other than owning an interest in such Borrower; (III) which has not
been and shall not be permitted to incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation); and (IV) which has and
will at all times own at least a 0.5% direct equity ownership interest in such
Borrower.  Each such SPE Component Entity will at all times comply, and will
cause such Borrower to comply, with each of the representations, warranties, and
covenants contained in this Article 5 (to the extent applicable) as if such
representation, warranty or covenant was made directly by such SPE Component
Entity.  Upon the withdrawal or the disassociation of an SPE Component Entity
from such Borrower, such Borrower shall immediately appoint a new SPE Component
Entity whose articles of incorporation or organization are substantially similar
to those of such SPE Component Entity and deliver a New Non-Consolidation
Opinion to Lender with respect to the new SPE Component Entity and its equity
owners.

 

(c)                                  In the event any Borrower or the SPE
Component Entity is an Acceptable LLC, the limited liability company agreement
of such Borrower or the SPE Component Entity (as applicable) (the “LLC
Agreement”) shall provide that (i)  upon the occurrence of any event that causes
the last remaining member of such Borrower or the SPE Component Entity (as
applicable) (“Member”) to cease to be the member of such Borrower or the SPE
Component Entity (as applicable) (other than (A) upon an

 

60

--------------------------------------------------------------------------------


 

assignment by Member of all of its limited liability company interest in such
Borrower or the SPE Component Entity (as applicable) and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or (B)
the resignation of Member and the admission of an additional member of such
Borrower or the SPE Component Entity (as applicable) in accordance with the
terms of the Loan Documents and the LLC Agreement), any person acting as
Independent Director of such Borrower or the SPE Component Entity (as
applicable) shall, without any action of any other Person and simultaneously
with the Member ceasing to be the member of such Borrower or the SPE Component
Entity (as applicable) automatically be admitted to such Borrower or the SPE
Component Entity (as applicable) as a member with a 0% economic interest
(“Special Member”) and shall continue such Borrower or the SPE Component Entity
(as applicable) without dissolution and (ii) Special Member may not resign from
such Borrower or the SPE Component Entity (as applicable) or transfer its rights
as Special Member unless (A) a successor Special Member has been admitted to
such Borrower or the SPE Component Entity (as applicable) as a Special Member in
accordance with requirements of Delaware or Maryland law (as applicable) and (B)
after giving effect to such resignation or transfer, there remains at least two
(2) Independent Directors of the SPE Component Entity or such Borrower (as
applicable) in accordance with Section 5.2 below.  The LLC Agreement shall
further provide that (i) Special Member shall automatically cease to be a member
of such Borrower or the SPE Component Entity (as applicable) upon the admission
to such Borrower or the SPE Component Entity (as applicable) of the first
substitute member, (ii) Special Member shall be a member of such Borrower or the
SPE Component Entity (as applicable) that has no interest in the profits, losses
and capital of such Borrower or the SPE Component Entity (as applicable) and has
no right to receive any distributions of the assets of such Borrower or the SPE
Component Entity (as applicable), (iii) pursuant to the applicable provisions of
the limited liability company act of the State of Delaware or Maryland (as
applicable, the “Act”), Special Member shall not be required to make any capital
contributions to such Borrower or the SPE Component Entity (as applicable) and
shall not receive a limited liability company interest in such Borrower or the
SPE Component Entity (as applicable), (iv) Special Member, in its capacity as
Special Member, may not bind such Borrower or the SPE Component Entity (as
applicable) and (v) except as required by any mandatory provision of the Act,
Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to, such
Borrower or the SPE Component Entity (as applicable) including, without
limitation, the merger, consolidation or conversion of such Borrower or the SPE
Component Entity (as applicable); provided, however, such prohibition shall not
limit the obligations of Special Member, in its capacity as Independent
Director, to vote on such matters required by the Loan Documents or the LLC
Agreement.  In order to implement the admission to such Borrower or the SPE
Component Entity (as applicable) of Special Member, Special Member shall execute
a counterpart to the LLC Agreement.  Prior to its admission to such Borrower or
the SPE Component Entity (as applicable) as Special Member, Special Member shall
not be a member of such Borrower or the SPE Component Entity (as applicable),
but Special Member may serve as an Independent Director of such Borrower or the
SPE Component Entity (as applicable).

 

61

--------------------------------------------------------------------------------


 

(d)                                 The LLC Agreement shall further provide
that, (i) upon the occurrence of any event that causes the Member to cease to be
a member of any Borrower or the SPE Component Entity (as applicable) to the
fullest extent permitted by law, the personal representative of Member shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of Member in such Borrower or the SPE Component Entity (as
applicable) agree in writing (A) to continue Borrower or the SPE Component
Entity (as applicable) and (B) to the admission of the personal representative
or its nominee or designee, as the case may be, as a substitute member of such
Borrower or the SPE Component Entity (as applicable) effective as of the
occurrence of the event that terminated the continued membership of Member in
such Borrower or the SPE Component Entity (as applicable), (ii) any action
initiated by or brought against Member or Special Member under any Creditors
Rights Laws shall not cause Member or Special Member to cease to be a member of
such Borrower or the SPE Component Entity (as applicable) and upon the
occurrence of such an event, the business of such Borrower or the SPE Component
Entity (as applicable) shall continue without dissolution, and (iii) each of
Member and Special Member waives any right it might have to agree in writing to
dissolve such Borrower or the SPE Component Entity (as applicable) upon the
occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of such Borrower or the
SPE Component Entity (as applicable).

 

Section 5.2                                   Independent Director.

 

(a)                                 The organizational documents of each
Borrower (to the extent such Borrower is a corporation or an Acceptable LLC) or
the SPE Component Entity, as applicable, shall provide that at all times there
shall be at least two duly appointed members of its board of directors or
managers, as applicable (each, an “Independent Director”) reasonably
satisfactory to Lender who each shall not have been at the time of each such
individual’s initial appointment, and (I) shall not have been at any time during
the preceding five years, and shall not be at any time while serving as
Independent Director, either (i) a shareholder (or other equity owner) of, or an
officer, director (other than in its capacity as Independent Director), partner,
member or employee of, any Borrower or any of its respective shareholders,
partners, members, subsidiaries or Affiliates, (ii) a customer of, or supplier
to, or other Person who derives any of its purchases or revenues from its
activities with, any Borrower or any of their respective shareholders, partners,
members, subsidiaries or Affiliates, (iii) a Person who Controls or is under
common Control with any such shareholder, officer, director, partner, member,
employee supplier, customer or other Person, or (iv) a member of the immediate
family of any such shareholder, officer, director, partner, member, employee,
supplier, customer or other Person, and (II) shall be employed by, in good
standing with and engaged by such Borrower in connection with, in each case, an
Approved ID Provider.  Each Independent Director at the time of their initial
engagement shall have had at least three (3) years prior experience as an
independent director to a company or a corporation in the business of owning and
operating commercial properties similar in type and quality to the Property
owned by such Borrower.

 

62

--------------------------------------------------------------------------------


 

(b)                                 The organizational documents of each
Borrower and SPE Component Entity (as applicable) shall further provide that (I)
the board of directors or managers of Borrower or the SPE Component Entity as
applicable, and the constituent members of such entities (the “Constituent
Members”) shall not take any action which, under the terms of any organizational
documents of such Borrower or the SPE Component Entity as applicable requires
the unanimous vote of (1) the board of directors or managers of such Borrower or
the SPE Component Entity as applicable, or (2) the Constituent Members, unless
at the time of such action there shall be at least two Independent Directors
engaged as provided by the terms hereof; (II) any resignation, removal or
replacement of any Independent Director shall not be effective without two (2)
Business Days prior written notice to Lender accompanied by evidence that the
replacement Independent Director satisfies the applicable terms and conditions
hereof and of the applicable organizational documents; (III) to the fullest
extent permitted by applicable law, including Section 18-1101(c) of the Act and
notwithstanding any duty otherwise existing at law or in equity, the Independent
Directors shall consider only the interests of the Constituent Members and such
Borrower and any SPE Component Entity (including, without limitation, such
Borrower’s and any SPE Component Entity’s respective creditors) in acting or
otherwise voting on the matters provided for herein and in such Borrower’s and
SPE Component Entity’s organizational documents (which such fiduciary duties to
the Constituent Members and such Borrower and any SPE Component Entity
(including such Borrower’s and any SPE Component Entity’s respective creditors),
in each case, shall be deemed to apply solely to the extent of their respective
economic interests in such Borrower or SPE Component Entity (as applicable)
exclusive of (x) all other interests (including all other interests of the
Constituent Members), (y) the interests of other Affiliates of the Constituent
Members, such Borrower and SPE Component Entity and (z) the interests of any
group of Affiliates of which the Constituent Members, such Borrower or SPE
Component Entity is a part)); (IV) other than as provided in subsection (III)
above, the Independent Directors shall not have any fiduciary duties to any
Constituent Members, any directors of such Borrower or SPE Component Entity or
any other Person; (V) the foregoing shall not eliminate the implied contractual
covenant of good faith and fair dealing under applicable law; and (VI) to the
fullest extent permitted by applicable law, including Section 18-1101(e) of the
Act, an Independent Director shall not be liable to such Borrower, SPE Component
Entity, any Constituent Member or any other Person for breach of contract or
breach of duties (including fiduciary duties), unless the Independent Director
acted in bad faith or engaged in willful misconduct.

 

Section 5.3                                   Compliance Certificate.  Not later
than ninety (90) days after and as of the end of each fiscal year and at any
other time upon request from Lender, Borrowers shall provide an Officer’s
Certificate certifying as to Borrowers’ continued compliance with the terms of
this Article 5.  Additionally, Borrowers shall provide Lender with such other
evidence of Borrowers’ compliance with this Article 5, as Lender may reasonably
request from time to time.

 

Section 5.4                                   Change of Name, Identity or
Structure.  Borrowers shall not change (or permit to be changed) any Borrower’s
or the SPE Component Entity’s (a) name, (b) identity (including its trade name
or names), (c) principal place of business

 

63

--------------------------------------------------------------------------------


 

set forth on the first page of this Agreement or, (d) if not an individual, such
Borrower’s or the SPE Component Entity’s corporate, partnership or other
structure, without notifying Lender of such change in writing at least thirty
(30) days prior to the effective date of such change and, in the case of a
change in any Borrower’s or the SPE Component Entity’s structure, without first
obtaining the prior written consent of Lender.  Borrowers shall execute and
deliver to Lender, prior to or contemporaneously with the effective date of any
such change, any financing statement or financing statement change required by
Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein.  At the request of Lender, Borrowers shall
execute a certificate in form satisfactory to Lender listing the trade names
under which Borrowers or any SPE Component Entity intends to operate the
Properties, and representing and warranting that Borrowers or the SPE Component
Entity does business under no other trade name with respect to the Properties.

 

Section 5.5                                   Business and Operations. 
Borrowers will continue to engage in the businesses now conducted by them as and
to the extent the same are necessary for the ownership, maintenance, management
and operation of the Properties.  Borrowers will qualify to do business and will
remain in good standing under the laws of the State where the Property owned by
it is located as and to the extent the same is required for the ownership,
maintenance, management and operation of the Properties.

 

ARTICLE 6.

 

NO SALE OR ENCUMBRANCE

 

Section 6.1                                   Transfer Definitions.  For
purposes of this Article 6, (i) “Restricted Party” shall mean any Borrower,
Guarantor, any SPE Component Entity, any Affiliated Manager, or any shareholder,
partner, member or non-member manager, or any direct or indirect legal or
beneficial owner of such Borrower, Guarantor, any SPE Component Entity, any
Affiliated Manager or any non-member manager; (ii) a “Sale or Pledge” shall mean
a voluntary or involuntary sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment, grant of any options with respect to, or any
other transfer or disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) a legal or beneficial interest; (iii) a “Multi-Asset
Person” shall mean a Person in respect of which the Net Operating Income from
the Properties (or such portion thereof allocable to such Person) represents
less than 50% of such Person’s aggregate gross income; (iv) “STAG” shall mean
collectively, as applicable, Guarantor and/or STAG Industrial, Inc.; (v)
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary bankruptcy petition under the Bankruptcy Code or any other federal
or state bankruptcy or insolvency law; (b) the filing of an involuntary petition
against such Person by anyone other than Lender under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law, or soliciting or causing to
be solicited petitioning creditors for any involuntary petition against such
Person; (c) such Person filing an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
other than Lender under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law, or soliciting or causing to be solicited

 

64

--------------------------------------------------------------------------------


 

petitioning creditors for any involuntary petition from any Person; (d) such
Person consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, liquidator, or examiner for such
Person or any portion of the Property by anyone other than Lender; (e) the
filing of a petition against a Person seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under the
Bankruptcy Code or any other applicable law by anyone other than Lender; or (f)
such Person making an assignment for the benefit of creditors; (vi) a “Qualified
Transferee” shall mean an investment bank, insurance company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government plan, real estate company, investment fund, real estate investment
trust, or an institution substantially similar to any of the foregoing, provided
that that such Person (1) has total assets (in name or under management) in
excess of Six Hundred Million Dollars ($600,000,000) and capital/statutory
surplus or shareholder equity in excess of Two Hundred Fifty Million Dollars
($250,000,000) (in both cases, exclusive of the Properties), (2) has Liquidity
(as defined in the Guaranty) having a market value of at least Twenty-Five
Million Dollars ($25,000,000), (3) is regularly engaged in the business of
owning interests (either directly or through funds under management) in
commercial properties (exclusive of the Properties) totaling at least 5,000,000
square feet, and has substantially the same level of experience and expertise as
STAG prior to the subject Transfer in conducting business of the nature
currently conducted by STAG in respect of the Properties, and (4) has not been
the subject of a Bankruptcy Action, material governmental or regulatory
investigation which resulted in a conviction for criminal activity involving
moral turpitude, and no court shall have determined that such Person defrauded
its creditors, in each case in the past seven (7) years; provided further that,
the Property shall be managed at all times by a Qualified Manager and such
Qualified Transferee shall not cause a breach of the representations and
warranties contained in Section 4.19 hereof.

 

Section 6.2                                   No Sale/Encumbrance.

 

(a)                                 Subject to Sections 6.3 and 6.4 hereof,
without the prior written consent of Lender, Borrowers shall not cause or permit
(i) a Sale or Pledge of any Property or any part thereof or any legal or
beneficial interest therein, other than in accordance with Sections 2.8, 2.9 or
2.10 hereof (ii) a Sale or Pledge of an interest in any Restricted Party or
(iii) any change in Control of any Borrower, Guarantor, any Affiliated Manager,
or any change in control of the day-to-day operations of any Property
(collectively, a “Prohibited Transfer”), other than pursuant to (w) Leases of
space in the Improvements to Tenants in accordance with the provisions of
Section 4.14, (x) any Permitted Encumbrances, (y) any Permitted Equity Transfer
or other Permitted Transfer; and (z) any Permitted Equipment Leases.

 

(b)                                 A Prohibited Transfer shall include, but not
be limited to, (i) an installment sales agreement wherein any Borrower agrees to
sell any Property or any part thereof for a price to be paid in installments;
(ii) an agreement by any Borrower leasing all or a substantial part of any
Property for other than actual occupancy by a Tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in, such
Borrower’s right, title and interest in and to (A) any Leases or any Rents or
(B) any

 

65

--------------------------------------------------------------------------------


 

REA or any Material Agreements; (iii) any action for partition of any Property
(or any portion thereof or interest therein) or any similar action instituted or
prosecuted by any Borrower or by any other person or entity, pursuant to any
contractual agreement or other instrument or under Applicable Law (including,
without limitation, common law); (iv) any other action instituted by (or at the
behest of) such Borrower or its Affiliates or consented to or acquiesced in by
such Borrower or its Affiliates which results in a termination of an REA or any
Material Agreements; (v) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock in one or a series of transactions; (vi) if a Restricted
Party is a limited or general partnership or joint venture, any merger or
consolidation or the change, removal, resignation or addition of a general
partner or the Sale or Pledge of the partnership interest of any general or
limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new limited partnership interests;
(vii) if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of any member or any profits or proceeds
relating to such membership interest; (viii) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; or (ix) the removal or the resignation of Manager
(including, without limitation, an Affiliated Manager) other than in accordance
with Section 4.15.

 

Section 6.3                                   Permitted Equity Transfers.

 

(a)                                 Notwithstanding the restrictions contained
in this Article 6, the following equity transfers shall be permitted without
Lender’s consent (each, a “Permitted Equity Transfer”):

 

(i)                                     a transfer (but not a pledge) by devise
or descent or by operation of law upon the death of a Restricted Party or any
member, partner or shareholder of a Restricted Party;

 

(ii)                                  the transfer in one or a series of
transactions, of the stock, partnership interests or membership interests (as
the case may be) in a Restricted Party (including, without limitation, transfers
for estate planning purposes);

 

(iii)                               the sale, transfer or issuance of shares of
securities, preferred or common stock in any Restricted Party, including STAG or
any other Person who directly or indirectly holds such securities or interests
or who is a Multi-Asset Person that is a publicly traded entity, provided in
each such case, such shares of common stock are listed on the New York Stock
Exchange or another nationally recognized stock exchange (regardless whether
such transfer or issuance is of publicly traded securities or interests);
provided that, after such transfer, STAG shall continue to Control Borrower;

 

66

--------------------------------------------------------------------------------


 

(iv)                              the sale, transfer or issuance of stock in a
Restricted Party to third party investors through licensed U.S. broker-dealers
in accordance with Applicable Law (provided, that, the foregoing provisions of
clauses (iii) and (iv) shall not be deemed to waive, qualify or otherwise limit
Borrowers’ obligation to comply (or to cause the compliance with) the other
covenants set forth herein and in the other Loan Documents (including, without
limitation, the covenants contained herein relating to ERISA matters));

 

(v)                                 in connection with a credit-line financing,
any pledge (but not the foreclosure of such pledge by the lender thereunder
without the Lender’s consent thereto) of direct or indirect equity interests in,
and/or right to distributions from, Guarantor or any Multi-Asset Person or any
of their Affiliates (other than Borrowers) to secure a loan to any such Persons;
provided that (A) such credit line financing benefits all or substantially all
of the portfolio of such Multi-Asset Person, and (B) the value of the equity in
the Properties which is indirectly pledged as collateral under such credit line
of financing constitutes no more than twenty five percent (25%) of the total
value of all assets directly or indirectly securing such credit line of
financing at the time of such pledge;

 

(vi)                              the merger or consolidation of STAG with or
into any other Person or sale of all or substantially all of the assets of STAG
(each, a “STAG Transfer” and, collectively, “STAG Transfers”); provided,
however, that, in connection with any such STAG Transfer or series of STAG
Transfers (other than pursuant to clause (iii) above), Lender’s prior written
consent (not to be unreasonably withheld, conditioned or delayed) shall be
required unless after giving effect to such STAG Transfer, STAG (or the
successor entity thereto) shall be a Qualified Transferee.

 

(b)                                 Each of the Permitted Equity Transfers
described in subsection (a) above (other than in clauses (ii) (solely in respect
of limited partners in Guarantor), (iii) and (iv)), shall be subject to the
following additional conditions:

 

(i)                                     Lender shall receive not less than
thirty (30) days prior written notice of any Permitted Equity Transfer other
than a Permitted Equity Transfer pursuant to clause (a)(i), for which no notice
is required unless such Transfer shall result in either (x) a change of Control
of the subject Borrower or Borrowers or (y) the transferee owning at least 25%
direct or indirect equity ownership interest in any Borrower;

 

(ii)                                  other than as expressly provided in clause
(a)(vi) in connection with a STAG Transfer, no such Transfers shall result in a
change in Control of Guarantor or Affiliated Manager;

 

(iii)                               other than as expressly provided in clause
(a)(vi) in connection with a STAG Transfer, after giving effect to such
Transfers, Guarantor shall (I) own at least a 51% direct or indirect equity
ownership interest in each Borrower

 

67

--------------------------------------------------------------------------------


 

and any SPE Component Entity; (II) Control each Borrower and any SPE Component
Entity; and (III) control the day-to-day operation of any Property;

 

(iv)                              after giving effect to such Transfers, the
Properties shall continue to be managed by a Qualified Manager, if applicable;

 

(v)                                 in the case of the transfer of any direct
equity ownership interests in any Borrower or in any SPE Component Entity, such
transfers shall be conditioned upon continued compliance with the relevant
provisions of Article 5 hereof;

 

(vi)                              in the case of (1) the transfer of the
management of any Property to a new Affiliated Manager in accordance with the
applicable terms and conditions hereof, or (2) the transfer of any direct or
indirect equity ownership interests in any Restricted Party that results in any
Person and its Affiliates owning in excess of forty-nine percent (49%) of the
direct or indirect equity ownership interests in any Borrower or in any SPE
Component Entity that did not own the same on the date hereof or at the time of
the delivery of any New Non-Consolidation Opinion prior to such transfer, such
transfers shall be conditioned upon delivery to Lender of a New
Non-Consolidation Opinion addressing such transfer; and

 

(vii)                           such transfers shall be conditioned upon
Borrowers’ ability to, after giving effect to the equity transfer in question,
(I) remake the representations contained herein relating to ERISA, OFAC and
Patriot Act matters (and, upon Lender’s request, each Borrower shall deliver to
Lender (x) an Officer’s Certificate containing such updated representations
effective as of the date of the consummation of the applicable equity transfer
and (y) searches, acceptable to Lender, for any Person owning, directly or
indirectly, 20% or more of the interests in each Borrower as a result of such
transfer that did not own the same on the date hereof) and (II) continue to
comply with the covenants contained herein relating to ERISA OFAC and Patriot
Act matters.

 

(viii)                        If, as a result of a Permitted Equity Transfer,
Guarantor no longer either Controls or owns any direct or indirect interest in
Borrowers, it shall also be a condition hereunder that one or more Affiliates of
the transferee of such interest that is reasonably acceptable to Lender in all
respects and either Controls Borrowers or owns a direct or indirect interest in
Borrowers (an “Acceptable Replacement Guarantor”), shall execute and deliver a
replacement guaranty of recourse obligations and environmental indemnity
agreement (in the same form as the Guaranty and Environmental Indemnity
delivered to Lender by Guarantor on the date hereof), pursuant to which, in each
case, such Acceptable Replacement Guarantor agrees to be liable under such
guaranty of recourse obligations and environmental indemnity agreement, in each
case, from and after the date of such Permitted Equity Transfer and whereupon
the Guarantor shall be released from any further liability under the Guaranty
and Environmental Indemnity to which it is a party from and after the date of
such Permitted Equity Transfer and such

 

68

--------------------------------------------------------------------------------


 

Acceptable Replacement Guarantor shall thereafter be the “Guarantor” for all
purposes set forth in this Agreement and the other Loan Documents.

 

(c)                                  Upon request from Lender, Borrowers shall
promptly provide Lender a revised version of the organizational chart delivered
to Lender in connection with the Loan reflecting any equity transfer consummated
in accordance with this Section 6.3.

 

Section 6.4                                   Permitted Property Transfers
(Assumptions).  Notwithstanding the foregoing provisions of this Article 6,
following the date which is twelve (12) months from the Closing Date, Lender
shall not unreasonably withhold consent to the two (2) time transfer of the
Properties in their entirety to, and the related assumptions of the Loan by, any
Person (a “Transferee”) provided that, with respect to each such transfer, each
of the following terms and conditions are satisfied (each, a “Permitted Property
Transfer”):

 

(a)                                 no Default or Event of Default has occurred
other than one which would be cured by the proposed assumption;

 

(b)                                 Borrowers shall have (i) delivered written
notice to Lender of the terms of such prospective transfer not less than sixty
(60) days before the date on which such transfer is scheduled to close and,
concurrently therewith, all such information concerning the proposed Transferee
as Lender shall reasonably require and (ii) paid to Lender a non-refundable
processing fee in the amount of $15,000.  Lender shall have the right to approve
or disapprove the proposed transfer based on its then current underwriting and
credit requirements for similar loans secured by similar properties which loans
are sold in the secondary market, such approval not to be unreasonably
withheld.  In determining whether to give or withhold its approval of the
proposed transfer, Lender shall consider the experience and track record of
Transferee and its principals in owning and operating facilities similar to the
Properties, the financial strength of Transferee and its principals, the general
business standing of Transferee and its principals and Transferee’s and its
principals’ relationships and experience with contractors, vendors, tenants,
lenders and other business entities; provided, however, that, notwithstanding
Lender’s agreement to consider the foregoing factors in determining whether to
give or withhold such approval, such approval shall be given or withheld based
on what Lender determines to be commercially reasonable and, if given, may be
given subject to such conditions as Lender may deem reasonably appropriate;

 

(c)                                  Borrowers shall have paid to Lender,
concurrently with the closing of such prospective transfer, (i) a non-refundable
assumption fee in an amount equal to the greater of (y) 0.25% of the then
outstanding principal balance of the Loan, (ii) all reasonable, actual
out-of-pocket costs and expenses, including reasonable attorneys’ fees, incurred
by Lender in connection therewith and (iii) all reasonable, actual out-of-pocket
fees, costs and expenses of all third parties and the Rating Agencies incurred
in connection therewith;

 

(d)                                 Transferee assumes and agrees to pay the
Debt as and when due subject to the provisions of Article 13 hereof and, prior
to or concurrently with the closing of such

 

69

--------------------------------------------------------------------------------


 

transfer, Transferee and its constituent partners, members, shareholders,
affiliates or sponsors as Lender may reasonably require, shall execute, without
any cost or expense to Lender, such documents and agreements as Lender shall
reasonably require to evidence and effectuate said assumption and an Affiliate
of Transferee reasonably acceptable to Lender shall execute a recourse guaranty
and an environmental indemnity in form and substance identical to the Guaranty
and Environmental Indemnity, respectively, with such changes to each of the
foregoing as may be reasonably required by Lender;

 

(e)                                  Borrowers and Transferee, without any cost
to Lender, shall furnish any information reasonably requested by Lender for the
preparation of, and shall authorize Lender to file, new financing statements and
financing statement amendments and other documents to the fullest extent
permitted by Applicable Law, and shall execute any additional documents
reasonably requested by Lender;

 

(f)                                   Borrowers shall have delivered to Lender,
without any cost or expense to Lender, such endorsements to Lender’s Title
Insurance Policy insuring that fee simple or leasehold title to the Properties,
as applicable, is vested in Transferee (subject to Permitted Encumbrances),
hazard insurance endorsements or certificates and other similar materials as
Lender may deem reasonably necessary at the time of the transfer, all in form
and substance reasonably satisfactory to Lender;

 

(g)                                  Transferee shall have furnished to Lender
all appropriate papers evidencing Transferee’s organization and good standing,
and the qualification of the signers to execute the assumption of the Debt,
which papers shall include certified copies of all documents relating to the
organization and formation of Transferee and of the entities, if any, which are
partners or members of Transferee.  Transferee and such constituent partners,
members or shareholders of Transferee (as the case may be), as Lender shall
require, shall comply with the covenants set forth in Article 5 hereof;

 

(h)                                 Transferee shall assume the obligations of
Borrowers under any Management Agreement or provide a new management agreement
with a new manager which meets with the requirements of the Assignment of
Management Agreement and Section 4.15 hereof and assign to Lender as additional
security such new management agreement;

 

(i)                                     Transferee shall furnish to Lender a New
Non-Consolidation Opinion and an opinion of counsel satisfactory to Lender and
its counsel (A) that Transferee’s formation documents provide for the matters
described in subparagraph (g) above, (B) that the assumption of the Debt has
been duly authorized, executed and delivered, and that the assumption agreement
and the other Loan Documents are valid, binding and enforceable against
Transferee in accordance with their terms, (C) that Transferee and any entity
which is a controlling stockholder, member or general partner of Transferee,
have been duly organized, and are in existence and good standing, (D) that the
transfer will not constitute a “significant modification” of the Loan under
Section 1001 of the IRS Code or otherwise cause a tax to be imposed on a
“prohibited transaction” by any REMIC Trust and (E) with respect to such other
matters as Lender may reasonably request;

 

70

--------------------------------------------------------------------------------


 

(j)                                    if required by Lender, Lender shall have
received a Rating Agency Confirmation with respect to such transfer;

 

(k)                                 Intentionally Omitted

 

(l)                                     Borrowers’ obligations under the
contract of sale pursuant to which the transfer is proposed to occur shall
expressly be subject to the satisfaction of the applicable terms and conditions
of this Section 6.4.

 

Notwithstanding the foregoing or anything herein to the contrary, no Borrower
may exercise its rights pursuant to this Section 6.4 during the period that
commences on the date that is sixty (60) days prior to the date of any intended
Securitization of the Loan and ending on the date that is sixty (60) days after
the date of such Securitization of the Loan (the “Securitization Window”).  Upon
written request from Borrowers, Lender shall notify Borrower of any intended
Securitization of the Loan (provided that at the time of such request, the date
of such intended Securitization is known to Lender).  For the avoidance of
doubt, it is understood and agreed that if Borrower, in connection with
exercising its rights under this Section 6.4, requests information as to the
commencement of the Securitization Window and Lender advises Borrower that
either such Securitization Window has not commenced or that it does not have any
knowledge of when such Securitization Window shall commence, then Borrower may
proceed with the completion of the exercise of its rights under Section 6.4
without regard to whether the completion shall occur during the Securitization
Window.

 

Section 6.5                                   Lender’s Rights.  Lender reserves
the right to condition the consent to a Prohibited Transfer requested hereunder
upon (a) a modification of the terms hereof and on assumption of this Agreement
and the other Loan Documents as so modified by the proposed Prohibited Transfer,
(b) payment of a transfer fee of 1% of outstanding principal balance of the Loan
and all of Lender’s expenses incurred in connection with such Prohibited
Transfer, (c) to the extent required by Lender, receipt of a Rating Agency
Confirmation with respect to the Prohibited Transfer, (d) the proposed
transferee’s continued compliance with the covenants set forth in this
Agreement, including, without limitation, the covenants in Article 5, (e)
receipt of a New Non-Consolidation Opinion with respect to the Prohibited
Transfer, and/or (f) such other conditions and/or legal opinions as Lender shall
determine in its sole discretion to be in the interest of Lender.  All expenses
incurred by Lender shall be payable by Borrowers whether or not Lender consents
to the Prohibited Transfer.  Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon a Prohibited Transfer
without Lender’s consent.  This provision shall apply to every Prohibited
Transfer, whether or not Lender has consented to any previous Prohibited
Transfer.

 

71

--------------------------------------------------------------------------------


 

ARTICLE 7.

 

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

Section 7.1                                   Insurance.

 

(a)                                 Borrowers shall obtain and maintain, or
cause to be obtained and maintained, insurance for Borrowers and the Properties
providing at least the following coverages:

 

(i)                                     insurance with respect to the
Improvements and, if applicable, the Personal Property insuring against any
peril now or hereafter included within the “Special” or “All Risks” Causes of
Loss form (which shall not exclude fire, lightning, windstorm (including named
storms), hail, explosion, riot, civil commotion, aircraft, vehicles and smoke),
in each case (A) in an amount equal to 100% of the “Full Replacement Cost,”
which for purposes of this Agreement shall mean actual replacement value
exclusive of costs of excavations, foundations, underground utilities and
footings waiving of depreciation; (B) to be written on a no coinsurance form or
containing an agreed amount endorsement with respect to the Improvements and, if
applicable, Personal Property waiving all co-insurance provisions; (C) providing
for no deductible in excess of $50,000, excluding windstorm and earthquake
insurance which may have a deductible of 5% of the total insurable value and
excluding flood insurance which, if required, shall provide for no deductible in
excess of an amount equal to the maximum available through the National Flood
Insurance Program; (D) at all times insuring against at least those hazards that
are commonly insured against under a “Special” or “All Risks” Causes of Loss
form of policy, as the same shall exist on the date hereof, and together with
any increase in the scope of coverage provided under such form after the date
hereof; and (E) providing Law & Ordinance coverage, including Coverage for Loss
to the Undamaged Portion of the Building, Demolition Costs and Increased Cost of
Construction in amounts acceptable to Lender.  The Full Replacement Cost shall
be re-determined from time to time (but not more frequently than once in any
twelve (12) calendar months) at the request of Lender by an appraiser or
contractor designated and paid by Borrowers and approved by Lender, or by an
engineer or appraiser in the regular employ of the insurer.  After the first
appraisal, additional appraisals may be based on construction cost indices
customarily employed in the trade.  No omission on the part of Lender to request
any such ascertainment shall relieve Borrowers of any of their obligations under
this Subsection;

 

(ii)                                  commercial general liability insurance
against all claims for personal injury, bodily injury, death or property damage
occurring upon, in or about the Properties, including “Dram Shop” or other
liquor liability coverage if the Borrowers sell or distribute alcoholic
beverages from any Property, such insurance (A) to be on the so-called
“occurrence” form with a general aggregate limit of not less than $2,000,000 and
a per occurrence limit of not less than $1,000,000; (B) to continue at not less
than the aforesaid limit until required to be

 

72

--------------------------------------------------------------------------------


 

changed by Lender in writing by reason of changed economic conditions making
such protection inadequate; and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; (4) contractual liability for all insured
contracts; and (5) contractual liability covering the indemnities contained in
Articles 12 and 13 hereof to the extent the same is available;

 

(iii)                               loss of rents and/or business interruption
insurance (A) with loss payable to Lender; (B) covering all risks required to be
covered by the insurance provided for in Subsections 7.1(a)(i), (iv) and (vi)
through (viii); (C) in an amount equal to 100% of the projected gross income
from the Properties on an actual loss sustained basis for a period beginning on
the date of Casualty and continuing until the Restoration of the Properties is
completed, or the expiration of eighteen (18) months, whichever first occurs,
and notwithstanding that the policy may expire prior to the end of such period;
the amount of such business interruption/loss of rents insurance shall be
determined prior to the Closing Date and at least once each year thereafter
based on the greatest of: (x) Borrowers’ reasonable estimate of the gross income
from the Properties and (y) the highest gross income received during the term of
the Loan for any full calendar year prior to the date the amount of such
insurance is being determined, in each case for the succeeding eighteen (18)
month period and (D) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of six
(6) months from the date that any Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period.  All Net Proceeds payable to
Lender pursuant to this Subsection (the “Rent Loss Proceeds”) shall be held by
Lender in accordance with the terms of the Cash Management Agreement/in an
Eligible Account (which shall deemed to be included within the definition of the
“Accounts” hereunder) and shall be applied to the obligations secured hereunder
from time to time due and payable hereunder and under the Note; provided,
however, that (I) nothing herein contained shall be deemed to relieve Borrowers
of their obligations to pay the obligations secured hereunder on the respective
dates of payment provided for in the Note except to the extent such amounts are
actually paid out of the Rent Loss Proceeds and (II) in the event the Rent Loss
Proceeds are paid in a lump sum in advance and Borrowers are entitled to
disbursement of such Rent Loss Proceeds in accordance with the terms hereof,
Lender or Servicer shall hold such Rent Loss Proceeds in a segregated
interest-bearing Eligible Account and Lender or Servicer shall estimate the
number of months required for Borrowers to restore the damage caused by the
applicable Casualty, shall divide the applicable aggregate Rent Loss Proceeds by
such number of months and shall disburse such monthly installment of Rent Loss
Proceeds from such Eligible Account into the Cash Management Account each month
during the performance of such Restoration/to Borrowers after Lender’s deduction
therefrom of the amount of Debt Service and deposits into the Reserve Funds then
due and payable hereunder;

 

73

--------------------------------------------------------------------------------


 

(iv)                              at all times during which structural
construction, repairs or alterations are being made with respect to the
Improvements and only if the current property and liability coverage forms do
not otherwise apply (A) commercial general liability and umbrella liability
insurance covering claims related to the construction, repairs or alterations
being made at the Properties which are not covered by or under the terms or
provisions of the commercial general liability and umbrella liability insurance
policies required herein; and (B) the insurance provided for in Subsection
7.1(a)(i) written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
Subsections 7.1(a)(i), (iv) and (vi) through (viii), as applicable (3) including
permission to occupy the Properties, and (4) written on a no coinsurance form or
containing an agreed amount endorsement waiving co-insurance provisions;

 

(v)                                 workers’ compensation, subject to the
statutory limits of the state in which any Property is located, and employer’s
liability insurance with a limit of at least $1,000,000 per accident and per
disease per employee, and $1,000,000 for disease aggregate in respect of any
work or operations on or about any Property, or in connection with any Property
or its operation (if applicable);

 

(vi)                              equipment breakdown/boiler and machinery
insurance covering all mechanical and electrical equipment in such amounts as
shall be reasonably be required by Lender, on terms and in amounts consistent
with the commercial property insurance policy required under Subsection
7.1(a)(i) above or in such other amount as shall be reasonably required by
Lender (if applicable to the Properties);

 

(vii)                           if any portion of the Improvements is at any
time located in an area identified by the Secretary of Housing and Urban
Development or any successor thereto as an area having special flood hazards
pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
each may be amended, or any successor law (the “Flood Insurance Acts”), flood
hazard insurance in an amount equal to the “Full Replacement Cost” of the
Building located in the area having special flood hazards (except, with respect
to the O’Hara Property, such coverage shall be in an amount not less than the
Allocated Loan Amount for the Property) which shall include, without limitation,
the maximum limit of coverage available for such Property through the National
Flood Insurance Program; provided, that, the insurance provided pursuant to this
clause (vii) shall be on terms consistent with the “All Risk” insurance policy
required in Section 7.1(a)(i) above;

 

(viii)                        earthquake insurance, if required, in amounts
equal to one and one-half times (1.5x) the probable maximum loss or scenario
expected loss of such Property plus loss of rents and/or business interruption
as determined by Lender in its sole discretion and in form and substance
satisfactory to Lender, provided that the insurance pursuant to this Subsection
(viii) shall be on terms consistent with the all risk insurance policy required
under Section 7.1(a)(i);

 

74

--------------------------------------------------------------------------------


 

(ix)                              umbrella liability insurance in an amount not
less than $25,000,000 per occurrence on terms consistent with the commercial
general liability insurance policy required under subsection (ii) above;

 

(x)                                 auto liability coverage for all owned and
non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence of One Million and No/100 Dollars ($1,000,000) (if
applicable); and

 

(xi)                              such other insurance and in such amounts as
Lender from time to time may reasonably request against such other insurable
hazards which at the time are commonly insured against for property similar to
any Property located in or around the region in which such Property is located.

 

(b)                                 All insurance provided for in Subsection
7.1(a) hereof shall be obtained under valid and enforceable policies (the
“Policies” or in the singular, the “Policy”), in such forms and, from time to
time after the date hereof, in such amounts as may be satisfactory to Lender,
issued by financially sound and responsible insurance companies authorized to do
business in the state in which the Property is located and approved by Lender. 
The insurance companies must have a financial strength rating of “A” or better
and a financial size category of “VIII” or better by A.M. Best Company, Inc.,
and a rating of (i) “A-” or better by S&P, and (ii) if Moody’s rates the
insurance company and is designated by Lender in connection with the
Securitization, “A3” or better by Moody’s (each such insurer shall be referred
to below as a “Qualified Insurer”) (provided, however for multi-layered
policies, (A) if four (4) or less insurance companies issue the Policies, then
at least 75% of the insurance coverage represented by the Policies must be
provided by insurance companies with a claims paying ability rating of “A-” or
better by S&P (and the equivalent by any other Rating Agency), with no carrier
below “BBB” (and the equivalent by any other Rating Agency) or (B) if five (5)
or more insurance companies issue the Policies, then at least sixty percent
(60%) of the insurance coverage represented by the Policies must be provided by
insurance companies with a claims paying ability rating of “A-” or better by S&P
(and the equivalent by any other Rating Agency), with no carrier below “BBB”
(and the equivalent by any other Rating Agency).  Not less than fifteen (15)
days prior to the expiration dates of the Policies theretofore furnished to
Lender pursuant to Subsection 7.1(a), Borrower shall deliver carrier-issued
binders and certificates of the renewal Policies, and thereafter, complete
copies of the Policies when issued.  Upon renewal of the Policies, Borrowers
shall deliver evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”).

 

(c)                                  Except to the extent required pursuant to
Section 7.1(a) hereof, Borrowers shall not obtain (or permit to be obtained) (i)
any umbrella or blanket liability or casualty Policy unless, in each case, such
Policy is approved in advance in writing by Lender and Lender’s interest is
included therein as provided in this Agreement and such Policy is issued by a
Qualified Insurer, or (ii) separate insurance concurrent in form or contributing
in the event of loss with that required in Subsection 7.1(a) to be furnished by,
or which may be reasonably required to be furnished by, Borrowers.  In the event
Borrowers obtain (or causes to be obtained) separate insurance or an umbrella or
a blanket Policy,

 

75

--------------------------------------------------------------------------------


 

Borrowers shall notify Lender of the same and shall cause complete copies of
each Policy to be delivered as required in Subsection 7.1(a).  Any umbrella or
blanket Policy remains subject to review and approval by Lender based on the
schedule of locations and values (any such approved blanket policy, an
“Acceptable Blanket Policy”).  Notwithstanding Lender’s approval of any umbrella
or blanket liability or casualty Policy hereunder, Lender reserves the right, in
its sole discretion, to require Borrowers to obtain a separate Policy in
compliance with this Section 7.1.

 

(d)                                 All Policies of insurance provided for or
contemplated by Subsection 7.1(a) shall name Borrowers as the named insured and,
in the case of liability policies, except for the Policies referenced in
Subsection 7.1(a)(v) and (xi), shall name Lender as additional insured, as their
respective interests may appear, and in the case of property coverages,
including but not limited to the all-risk/special form coverage, rent loss,
business interruption, terrorism, boiler and machinery, earthquake and flood
insurance, shall name Lender as mortgagee/lender’s loss payable by a standard
noncontributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

 

(e)                                  All property Policies of insurance provided
for in Subsection 7.1(a) shall provide that:

 

(i)                                     no (A) act, failure to act, violation of
warranties, declarations or conditions, or negligence by any Borrower, or anyone
acting for such Borrower, or by any Tenant under any Lease or other occupant,
(B) occupancy or use of such Property for purposes more hazardous than those
permitted, (C) foreclosure or similar action by Lender, or (D) failure to comply
with the provisions of any Policy which might otherwise result in a forfeiture
of the insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;

 

(ii)                                  the Policy shall not be cancelled without
at least 30 days’ written notice to Lender;

 

(iii)                               each Policy shall provide that (A) the
issuers thereof shall give written notice to Lender if the Policy has not been
renewed ten (10) days prior to its expiration and (B) Lender is permitted to
make payments to effect the continuation of such Policy upon notice of
cancellation due to non-payment of Insurance Premiums; and

 

(iv)                              Lender shall not be liable for any Insurance
Premiums thereon or subject to any assessments thereunder.

 

Additionally, Borrowers further covenant and agree to promptly send to Lender
any notices of non-renewal or cancellation they receive from the insurer with
respect to the Policies required pursuant to this Section 7.1.

 

76

--------------------------------------------------------------------------------


 

(f)                                   Upon written request of Lender, Borrowers
shall furnish to Lender, on or before thirty (30) days after the close of each
of Borrowers’ fiscal years, a statement certified by Borrowers or a Responsible
Officer of Borrowers of the amounts of insurance maintained in compliance
herewith, of the risks covered by such insurance and of the insurance company or
companies which carry such insurance and, if requested by Lender, verification
of the adequacy of such insurance by an independent insurance broker or
appraiser reasonably acceptable to Lender.

 

(g)                                  If at any time Lender is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, Lender shall have the right, without notice to Borrowers (although
Lender shall endeavor to give prior notice to Borrowers) to take such action as
Lender deems necessary to protect its interest in the Properties, including,
without limitation, the obtaining of such insurance coverage as Lender in its
sole discretion deems appropriate, and all expenses incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrowers to Lender upon demand and until paid shall be
secured by the Security Instruments and shall bear interest at the Default Rate.

 

(h)                                 In the event of a foreclosure of the
Security Instruments or other transfer of title to any Property in
extinguishment in whole or in part of the Debt, all right, title and interest of
any Borrower in and to the Policies then in force concerning such Property and
all proceeds payable thereunder shall thereupon vest exclusively in Lender or
the purchaser at such foreclosure or other transferee in the event of such other
transfer of title.

 

(i)                                     As an alternative to the Policies
required to be maintained pursuant to the preceding provisions of this Section
7.1, Borrowers will not be in default under this Section 7.1 if Borrowers
maintain (or causes to be maintained) Policies which (i) have coverages,
deductibles and/or other related provisions other than those specified above
and/or (ii) are provided by insurance companies not meeting the credit ratings
requirements set forth above (any such Policy, a “Non-Conforming Policy”),
provided, that, prior to obtaining such Non-Conforming Policies (or permitting
such Non-Conforming Policies to be obtained), Borrowers shall have (1) received
Lender’s prior written consent thereto and (2) if required by Lender, confirmed
that Lender has received a Rating Agency confirmation with respect to any such
Non-Conforming Policy.

 

(j)                                    The property, loss of rents/business
interruption, general liability and umbrella liability insurance policies
required in this Section 7.1 shall not exclude Terrorism Coverage (defined
below) (such insurance policies, the “Applicable Policies”).  Such Terrorism
Coverage shall comply with each of the applicable requirements for Policies set
forth above (including, without limitation, those relating to deductibles);
provided, that, Lender, at Lender’s option, may reasonably require Borrower to
obtain or cause to be obtained the Terrorism Coverage with higher deductibles
than set forth above.  As used above, “Terrorism Coverage” shall mean insurance
for acts of terror or similar acts of sabotage; provided, that, for so long as
the Terrorism Risk Insurance Act of 2002, as extended and modified by the
Terrorism Risk Insurance Program Authorization Act of 2007 (as the same may be
further modified,

 

77

--------------------------------------------------------------------------------


 

amended, or extended, “TRIPRA”) (i) remains in full force and effect and (ii)
continues to cover both foreign and domestic acts of terror, the provisions of
TRIPRA shall determine what is deemed to be included within this definition of
“Terrorism Coverage.”  Notwithstanding the foregoing, whether or not TRIPRA or
subsequent statute, extension, or reauthorization is in effect, Borrowers shall
be required to carry terrorism insurance throughout the term of the Loan as
required by the preceding sentence; provided, however, Borrowers shall not be
required to pay annual premiums in excess of the TC Cap (defined below) in order
to obtain the Terrorism Coverage (but Borrower shall be obligated to purchase
the maximum amount of Terrorism Coverage available with funds equal to the TC
Cap).  As used above, “TC Cap” shall mean an amount equal to two (2) times the
premium for a separate “Special Form” or “All Risks” policy or equivalent policy
insuring only the Properties on a stand-alone basis (including, without
limitation, the insurance required pursuant to Sections 7.1(a)(i) and (iii)
hereof) at the time that any Terrorism Coverage is excluded from any Applicable
Policy.

 

Section 7.2                                   Casualty.  If any Property shall
be damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), Borrowers shall give prompt notice of such damage to Lender and
shall promptly commence and diligently prosecute the completion of the repair
and restoration of such Property as nearly as possible to the condition such
Property was in immediately prior to such Casualty, with such alterations as may
be reasonably approved by Lender (a “Restoration”) and otherwise in accordance
with Section 7.4.  Borrowers shall pay all costs of such Restoration whether or
not such costs are covered by insurance.  Lender may, but shall not be obligated
to make proof of loss if not made promptly by Borrowers.  Notwithstanding the
foregoing, if as a result of a Casualty the tenant occupying the affected
Property terminates its Lease with respect to the affected Property, Borrower
shall not be obligated to restore and rebuild any portion of such Property
following such Casualty, provided Borrower demolishes and razes the affected
portion of the Property, removes any debris and rubbish, and restores the same
to a safe condition and in accordance with and pursuant to all Applicable Laws
(and in a manner that minimizes interference with the operation of the remaining
portion of the Property) and in such event the Net Proceeds shall be retained by
Lender toward the payment of the Debt in accordance with Section 2.7(b).

 

Section 7.3                                   Condemnation.  Borrowers shall
promptly give Lender notice of the actual or threatened in writing commencement
of any proceeding for the Condemnation of any Property of which Borrower has
knowledge and shall deliver to Lender copies of any and all papers served in
connection with such proceedings.  Lender may participate in any such
proceedings at its sole cost and expense, and Borrowers shall from time to time
deliver to Lender all instruments reasonably requested by it to permit such
participation.  Borrowers shall, at their expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
reasonably cooperate with them in the carrying on or defense of any such
proceedings.  Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrowers
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and

 

78

--------------------------------------------------------------------------------


 

applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt.  Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note. 
If any Property or any portion thereof is taken by a condemning authority,
Borrowers shall promptly commence and diligently prosecute the Restoration of
such Property and otherwise comply with the provisions of Section 7.4. 
Notwithstanding the foregoing, if as a result of a Condemnation,  the tenant
occupying the affected Property terminates its Lease with respect to the
affected Property, Borrower shall not be obligated to restore and rebuild any
portion of such Property following such Condemnation, provided Borrower
demolishes and razes the affected portion of the Property, removes any debris
and rubbish, and restores the same to a safe condition and in accordance with
and pursuant to all Applicable Laws (and in a manner that minimizes interference
with the operation of the remaining portion of the Property) and in such event
the Award shall be retained by Lender toward the payment of the Debt in
accordance with Section 2.7(b).  If such Property is sold, through foreclosure
or otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

 

Section 7.4                                   Restoration.  The following
provisions shall apply in connection with the Restoration of a Property:

 

(a)                                 If the Net Proceeds shall be less than the
Restoration Threshold and the costs of completing the Restoration shall be less
than the Restoration Threshold, the Net Proceeds will be disbursed by Lender to
Borrowers upon receipt, provided that all of the conditions set forth in Section
7.4(b)(i) are met and Borrowers deliver to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement.

 

(b)                                 If the Net Proceeds are equal to or greater
than the Restoration Threshold or the costs of completing the Restoration are
equal to or greater than the Restoration Threshold, Lender shall make the Net
Proceeds available for the Restoration in accordance with the provisions of this
Section 7.4.

 

(i)                                               The Net Proceeds shall be made
available for Restoration provided that each of the following conditions are
met:

 

(A)                               no Event of Default shall have occurred and be
continuing;

 

(B)                               (1) in the event the Net Proceeds are
insurance proceeds, less than thirty percent (30%) of each of (i) the fair
market value of such Property as reasonably determined by Lender, and (ii) the
rentable area of such Property has been damaged, destroyed or rendered unusable
as a result of a Casualty or (2) in the event the Net Proceeds are condemnation
proceeds, less than ten percent (10%) of each of (i) the fair market value of
such Property as reasonably determined by Lender and (ii) the rentable area of
such Property is

 

79

--------------------------------------------------------------------------------


 

taken, such land is located along the perimeter or periphery of the Property, no
portion of the Improvements is located on such land and such taking does not
materially impair the existing access to the Property;

 

(C)                               Leases demising in the aggregate a percentage
amount equal to or greater than 75% of the total rentable space of the
Properties are in effect as of the date of the occurrence of such fire or other
casualty or taking, whichever the case may be, shall remain in full force and
effect during and after the completion of the Restoration, notwithstanding the
occurrence of any such Casualty or Condemnation, whichever the case may be, and
Borrower furnishes to Lender evidence satisfactory to Lender that all Tenants
under Major Leases shall continue to operate their respective space at the
Property after the completion of the Restoration;

 

(D)                               Borrowers shall commence the Restoration as
soon as reasonably practicable (but in no event later than thirty (30) days
after the issuance of a building permit with respect thereto) and shall
diligently pursue the same to satisfactory completion in compliance with all
Applicable Laws, in all material respects, including, without limitation, all
applicable Environmental Laws;

 

(E)                                Lender shall be reasonably satisfied that any
operating deficits which will be incurred with respect to such Property as a
result of the occurrence of any such fire or other casualty or taking will be
covered out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 7.1(a)(iii) above, or (3) by other funds of Borrowers;

 

(F)                                 Lender shall be satisfied that, upon the
completion of the Restoration and re-leasing of the Property, the fair market
value and cash flow of such Property will not be less than the fair market value
and cash flow of the Property as the same existed on the Closing Date;

 

(G)                               Lender shall be satisfied that the Restoration
will be completed on or before the earliest to occur of (1) three (3) months
prior to the Maturity Date, (2) the expiration of the insurance coverage
referred to in Section 7.1(a)(iii) above, (3) such time as may be required under
applicable zoning law, ordinance, rule or regulation in order to repair and
restore such Property to the condition it was in immediately prior to such fire
or other casualty or taking, or (4) the earliest date required for such
completion under the terms of any Material Agreements, or REA;

 

80

--------------------------------------------------------------------------------


 

(H)                              such Property and the use thereof after the
Restoration will be in material compliance with and permitted under any REA, any
Material Agreements and all Applicable Law; and

 

(I)                                   the Restoration shall be done and
completed in an expeditious and diligent fashion and in material compliance with
any REA, any Material Agreements and all Applicable Law.

 

(ii)                                                The Net Proceeds shall be
held by Lender and, until disbursed in accordance with the provisions of this
Section 7.4(b), shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instruments, the Note and the
other Loan Documents.  The Net Proceeds (other than the Rent Loss Proceeds)
shall be disbursed by Lender to, or as directed by, Borrowers from time to time
during the course of the Restoration, upon receipt of evidence satisfactory to
Lender that (A) all materials installed and work and labor performed (except to
the extent that they are to be paid for out of the requested disbursement) in
connection with the related Restoration item have been paid for in full, and (B)
there exist no notices of pendency, stop orders, mechanic’s or materialman’s
liens or notices of intention to file same, or any other liens or encumbrances
of any nature whatsoever on such Property which have not either been fully
bonded to the reasonable satisfaction of Lender and discharged of record or in
the alternative fully insured to the reasonable satisfaction of Lender by the
title company issuing the Title Insurance Policy.

 

(iii)                                             All plans and specifications
required in connection with the Restoration shall be subject to prior review and
reasonable acceptance in all respects by Lender and by an independent consulting
engineer selected by Lender (the “Casualty Consultant”).  All such plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration shall be assigned to Lender as additional
collateral for the Loan and Lender shall have the use of the same.  The identity
of the contractors, material subcontractors and materialmen engaged in the
Restoration shall be subject to prior review and reasonable acceptance by Lender
and the Casualty Consultant.  All reasonable actual out-of-pocket costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for the Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrowers. 
Borrowers shall have the right to settle all claims under the Policies jointly
with Lender, provided that (a) no Event of Default exists, (b) Borrowers
promptly and with commercially reasonable diligence negotiate a settlement of
any such claims and (c) the insurer with respect to the Policy under which such
claim is brought has not raised any act of the insured as a defense to the
payment of such claim.  If an Event of Default exists, Lender shall, at its
election, have the exclusive right to settle or adjust any claims made under the
Policies in the event of a Casualty.

 

(iv)                                            In no event shall Lender be
obligated to make disbursements of the Net Proceeds in excess of an amount equal
to the costs actually incurred from

 

81

--------------------------------------------------------------------------------


 

time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Restoration Retainage.  The term “Restoration
Retainage” as used in this Section 7.4(b) shall mean an amount equal to 10% of
the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed.  There shall be no Restoration Retainage with
respect to costs actually incurred by Borrowers for work in place in completing
the last 50% of the required Restoration.  The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Section 7.4(b), be less than the amount actually held back by Borrowers from
contractors, subcontractors and materialmen engaged in the Restoration.  The
Restoration Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 7.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
reasonably satisfactory to Lender that the costs of the Restoration have been
paid in full or will be paid in full out of the Restoration Retainage, provided,
however, that Lender will release the portion of the Restoration Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor’s, subcontractor’s or materialman’s contract, and
the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
insuring the lien of the Security Instrument.  If required by Lender, the
release of any such portion of the Restoration Retainage shall be approved by
the surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.

 

(v)                                 Lender shall not be obligated to make
disbursements of the Net Proceeds more frequently than once every calendar
month.

 

(vi)                              If at any time the Net Proceeds or the
undisbursed balance thereof shall not, in the reasonable opinion of Lender in
consultation with the Casualty Consultant, be sufficient to pay in full the
balance of the costs which are reasonably estimated by the Casualty Consultant
to be incurred in connection with the completion of the Restoration, Borrowers
shall deposit the deficiency (the “Net Proceeds Deficiency”) with Lender before
any further disbursement of the Net Proceeds shall be made.  The Net Proceeds
Deficiency deposited with Lender shall be held by Lender and shall be disbursed
for costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 7.4(b) shall constitute additional security
for the Debt and other

 

82

--------------------------------------------------------------------------------


 

obligations under this Agreement, the Security Instruments, the Note and the
other Loan Documents.

 

(vii)                           The excess, if any, of the Net Proceeds and the
remaining balance, if any, of the Net Proceeds Deficiency deposited with Lender
after the Casualty Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 7.4(b), and the
receipt by Lender of evidence satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrowers, provided no Event of Default shall have occurred and shall
be continuing under this Agreement, the Security Instruments, the Note or any of
the other Loan Documents.

 

(c)                                  All Net Proceeds not required (i) to be
made available for the Restoration or (ii) to be returned to Borrowers as excess
Net Proceeds pursuant to Section 7.4(b)(vii) shall be retained and applied by
Lender toward the payment of the Debt whether or not then due and payable in
such order, priority and proportions as Lender in its discretion shall deem
proper, but no Yield Maintenance Premium shall be due in connection therewith. 
If Lender shall receive and retain Net Proceeds, the lien of the Security
Instruments shall be reduced only by the amount thereof received and retained by
Lender and actually applied by Lender in reduction of the Debt.  If Lender
elects pursuant to this Section 7.4(c)  to apply any Net Proceeds to prepay the
Loan, and provided no Event of Default is continuing, Borrowers shall have the
right to obtain the release of the affected Property from the Lien of the
Mortgage encumbering such Property by paying to Lender the Release Amount
(inclusive of any Net Proceeds that are applied to the Loan) for such Property
and such prepayment of the Loan (including any amount of the Net Proceeds that
are in excess of the Release Amount) shall be without any Yield Maintenance
Premium (or Partial Release Yield Maintenance Premium, as applicable).

 

(d)                                 Notwithstanding the foregoing provisions of
this Section 7.4, if the Loan is included in a REMIC Trust and, immediately
following a release of any portion of the real property relating to any Property
following a Casualty or Condemnation, the ratio of the unpaid principal balance
of the Loan to the value of the remaining Properties is greater than 125% (such
value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust), the principal balance of the Loan
must be paid down by Borrowers by the greater of (A) the Release Amount or (B)
an amount sufficient to satisfy REMIC Requirements, unless the Lender receives
an opinion of counsel that the Securitization will not fail to maintain its
status as a REMIC Trust as a result of the related release of lien.

 

83

--------------------------------------------------------------------------------


 

ARTICLE 8.

 

RESERVE FUNDS

 

Section 8.1                                   Tax Reserve Funds.

 

(a)                                 Subject to the provisions in subsection (c)
below, Borrowers shall deposit on each Monthly Payment Date an amount equal to
one-twelfth (1/12th) of the Taxes that Lender estimates will be payable during
the next ensuing twelve (12) months in order to accumulate sufficient funds to
pay all such Taxes at least ten (10) days prior to their respective due dates
(the “Monthly Tax Deposit”).  Amounts deposited pursuant to this Section 8.1 are
referred to herein as the (“Tax Reserve Funds”).  If at any time Lender
reasonably determines that the Tax Reserve Funds will not be sufficient to pay
the Taxes, Lender shall notify Borrowers of such determination and the monthly
deposits for Taxes shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least ten (10) days prior to the
respective due dates for the Taxes; provided that if Borrowers receive notice of
any deficiency after the date that is ten (10) days prior to the date that Taxes
are due, Borrowers will deposit such amount within two (2) Business Days after
its receipt of such notice.

 

(b)                                 Regardless of whether a Default or Event of
Default has occurred and is continuing, Lender shall apply the Tax Reserve Funds
to payments of Taxes.  In making any payment relating to Taxes, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof.  If the amount of the Tax
Reserve Funds shall exceed the amounts due for Taxes, Lender shall, in its sole
discretion, return any excess to Borrowers or credit such excess against future
payments to be made to the Tax Reserve Funds.  Any Tax Reserve Funds remaining
after the Debt has been paid in full shall be promptly returned to Borrowers.

 

(c)                                  Notwithstanding anything to the contrary
contained in clause (a) above, with respect to any particular Property or
Properties, Borrowers shall not be required to make the monthly payments
required under clause (a) above, if (i) the Tenant occupying all of such
Property is obligated under its Lease to pay all Taxes (ii) such Tenant shall
pay all Taxes as the same become due and payable and before delinquency, (iii)
Borrowers shall, upon request, furnish (or shall cause such Tenant to furnish)
to Lender reasonable proof of the payment of all such amounts, and (iv) such
Lease remains in full force and effect.  Additionally, provided that (i) no Cash
Trap Event Period has occurred and is continuing and (ii) Borrowers provide
evidence reasonably satisfactory to Lender that Taxes continue to be timely
paid, the Monthly Tax Deposit shall not be required.  Upon the termination of
any Cash Trap Event Period (as set forth in the Cash Management Agreement), all
Tax Reserve Funds shall be promptly disbursed to Borrower.

 

Section 8.2                                   Insurance Reserve Funds.

 

(a)                                 Subject to the provisions in subsection (c)
below, Borrowers shall deposit on each Monthly Payment Date an amount equal to
one-twelfth (1/12th)of the Insurance Premiums that Lender reasonably estimates
will be payable for the renewal of the coverage afforded by the Policies upon
the expiration thereof in order to accumulate

 

84

--------------------------------------------------------------------------------


 

sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (the “Monthly Insurance Deposit”).  If
at any time Lender reasonably determines that the Insurance Reserve Funds will
not be sufficient to pay the Insurance Premiums, Lender shall notify Borrowers
of such determination and the monthly deposits for Insurance Premiums shall be
increased by the amount that Lender estimates is sufficient to make up the
deficiency at least thirty (30) days prior to expiration of the Policies.

 

(b)                                 Regardless of whether a Default or Event
Default has occurred and is continuing Lender shall apply the Insurance Reserve
Funds to payment of Insurance Premiums.  In making any payment relating to
Insurance Premiums, Lender may do so according to any bill, statement or
estimate procured from the insurer or its agent, without inquiry into the
accuracy of such bill, statement or estimate.  If the amount of the Insurance
Reserve Funds shall exceed the amounts due for Insurance Premiums, Lender shall,
in its sole discretion, return any excess to Borrower or credit such excess
against future payments to be made to the Insurance Reserve Funds.  Any
Insurance Reserve Funds remaining after the Debt has been paid in full shall be
promptly returned to Borrower.

 

(c)                                  Notwithstanding anything to the contrary
contained in clause (a) above, provided that (i) no Cash Trap Event Period has
occurred and is continuing and (ii) Borrowers provide evidence reasonably
satisfactory to Lender that Insurance Premiums continue to be timely paid, the
Monthly Insurance Deposit shall not be required.  Upon the termination of any
Cash Trap Event Period (as set forth in the Cash Management Agreement), all
Insurance Reserve Funds shall be promptly disbursed to Borrower.  Additionally,
whether or not a Cash Trap Period has occurred and is continuing, provided that
(x) an Acceptable Blanket Policy is in effect with respect to the Policies
required pursuant to Section 7.1, (y) no Event of Default is continuing and (z)
Borrower provides ongoing evidence of acceptable renewals and payment of the
premiums therefor, the Monthly Insurance Deposits required for Insurance
Premiums shall be suspended to the extent that Insurance Premiums relate to such
Acceptable Blanket Policy.

 

Section 8.3                                   Immediate Repair Funds.

 

(a)                                 Borrowers shall perform the repairs at the
Properties as set forth on Schedules I-A through I-C hereto (such repairs
hereinafter referred to as “Immediate Repairs”) and shall complete each of the
Immediate Repairs on or before the following respective deadlines, in each
instance, subject to force majeure: (i) the items set forth on Schedule I-A
shall be completed within a reasonable period of time following the Closing
Date, (ii) the items on Schedule I-B shall be completed within 30 days of the
Closing Date (unless such time period has otherwise been extended by Lender) and
(iii) the items on Schedule I-C shall be completed within 6 months of the
Closing Date (unless such time period has otherwise been extended by Lender). 
On the Closing Date, Borrowers shall deposit with Lender the amounts set forth
on Schedules I-B and I-C hereto to perform the Immediate Repairs shown on such
Schedules I-B and I-C.  Amounts deposited pursuant to this Section 8.3 are
referred to herein as the “Immediate Repair Funds”.  Notwithstanding the
foregoing, with respect to the roof replacement shown on

 

85

--------------------------------------------------------------------------------


 

Schedule I-C for the Property located at 42600 Merrill Street in Sterling
Heights, Michigan, Borrowers shall not be required to perform such roof
replacement if, within 45 days of the Closing Date, Borrowers provide Lender
with (i) a letter from a licensed roofing consultant, in form reasonably
satisfactory to Lender, indicating that the useful life of the existing roof is
at least 3 years and (ii) evidence satisfactory to Lender that the active roof
leaks have been repaired (collectively, the “Michigan Roof Conditions”).  Upon
satisfaction of the Michigan Roof Conditions, Lender shall disburse to Borrowers
any remaining Immediate Repair Funds on deposit that are allocable to the
subject roof replacement.

 

(b)                                 Provided no Event of Default has occurred
and is continuing, Lender shall disburse Immediate Repairs Funds to Borrowers
within ten (10) days to after the delivery by Borrowers to Lender of a request
therefor (but not more often than once per month), in increments of at least the
Minimum Disbursement Amount (or a lesser amount if the total amount of Immediate
Repair Funds is less than the Minimum Disbursement Amount, in which case only
one disbursement of the amount remaining shall be made), accompanied by the
following items (which items shall be in form and substance satisfactory to
Lender): (i) an Officer’s Certificate (A) stating that the Immediate Repairs (or
relevant portion thereof) to be funded by the requested disbursement have been
completed in a good and workmanlike manner and in accordance with all Applicable
Law, (B) identifying each Person that supplied materials or labor in connection
with the Immediate Repairs to be funded by the requested disbursement, (C)
stating that each such Person has been paid in full or will be paid in full upon
such disbursement, or if such payment is a progress payment, that such payment
represents full payment to such Person, less any applicable retention amount,
for work completed through the date of the relevant invoice from such Person,
(D) stating that the Immediate Repairs (or relevant portion thereof) to be
funded have not been the subject of a previous disbursement, and (E) stating
that all previous disbursements of for Immediate Repairs have been used to pay
the previously identified Immediate Repairs, (ii) as to any completed Immediate
Repair, a copy of any license, permit or other approval by any Governmental
Authority required, if any, in connection with the Immediate Repairs and not
previously delivered to Lender, (iii) copies of appropriate lien waivers (or
conditional lien waivers) or other evidence of payment satisfactory to Lender,
or other evidence of payment satisfactory to Lender, (iv) at Lender’s option, a
title search for such Property indicating that such Property is free from all
Liens, claims and other encumbrances other than Permitted Encumbrances, (v) at
Lender’s option, if the cost of the Immediate Repairs exceeds $250,000, Lender
shall have received a report satisfactory to Lender in its reasonable discretion
from an architect or engineer approved by Lender in respect of such architect or
engineer’s inspection of such Immediate Repairs, and (vi) such other evidence as
Lender shall reasonably request to demonstrate that the Immediate Repairs to be
funded by the requested disbursement have been completed (or completed to the
extent of the requested payment) and are paid for or will be paid upon such
disbursement to Borrowers.  Upon Borrowers’ completion of all Immediate Repairs
in accordance with this Section 8.3 and provided no Event of Default has
occurred and continuing, Lender shall promptly release any remaining Immediate
Repair Funds, if any, to Borrowers.

 

86

--------------------------------------------------------------------------------


 

Section 8.4                                   Replacement Reserve Funds.

 

(a)                                 Subject to the provisions in subsection (f)
below, Borrowers shall deposit with Lender on each Monthly Payment Date an
amount equal to $45,375 (the “Replacement Reserve Monthly Deposit”) for the
Replacements.  Amounts deposited pursuant to this Section 8.4 are referred to
herein as the “Replacement Reserve Funds”; provided, however, Borrower’s
obligation to pay the Replacement Reserve Monthly Deposit shall be suspended as
to any Monthly Payment Date on which the current amount of Replacement Reserve
Funds is $544,503 or more.  Lender may reassess its estimate of the amount
necessary for Replacements from time to time (but not more than once per year)
and, and may require Borrowers to increase the monthly deposits required
pursuant to this Section 8.4 (but in no event more than 110% of amounts for the
prior year) upon thirty (30) days notice to Borrowers if Lender determines in
its reasonable discretion that an increase is necessary to maintain proper
operation of the Properties.

 

(b)                                 Lender shall disburse Replacement Reserve
Funds only for Replacements.  Provided no Event of Default has occurred and is
continuing, Lender shall disburse the Replacement Reserve Funds to Borrowers
within ten (10) days after the delivery by Borrowers to Lender of a request
therefor (but not more often than once per month), in increments of at least the
Minimum Disbursement Amount (or a lesser amount if the total amount of the
Replacement Reserve Funds is less than the Minimum Disbursement Amount, in which
case only one disbursement of the amount remaining shall be made), accompanied
by the following items (which items shall be in form and substance reasonably
satisfactory to Lender):  (i) an Officer’s Certificate (A) stating that the
items to be funded by the requested disbursement are Replacements, (B) stating
that all Replacements at the Property to be funded by the requested disbursement
have been completed in a good and workmanlike manner and in accordance with all
Applicable Law, (C) identifying each Person that supplied materials or labor in
connection with the Replacements to be funded by the requested disbursement, (D)
stating that each such Person has been paid in full or will be paid in full upon
such disbursement or, if such payment is a progress payment, that such payment
represents full payment to such Person, less any applicable retention amount,
for work completed through the date of the relevant invoice from such Person,
(E) stating that the Replacements (or relevant portion thereof) to be funded
have not been the subject of a previous disbursement, and (F) stating that all
previous disbursements of for Replacements have been used to pay the previously
identified Replacements, (ii) as to any completed Replacement, a copy of any
license, permit or other approval by any Governmental Authority required, if
any, in connection with the Replacement and not previously delivered to Lender,
(iii) copies of appropriate lien waivers (or conditional lien waivers) or other
evidence of payment satisfactory to Lender, or other evidence of payment
satisfactory to Lender, (iv) at Lender’s option, if the cost of any individual
Replacement exceeds $250,000, a title search for the Property indicating that
such Property is free from all Liens, claims and other encumbrances not
previously approved by Lender, (v) at Lender’s option, if the cost of any
individual Replacement exceeds $250,000, Lender shall have received a report
satisfactory to Lender in its reasonable discretion from an architect or
engineer approved by Lender in respect of such architect or engineer’s
inspection of the applicable Replacement; and (vi) such other evidence as Lender
shall reasonably request to

 

87

--------------------------------------------------------------------------------


 

demonstrate that the Replacements to be funded by the requested disbursement
have been completed (or completed to the extent of the requested payment) and
are paid for or will be paid upon such disbursement to Borrowers.

 

(c)                                  Nothing in this Section 8.4 shall (i) make
Lender responsible for making or completing the Replacements; (ii) require
Lender to expend funds in addition to the Replacement Reserve Funds to complete
any Replacements; (iii) obligate Lender to proceed with the Replacements; or
(iv) obligate Lender to demand from Borrowers additional sums to complete any
Replacements.

 

(d)                                 Borrowers shall permit Lender and Lender’s
agents and representatives (including, without limitation, Lender’s engineer,
architect, or inspector) or third parties to enter onto the Properties during
normal business hours (subject to the rights of Tenants under their Leases) upon
reasonable prior notice to inspect the progress of any Replacements and all
materials being used in connection therewith and to examine all plans and shop
drawings relating to such Replacements.  Borrowers shall use commercially
reasonable efforts to cause all contractors and subcontractors to cooperate with
Lender or Lender’s representatives or such other Persons described above in
connection with inspections described in this Section.

 

(e)                                  In addition to any insurance required under
the Loan Documents, Borrowers shall provide or cause to be provided workmen’s
compensation insurance, builder’s risk, and public liability insurance and other
insurance to the extent required under Applicable Law in connection with the
Replacements.  All such policies shall be in form and amount reasonably
satisfactory to Lender.

 

(f)                                   Notwithstanding anything to the contrary
contained in clause (a) above, provided that no Cash Trap Event Period has
occurred and is continuing, the Replacement Reserve Monthly Deposit shall not be
required.  Upon the termination of any Cash Trap Event Period (as set forth in
the Cash Management Agreement), all Replacement Reserve Funds shall be promptly
disbursed to Borrower.

 

Section 8.5                                   Leasing Reserve Funds.

 

(a)                                 Borrowers shall deposit with Lender on the
date hereof $800,000 and on each Monthly Payment Date the sum of $77,228 (the
“Leasing Reserve Monthly Deposit”) for tenant improvements and leasing
commissions that may be incurred following the date hereof; provided, however,
Borrower’s obligation to pay the Leasing Reserve Monthly Deposit shall be
suspended as to any Monthly Payment Date on which the current amount of
Replacement Reserve Funds is $2,100,000 or more.  Amounts deposited pursuant to
this Section 8.5 are referred to herein as the “Leasing Reserve Funds”.

 

(b)                                 Provided no Event of Default has occurred
and is continuing, Lender shall disburse Leasing Reserve Funds to Borrowers for
Qualified Leasing Expenses, within ten (10) days after the delivery by Borrowers
to Lender of a request therefor (but not more often than once per month), in
increments of at least the Minimum Disbursement Amount

 

88

--------------------------------------------------------------------------------


 

(or a lesser amount if the total amount of Leasing Reserve Funds is less than
the Minimum Disbursement Amount, in which case only one disbursement of the
amount remaining shall be made), accompanied by the following items (which items
shall be in form and substance satisfactory to Lender) and in no event in an
amount greater than the Maximum Leasing Reserve Disbursement Amount for the
Lease in question: (i) an Officer’s Certificate (A) stating that all Qualified
Leasing Expenses at the Property to be funded by the requested disbursement have
been completed in a good and workmanlike manner and in accordance with all
Applicable Law, (B) identifying each Person that supplied materials or labor in
connection with the Qualified Leasing Expenses to be funded by the requested
disbursement, (C) stating that each such Person has been paid in full or will be
paid in full upon such disbursement, or if such payment is a progress payment,
that such payment represents full payment to such Person, less any applicable
retention amount, for work completed through the date of the relevant invoice
from such Person, (D) stating that the Qualified Leasing Expenses to be funded
have not been the subject of a previous disbursement, and (E) stating that all
previous disbursements for Qualified Leasing Expenses have been used to pay the
previously identified Qualified Leasing Expenses, (ii) as to any completed
Qualified Leasing Expenses, a copy of any license, permit or other approval by
any Governmental Authority required, if any, in connection with the Qualified
Leasing Expenses and not previously delivered to Lender, (iii) copies of
appropriate lien waivers (or conditional lien waivers) or other evidence of
payment satisfactory to Lender, (iv) at Lender’s option, if the cost of any
individual Qualified Leasing Expense exceeds 250,000, a title search for the
Property indicating that such Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, and (v) such other evidence as
Lender shall reasonably request to demonstrate that the Qualified Leasing
Expenses to be funded by the requested disbursement have been completed (or
completed to the extent of the requested payment) and are paid for or will be
paid upon such disbursement to Borrowers.

 

Section 8.6                                   The Accounts Generally.

 

(a)                                 All Reserve Funds shall be held in Eligible
Accounts.  Borrowers grant to Lender a first-priority security interest in each
of the Reserve Funds and all sums now or hereafter deposited in the Reserve
Funds as additional security for payment of the Debt.  Until expended or applied
in accordance herewith, the Reserve Funds shall constitute additional security
for the Debt.  The provisions of this Section 8.6 are intended to give Lender
and/or Servicer “control” of the Reserve Funds within the meaning of the UCC. 
Borrowers acknowledge and agree that the Reserve Funds are subject to the sole
dominion, control and discretion of Lender, its authorized agents or designees,
subject to the terms hereof, and Borrowers shall have no right of withdrawal
with respect to any Reserve Funds except with the prior written consent of
Lender or as otherwise provided herein.  The Reserve Funds shall not constitute
trust funds and may be commingled with other monies held by Lender.

 

(b)                                 Borrowers shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in the Reserve Funds or permit any lien to attach thereto, or any levy
to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect

 

89

--------------------------------------------------------------------------------


 

thereto.  Lender shall have the right to file a financing statement or
statements under the UCC in connection with any of the Reserve Funds with
respect thereto in the form required to properly perfect Lender’s security
interest therein.  Borrowers agree that at any time and from time to time, at
the expense of Borrowers, Borrowers will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
reasonably necessary, or that Lender may reasonably request, in order to perfect
and protect any security interest granted or purported to be granted hereby or
to enable Lender to exercise and enforce its rights and remedies hereunder with
respect to any Reserve Funds.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, upon the occurrence and during
the continuance of an Event of Default, without notice from Lender or Servicer
(i) Borrowers shall have no rights in respect of the Reserve Funds and (ii)
Lender shall have all rights and remedies with respect to the Accounts and the
amounts on deposit therein and the Reserve Funds as described in this Agreement,
the Cash Management Agreement and in the Security Instruments, in addition to
all of the rights and remedies available to a secured party under the UCC, and,
notwithstanding anything to the contrary contained in this Agreement, the Cash
Management Agreement or in the Security Instruments, may apply the Reserve Funds
as Lender determines in its sole discretion including, but not limited to,
payment of the Debt.

 

(d)                                 The insufficiency of Reserve Funds on
deposit with Lender shall not absolve Borrowers of the obligation to make any
payments, as and when due pursuant to this Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.

 

(e)                                  Borrowers shall indemnify Lender and hold
Lender harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and reasonable, actual out-of-pocket
costs and expenses (including litigation costs and reasonable attorneys fees and
expenses) arising from or in any way connected with the Reserve Funds, the sums
deposited therein or the performance of the obligations for which the Reserve
Funds were established, except to the extent arising from the gross negligence
or willful misconduct of Lender, its agents or employees.  Borrowers shall
assign to Lender all rights and claims Borrowers may have against all Persons
supplying labor, materials or other services which are to be paid from or
secured by the Reserve Funds; provided, however, that Lender may not pursue any
such right or claim unless an Event of Default has occurred and remains uncured.

 

(f)                                   Interest accrued, if any, on the Reserve
Funds, other than on the Interest Bearing Reserve Funds, shall not be required
to be remitted to any Account and may instead be retained by Lender.  Reserve
Funds that are Interest Bearing Reserve Funds shall be held in an
interest-bearing account.  In no event shall Lender or any Servicer be required
to select any particular interest-bearing account or the account that yields the
highest rate of interest, provided that selection of the account shall be
consistent with the general standards at the time being utilized by Lender or
such Servicer, as applicable, in establishing similar accounts for loans of
comparable type.  All such interest that so

 

90

--------------------------------------------------------------------------------


 

becomes part of the applicable Interest Bearing Reserve Funds shall be disbursed
in accordance with the disbursement procedures contained herein applicable to
such Interest Bearing Reserve Funds; provided, however, that Lender may, at its
election, retain any such interest for its own account during the occurrence and
continuance of an Event of Default.

 

(g)                                  Borrowers acknowledge and agree that they
solely shall be, and shall at all times remain, liable to Lender or Servicer for
all reasonable, actual out-of-pocket fees, charges, costs and expenses in
connection with the Reserve Funds, this Agreement and the enforcement hereof,
and, including, without limitation, any monthly or annual fees or charges
(including any reasonable processing fees) as may be assessed by Lender or
Servicer in connection with the administration of the Accounts and the Reserve
Funds and the reasonable fees and expenses of legal counsel to Lender and
Servicer as needed to enforce, protect or preserve the rights and remedies of
Lender and/or Servicer under this Agreement.

 

(h)                                 Provided that no Event of Default is
continuing, upon the release of any Property pursuant to Section 2.9 or 2.10,
Lender shall disburse to Borrower the portion of any of the Reserve Funds that
are attributable to such released Property.  Additionally, if Borrowers elect a
Substitution in accordance with Section 2.10, then Lender shall adjust the
monthly amounts required to be deposited into the Reserve Funds to reflect the
Substitute Property in lieu of the Released Property (i.e., the Tax Reserve
Funds and the Insurance Reserve Funds will be adjusted to reflect the amount of
Taxes and Insurance Premiums allocable to the Substitute Property, the
Replacement Reserve Funds will be adjusted to reflect $0.15 per square foot for
the Substitute Property and the Leasing Reserve Funds will be adjusted to
reflect $0.25 per square foot for the Substitute Property).

 

Section 8.7                                   Perrigo Holland Reserve. On the
Closing Date, Borrower shall deposit with Lender the amount of $60,000 (the
“Perrigo Holland Funds”). Upon receipt of evidence satisfactory to Lender that
the “Tenant Electrical Work” as described in the Seventh Amendment of the
Perrigo Holland Lease has been completed and that no further funds are owed to
Perrigo Tenant with respect to the “Tenant Electrical Allowance” as described in
such Seventh Amendment of Perrigo Holland Lease (such evidence to include,
without limitation, lien waivers and paid invoices in form and substance
reasonably satisfactory to Lender), provided that no Event of Default then
exists (i) Lender shall disburse the Perrigo Holland Funds to Borrower provided
no Cash Trap Event Period shall then exist or (ii) if a Cash Trap Event Period
shall exist, Lender shall deposit the Perrigo Holland Funds into the Cash
Management Account to be applied in accordance with the Cash Management
Agreement. Perrigo Holland Funds may be held in a subaccount of the Cash
Management Account.

 

91

--------------------------------------------------------------------------------


 

ARTICLE 9.

 

CASH MANAGEMENT AGREEMENT

 

Section 9.1                                   Cash Management Agreement. 
Borrower shall enter into the Cash Management Agreement on the date hereof which
shall govern the collection, holding and disbursement of Rents and any other
income from the Properties during the term of the Loan.

 

Section 9.2                                   Cash Flow Sweep.  In the event of
a Cash Trap Event Period (as defined in the Cash Management Agreement), all
Excess Cash Flow (as defined in the Cash Management Agreement) shall be
deposited into the Excess Cash Flow Subaccount (as defined in the Cash
Management Agreement), as more particularly set forth in the Cash Management
Agreement.

 

ARTICLE 10.

 

EVENTS OF DEFAULT; REMEDIES

 

Section 10.1                            Event of Default.  The occurrence of any
one or more of the following events shall constitute an “Event of Default”:

 

(a)                                 if any Borrower shall fail to (i) pay when
due (A) any sums which by the express terms of this Agreement and the other Loan
Documents require immediate or prompt payment without any grace period or (B)
sums which are payable on the Maturity Date, (ii) pay within five (5) days when
due any monthly Debt Service and any amount required to be paid into the Reserve
Funds, or (iii) pay within ten (10) Business Days of the date when due, any
other sums payable under the Note, this Agreement or any of the other Loan
Documents, except to the extent sums sufficient to pay any such amounts in the
foregoing clauses (i), (ii) and (iii) have been deposited with Lender in
accordance with the terms of this Agreement and Lender’s access to such sums is
not restricted or constrained in any manner;

 

(b)                                 if any of the Taxes or Other Charges is not
paid when the same is due and payable except to the extent sums sufficient to
pay such Taxes and Other Charges have been deposited with Lender in accordance
with the terms of this Agreement and Lender’s access to such sums is not
restricted or constrained in any manner;

 

(c)                                  if the Policies (i) are not kept in full
force and effect, or (ii) if evidence of the same is not delivered to Lender as
provided in Section 7.1 hereof after five (5) Business Days written request
therefor;

 

(d)                                 if any of the representations or covenants
contained in Article 5 hereof are breached or violated; provided, however, that
if (1) Lender determines that such breach of covenant or representation (i) was
not made in bad faith, (ii) is capable of being cured, (iii) is not material and
(iv) Lender would not be prejudiced by permitting Borrower to cure the same, and
(2) Borrower provides a substantive non-consolidation opinion, in the form
acceptable to Lender, addressing such breach, Lender will permit Borrower
fifteen (15) to cure such misrepresentation or breach of warranty before it
becomes an Event of Default hereunder;

 

(e)                                  a Sale or Pledge occurs that is not a
Permitted Transfer;

 

92

--------------------------------------------------------------------------------


 

(f)                                   if any representation or warranty of, or
with respect to, any Borrower, Guarantor or any member, general partner,
principal or beneficial owner of any of the foregoing, made herein, in the
Guaranty or in the Environmental Indemnity or in any other guaranty, or in any
certificate, report, financial statement or other instrument or document
furnished to Lender shall have been false or misleading in any material adverse
respect when made; provided, however, that if Lender determines that such
misrepresentation or breach of warranty (i) was not made in bad faith, (ii) is
capable of being cured, (iii) is not material, and (iv) Lender would not be
prejudiced by permitting Borrower to cure the same, Lender will permit Borrower
thirty (30) days after written notice thereof to cure such misrepresentation or
breach of warranty before it becomes an Event of Default hereunder;

 

(g)                                  if (i) any Borrower, any SPE Component
Entity, or Guarantor shall commence any case, proceeding or other action (A)
under any Creditors Rights Laws seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or any Borrower or any managing member or general partner of any
Borrower, any SPE Component Entity, or Guarantor shall make a general assignment
for the benefit of its creditors; (ii) there shall be commenced against any
Borrower or any managing member or general partner of any Borrower, any SPE
Component Entity, or Guarantor any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of ninety (90) days; (iii) there shall be
commenced against any Borrower, any SPE Component Entity, or Guarantor any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of any order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; (iv) any Borrower, any SPE
Component Entity, or Guarantor shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Borrower, any SPE
Component Entity, or Guarantor shall generally not, or shall be unable to, or
shall admit in writing in any legal proceeding its inability to, pay its debts
as they become due;

 

(h)                                 if any Borrower shall be in default beyond
applicable notice and grace periods under any other mortgage, deed of trust,
deed to secure debt or other security agreement covering any part of any
Property whether it be superior or junior in lien to any Security Instrument;

 

(i)                                     subject to Borrowers’ right to contest
pursuant to Sections 4.5(b) and 4.16(b) hereof, if any Property becomes subject
to any mechanic’s, materialman’s or other lien other than a lien for any Taxes
not then due and payable and the lien shall remain undischarged of record (by
payment, bonding or otherwise) for a period of forty five (45) days;

 

93

--------------------------------------------------------------------------------


 

(j)                                    if any federal tax lien is filed against
any Borrower, any SPE Component Entity, Guarantor or any Property and same is
not discharged of record (by payment, bonding or otherwise) within forty five
(45) days after same is filed unless the same is being contested by Borrowers in
accordance with the terms hereof;

 

(k)                                 if any Borrower shall fail deliver any
document required under Section 15.1 hereof within twenty (20) days after
written request by Lender;

 

(l)                                     if any default occurs under any guaranty
or indemnity executed in connection herewith (including, without limitation, the
Environmental Indemnity and/or the Guaranty) and such default continues after
the expiration of applicable grace periods, if any;

 

(m)                             if any of the assumptions contained in the
Non-Consolidation Opinion, or in any New Non-Consolidation Opinion are untrue or
shall become untrue in any material respect;

 

(n)                                 if any Borrower shall fail to deliver to
Lender within thirty (30) days after request by Lender any Required Financial
Item;

 

(o)                                 if Borrowers default under any Management
Agreement beyond the expiration of applicable notice and grace periods, if any,
thereunder or if the Management Agreement is canceled, terminated or surrendered
or expires pursuant to its terms, unless in such case Borrowers shall enter into
a new management agreement with a Qualified Manager in accordance with the
applicable terms and provisions hereof;

 

(p)                                 if any representation and/or covenant herein
relating to ERISA matters is breached;

 

(q)                                 if (i) any Borrower shall fail (beyond any
applicable notice or grace period) to pay any charges payable under any REA or
Material Agreements as and when payable thereunder, (ii) Borrowers default under
any REA or Material Agreements beyond the expiration of applicable notice and
grace periods, if any, thereunder, (iii) any REA or Material Agreements are
amended, supplemented, replaced, restated or otherwise modified without Lender’s
prior written consent or if any Borrower consents to a transfer of any party’s
interest thereunder without Lender’s prior written consent, or (iv) any REA or
Material Agreements and/or the estate created thereunder is canceled, rejected,
terminated, surrendered or expires pursuant to its terms, unless in such case
such Borrower enters into a replacement thereof in accordance with the
applicable terms and provisions hereof, in each case only to the extent such
failure or action would be reasonably likely to result in a Material Adverse
Effect;

 

(r)                                    if any Borrower shall continue to be in
default under any term, covenant or condition of this Agreement not specified in
subsections (a) through (r) above or not otherwise specifically specified as an
Event of Default herein, (i) for more than ten (10) Business Days after written
notice from Lender, in the case of any default which can be cured by the payment
of a sum of money or (ii) for thirty (30) days after written notice from Lender,
in the case of any other default, provided that if such default cannot

 

94

--------------------------------------------------------------------------------


 

reasonably be cured within such thirty (30) day period and Borrowers shall have
commenced to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceed to cure the same, such thirty (30) day
period shall be extended for so long as it shall require Borrowers in the
exercise of due diligence to cure such default, it being agreed that no such
extension shall be for a period in excess of one hundred twenty (120) days
(subject to further extension by Lender, in Lender’s sole discretion); and/or

 

(s)                                   if there shall be default under any of the
other Loan Documents beyond any applicable cure periods contained in such Loan
Documents, whether as to Borrowers or any Property, or if any other such event
shall occur or condition shall exist, if the effect of such event or condition
is to accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt.

 

Section 10.2                            Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
Section 10.1(g) above with respect to Borrowers and SPE Component Entity only)
and at any time thereafter Lender may, in addition to any other rights or
remedies available to it pursuant to this Agreement, the Security Instruments,
the Note and the other Loan Documents or at law or in equity, take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against Borrowers and in the Properties, including, without limitation,
declaring the Debt to be immediately due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in this Agreement, the
Security Instruments, the Note and the other Loan Documents against Borrowers
and the Properties, including, without limitation, all rights or remedies
available at law or in equity.  Upon any Event of Default described in Section
10.1(g) above (with respect to Borrowers and SPE Component Entity only), the
Debt and all other obligations of Borrowers under this Agreement, the Security
Instruments, the Note and the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrowers
hereby expressly waive any such notice or demand, anything contained herein or
in the Security Instruments, the Note and the other Loan Documents to the
contrary notwithstanding.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, all or any one or more of the rights,
powers, privileges and other remedies available to Lender against Borrowers
under this Agreement, the Security Instruments, the Note or the other Loan
Documents executed and delivered by, or applicable to, Borrowers or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Debt shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under this Agreement, the Security
Instruments, the Note or the other Loan Documents with respect to the
Properties.  Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by Applicable Law,

 

95

--------------------------------------------------------------------------------


 

without impairing or otherwise affecting the other rights and remedies of Lender
permitted by Applicable Law, equity or contract or as set forth herein or in the
Security Instruments, the Note or the other Loan Documents.  No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient.  A waiver of one Default or
Event of Default with respect to Borrowers shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrowers or to impair any
remedy, right or power consequent thereon.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right from time to
time to partially foreclose the Security Instruments in any manner and for any
amounts secured by the Security Instruments then due and payable as determined
by Lender in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrowers default beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose the Security Instruments to recover such
delinquent payments, or (ii) in the event Lender elects to accelerate less than
the entire outstanding principal balance of the Loan, Lender may foreclose any
Security Instrument to recover so much of the principal balance of the Loan as
Lender may accelerate and such other sums secured by any Security Instrument as
Lender may elect.  Notwithstanding one or more partial foreclosures, the
Properties shall remain subject to the Security Instruments to secure payment of
sums secured by the Security Instruments and not previously recovered.

 

(d)                                 Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right from time to
time to sever the Note and the other Loan Documents into one or more separate
notes, security instruments and other security documents (the “Severed Loan
Documents”) in such denominations as Lender shall determine in its sole
discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder.  Borrowers shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender.  Borrowers hereby absolutely and irrevocably appoint Lender as their
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect the aforesaid
severance, Borrowers ratifying all that its said attorney shall do by virtue
thereof; provided, however, Lender shall not make or execute any such documents
under such power until three (3) days after notice has been given to Borrowers
by Lender of Lender’s intent to exercise its rights under such power.  Borrowers
shall not be obligated to pay any costs or expenses incurred in connection with
the preparation, execution, recording or filing of the Severed Loan Documents
and the Severed Loan Documents shall not contain any representations, warranties
or covenants not contained in the Loan Documents and any such representations
and warranties contained in the Severed Loan Documents will be given by
Borrowers only as of the Closing Date.

 

96

--------------------------------------------------------------------------------


 

(e)                                  Any amounts recovered from any Property or
any other collateral for the Loan after an Event of Default may be applied by
Lender toward the payment of any interest and/or principal of the Loan and/or
any other amounts due under the Loan Documents in such order, priority and
proportions as Lender in its sole discretion shall determine.

 

(f)                                   Lender may, but without any obligation to
do so and without notice to or demand on Borrowers and without releasing
Borrowers from any obligation hereunder or being deemed to have cured any Event
of Default hereunder, make, do or perform any obligation of Borrowers hereunder
in such manner and to such extent as Lender may deem necessary.  Lender is
authorized to enter upon the Properties for such purposes, or appear in, defend,
or bring any action or proceeding to protect its interest in the Properties for
such purposes, and the cost and expense thereof (including reasonable attorneys’
fees to the extent permitted by Applicable Law), with interest as provided in
this Section, shall constitute a portion of the Debt and shall be due and
payable to Lender upon demand.  All such actual out-of-pocket costs and expenses
incurred by Lender in remedying such Event of Default or such failed payment or
act or in appearing in, defending, or bringing any action or proceeding shall
bear interest at the Default Rate, for the period after such cost or expense was
incurred through and including the date of payment to Lender.  All such actual
out-of-pocket costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefore.

 

ARTICLE 11.

 

SECONDARY MARKET

 

Section 11.1                            Securitization.

 

(a)                                 Lender shall have the right (i) to sell or
otherwise transfer the Loan or any portion thereof as a whole loan, (ii) to sell
participation interests in the Loan or (iii) to securitize the Loan or any
portion thereof in a single asset securitization or a pooled loan
securitization.  The transaction referred to in clauses (i), (ii) and (iii)
above shall hereinafter be referred to collectively as “Secondary Market
Transactions” and the transactions referred to in clause (iii) shall hereinafter
be referred to as a “Securitization”.  Any certificates, notes or other
securities issued in connection with a Securitization are hereinafter referred
to as “Securities”.

 

(b)                                 If requested by Lender, Borrowers shall
assist Lender in satisfying the market standards to which Lender customarily
adheres or which may be reasonably required in the marketplace or by the Rating
Agencies in connection with any Secondary Market Transactions, (at no cost to
Borrowers (and Lender shall reimburse Borrowers for any actual out-of-pocket
expense incurred by Borrowers at the request of Lender (including Borrowers
reasonable legal fees incurred in connection with such Lender request))
including, without limitation, to:

 

97

--------------------------------------------------------------------------------


 

(i)                                     (A) provide updated financial and other
information with respect to the Properties, the business operated at the
Properties, Borrowers, Guarantor and Manager in form and substance similar to
that information provided to Lender in advance of closing, (B) provide updated
budgets relating to the Properties and (C) provide updated appraisals, market
studies, environmental reviews (Phase I’s and, if appropriate, Phase II’s),
property condition reports and other due diligence investigations of the
Properties (the “Updated Information”), together, if customary, with appropriate
verification of the Updated Information through letters of auditors or opinions
of counsel reasonably acceptable to Lender and the Rating Agencies;

 

(ii)                                  provide opinions of counsel, which may be
relied upon by Lender, the Rating agencies and their respective counsel, agents
and representatives, as to non-consolidation, matters of Delaware (or Maryland,
as applicable) and federal bankruptcy law relating to limited liability
companies or any other opinion customary in Secondary Market Transactions or
required by the Rating Agencies with respect to the Properties and Borrowers and
Borrowers’ Affiliates, which counsel and opinions shall be reasonably
satisfactory in form and substance to Lender and the Rating Agencies;

 

(iii)                               provide updated, as of the closing date of
the Secondary Market Transaction, representations and warranties made in the
Loan Documents; provided, however, such updated representations and warranties
shall only be required to be made to the extent such statements are true and
accurate and, unless any updated exception to any representation and/or warranty
would otherwise be an Event of Default hereunder, the taking of any additional
exception to the representations and warranties shall not, on its own, be an
Event of Default; and

 

(iv)                              execute such amendments to the Loan Documents
and any Borrower or any SPE Component Entity’s organizational documents as may
be reasonably requested by Lender or requested by the Rating Agencies or
otherwise to effect the Securitization including, without limitation,
bifurcation of the Loan into two or more components and/or separate notes and/or
creating a senior/subordinate note structure (any of the foregoing, a “Loan
Bifurcation”); provided, however, that Borrowers shall not be required to modify
or amend any Loan Document if such modification or amendment would change the
interest rate, the stated maturity or the amortization of principal set forth in
the Note, or in any other way increase the obligations or decrease the rights of
Borrower, except in connection with a Loan Bifurcation which may result in
varying fixed interest rates and amortization schedules, but which shall have
the same initial weighted average coupon of the original Note.

 

Section 11.2                            Securitization Indemnification.

 

Borrowers understand that information provided to Lender by Borrowers and its
agents, counsel and representatives may be included in disclosure documents in
connection with the Securitization, including, without limitation, an offering
circular, a

 

98

--------------------------------------------------------------------------------


 

prospectus, prospectus supplement, private placement memorandum or other
offering document (each, a “Disclosure Document”) and may also be included in
filings with the Securities and Exchange Commission pursuant to the Securities
Act of 1933, as amended (the “Securities Act”), or the Securities and Exchange
Act of 1934, as amended (the “Exchange Act”), and may be made available to
investors or prospective investors in the Securities, the Rating Agencies, and
service providers relating to the Securitization.

 

(a)                                 Borrowers shall provide in connection with
each of (i) a preliminary and a final private placement memorandum or (ii) a
preliminary and final prospectus or prospectus supplement, as applicable, an
agreement (A) certifying that Borrower has examined such Disclosure Documents
specified and provided by Lender and that each such Disclosure Document, as it
relates to Borrower, Borrower Affiliates, the Property, Manager (to Borrowers’
knowledge, to the extent such Manager is not an Affiliate of Borrowers),
Guarantor and all other aspects of the Loan, does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading, (B) indemnifying Lender (and for purposes of this
Section 11.2, Lender hereunder shall include its officers and directors), the
Affiliate of Wells Fargo that has filed the registration statement relating to
the Securitization (the “Registration Statement”), each of its directors, each
of its officers who have signed the Registration Statement and each Person that
controls the Affiliate within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Wells Group”) and Wells
Fargo, and any other placement agent or underwriter with respect to the
Securitization, each of their respective directors and each Person who controls
Wells Fargo or any other placement agent or underwriter within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any actual losses, claims, damages
or liabilities (collectively, the “Liabilities”) to which Lender, the Wells
Group or the Underwriter Group may become subject insofar as the Liabilities
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in such sections or arise out of or are based
upon the omission to state therein a material fact required to be stated in such
sections or necessary in order to make the statements in such sections, in light
of the circumstances under which they were made, not misleading and (C) agreeing
to reimburse Lender, the Wells Group and/or the Underwriter Group for any legal
or other expenses reasonably incurred by Lender, the Wells Group and the
Underwriter Group in connection with investigating or defending the Liabilities;
provided, however, that Borrower will be liable in any such case under clauses
(B) or (C) above only to the extent that any such loss claim, damage or
liability arises out of or is based upon any such untrue statement or omission
made therein reliance upon and in conformity with information furnished to
Lender by or on behalf of Borrowers in connection with the preparation of the
Disclosure Document or in connection with the underwriting or closing of the
Loan, including, without limitation, financial statements of Borrowers,
operating statements and rent rolls with respect to the Properties
(collectively, the “Provided Information”).  The indemnification provided for in
clauses (B) and (C) above shall be effective whether or not the indemnification
agreement described above is provided; provided, however, such indemnity shall
be limited to the Provided Information and shall only be effective to the extent
that Lender accurately states the Provided Information in

 

99

--------------------------------------------------------------------------------


 

the applicable Disclosure Document.  The aforesaid indemnity will be in addition
to any liability which Borrowers may otherwise have.

 

(b)                                 In connection with Exchange Act Filings,
Borrower shall (i) indemnify Lender, the Wells Group and the Underwriter Group
for Liabilities to which Lender, the Wells Group or the Underwriter Group may
become subject insofar as the Liabilities arise out of or are based upon the
omission to state in the Disclosure Document a material fact required to be
stated in the Disclosure Document in order to make the statements in the
Disclosure Document, in light of the circumstances under which they were made,
not misleading and (ii) reimburse Lender, the Wells Group or the Underwriter
Group for any legal or other expenses reasonably incurred by Lender, the Wells
Group or the Underwriter Group in connection with defending or investigating the
Liabilities; provided, however, such indemnity shall be limited to the Provided
Information and shall only be effective to the extent that Lender accurately
states the Provided Information in the applicable Disclosure Document.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 11.2 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 11.2, notify the indemnifying party in
writing of the commencement thereof, but the omission to so notify the
indemnifying party will not relieve the indemnifying party from any liability
which the indemnifying party may have to any indemnified party hereunder except
to the extent that failure to notify causes prejudice to the indemnifying
party.  In the event that any action is brought against any indemnified party,
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled, jointly with any other indemnifying party,
to participate therein and, to the extent that it (or they) may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party.  After notice from the
indemnifying party to such indemnified party under this Section 11.2, such
indemnified party shall pay for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that there are any
legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party at the cost of the indemnifying
party.  The indemnifying party shall not be liable for the expenses of more than
one separate counsel unless an indemnified party shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to another indemnified party.

 

(d)                                 In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
Section 11.2(b) or (c) hereof is for any reason held to be unenforceable as to
an indemnified party in respect of any losses,

 

100

--------------------------------------------------------------------------------


 

claims, damages or liabilities (or action in respect thereof) referred to
therein which would otherwise be indemnifiable under Section 11.2(b) or (c)
hereof, the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such losses, claims, damages or liabilities
(or action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) Wells Fargo’s and Borrowers’ relative knowledge and
access to information concerning the matter with respect to which the claim was
asserted; (ii) the opportunity to correct and prevent any statement or omission;
and (iii) any other equitable considerations appropriate in the circumstances. 
Lender and Borrowers hereby agree that it would not be equitable if the amount
of such contribution were determined by pro rata or per capita allocation.

 

(e)                                  Borrowers shall jointly and severally
indemnify Lender and its officers, directors, partners, employees,
representatives, agents and Affiliates against any Losses to which Lender or its
officers, directors, partners, employees, representatives, agents and
Affiliates, may become subject in connection with any indemnification to the
Rating Agencies in connection with issuing, monitoring or maintaining the
Securities insofar as the Losses arise out of or are based upon any untrue
statement of any material fact in any information provided by or on behalf of
Borrowers to the Rating Agencies (the “Covered Rated Agency Information”) or
arise out of or are based upon the omission to state a material fact in the
Covered Rating Agency Information required to be stated therein or necessary in
order to make the statements in Covered Rating Agency Information, in light of
the circumstances under which they were made, not misleading.

 

(f)                                   The liabilities and obligations of both
Borrowers and Lender under this Section 11.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

 

Section 11.3                            Limitation on
Syndication.    Notwithstanding anything to the contrary contained herein, if
Lender effectuates a Secondary Market Transaction, other than a Securitization,
then provided that no Event of Default is then continuing, Lender agrees, in
connection with such Secondary Market Transaction, (i) that Wells Fargo Bank,
National Association shall be and shall remain the “Administrative Agent” in
such Secondary Market Transaction, (ii) Wells Fargo Securities, or one of its
Affiliates, shall serve as “Sole Lead Arranger” and “Sole Bookrunner” with
exclusive responsibility for arranging and managing such Secondary Market
Transaction, and (iii) not to transfer or assign any portion of the Loan to a
Borrower Competitor (hereinafter defined), unless Borrower has consented to the
same, which consent shall not be unreasonably withheld, conditioned or delayed. 
As used herein, a “Borrower Competitor” means any of the following Persons whose
primary business is the purchase, operation, management of or investment in
commercial properties including any Person which acquires interests in debt
secured by commercial real estate for the primary purpose of acquiring direct
ownership in the properties securing such debt: Industrial Income Trust, Inc.,
KTR Capital Partners, Cabot Properties, Blackstone, DCT Industrial Trust, First
Industrial

 

101

--------------------------------------------------------------------------------


 

Realty Trust, EastGroup Properties Inc., and Monmouth Real Estate Investment
Corporation.  Borrower shall be entitled to update the foregoing list of
Borrower Competitors on an annual basis, which shall be subject to Lender’s
approval (not to be unreasonably withheld, conditioned or delayed), to reflect
then current Borrower Competitors, who in Borrower’s reasonable judgment, meet
the qualifications described above.

 

Section 11.4                            Servicer.  At the option of Lender, the
Loan may be serviced by a servicer/trustee selected by Lender (the “Servicer”)
and Lender may delegate all or any portion of its responsibilities under this
Agreement and the other Loan Documents to such servicer/trustee pursuant to a
servicing agreement between Lender and such Servicer; provided, however,
Borrowers shall not be obligated to pay any monthly servicing fees to such
Servicer.

 

Section 11.5                            Rating Agency Costs.  In connection with
any Rating Agency Confirmation or other Rating Agency consent, approval or
review required hereunder (other than the initial review of the Loan by the
Rating Agencies in connection with a Securitization), Borrowers shall pay all of
the reasonable, actual out-of-pocket costs and expenses of Lender, Servicer and
each Rating Agency in connection therewith, and, if applicable, shall pay any
fees imposed by any Rating Agency in connection therewith.

 

Section 11.6                            Mezzanine Option.  Lender shall have the
option (the “Mezzanine Option”) at any time to divide the Loan into two parts, a
mortgage loan and a mezzanine loan, provided, that (i) the total loan amounts
for such mortgage loan and such mezzanine loan shall equal the then outstanding
amount of the Loan immediately prior to Lender’s exercise of the Mezzanine
Option, and (ii) the weighted average interest rate of such mortgage loan and
mezzanine loan shall initially equal the Interest Rate.  Borrowers shall, at no
cost to Borrowers, cooperate with Lender in Lender’s exercise of the Mezzanine
Option in good faith and in a timely manner, which such cooperation shall
include, but not be limited to, (i) executing such amendments to the Loan
Documents and any Borrower or any SPE Component Entity’s organizational
documents as may be reasonably requested by Lender or requested by the Rating
Agencies, (ii) creating one or more Single Purpose Entities (the “Mezzanine
Borrower”), which such Mezzanine Borrower shall (A) own, directly or indirectly,
100% of the equity ownership interests in Borrowers (the “Equity Collateral”),
and (B) together with such constituent equity owners of such Mezzanine Borrower
as may be designated by Lender, execute such agreements, instruments and other
documents as may be required by Lender in connection with the mezzanine loan
(including, without limitation, a promissory note evidencing the mezzanine loan
and a pledge and security agreement pledging the Equity Collateral to Lender as
security for the mezzanine loan); and (iii) delivering such opinions, title
endorsements, UCC title insurance policies and other materials as may be
required by Lender or the Rating Agencies.

 

Section 11.7                            Conversion to Registered Form.  At the
written request of Lender, Borrowers shall appoint, as its agent, a registrar
and transfer agent (the “Registrar”) reasonably acceptable to Lender which shall
maintain, subject to such reasonable regulations as it shall provide, such books
and records as are necessary for the

 

102

--------------------------------------------------------------------------------


 

registration and transfer of the Note in a manner that shall cause the Note to
be considered to be in registered form for purposes of Section 163(f) of the IRS
Code.  The option to convert the Note into registered form once exercised may
not be revoked.  Any agreement setting out the rights and obligation of the
Registrar shall be subject to the reasonable approval of Lender.  Borrowers may
revoke the appointment of any particular person as Registrar, effective upon the
effectiveness of the appointment of a replacement Registrar.  The Registrar
shall not be entitled to any fee from Borrowers or Lender or any other lender in
respect of transfers of the Note and other Loan Documents.

 

ARTICLE 12.

 

INDEMNIFICATIONS

 

Section 12.1                            General Indemnification.  Borrowers
shall, at their sole cost and expense, protect, defend, indemnify, release and
hold harmless the Indemnified Parties from and against any and all actual Losses
imposed upon or incurred by or asserted against any Indemnified Parties and
directly or indirectly arising out of or in any way relating to any one or more
of the following (and not attributable to the gross negligence, willful
misconduct, bad faith or illegal acts of any Indemnified Party): (a) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Properties or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(b) any use, nonuse or condition in, on or about the Properties or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (c) performance of any labor or services or the
furnishing of any materials or other property in respect of the Properties or
any part thereof; (d) any failure of the Properties to be in compliance with any
Applicable Law; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; (f) the payment of any commission, charge or brokerage
fee to anyone (other than a broker or other agent retained by Lender) which may
be payable in connection with the funding of the Loan evidenced by the Note and
secured by the Security Instruments; and/or (g) the holding or investing of the
funds on deposit in the Accounts or the performance of any work or the
disbursement of funds in each case in connection with the Reserve Funds.  Any
amounts payable to Indemnified Parties by reason of the application of this
Section 12.1 shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Indemnified
Parties until paid.

 

Section 12.2                            Mortgage and Intangible Tax and Transfer
Tax Indemnification.  Borrowers shall, at their sole cost and expense, protect,
defend, indemnify, release and hold harmless the Indemnified Parties from and
against any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to (a) any tax on the making and/or recording of the Security
Instruments, the Note or any of the other Loan Documents (whether due upon the
making of same or upon the exercise of its remedies under the Loan Documents),
and (b) any transfer tax incurred by Indemnified Parties in connection with the
exercise of remedies hereunder or under any other Loan Documents.

 

103

--------------------------------------------------------------------------------


 

Section 12.3                            ERISA Indemnification.  Borrowers shall,
at their sole cost and expense, protect, defend, indemnify, release and hold
harmless the Indemnified Parties from and against any and all Losses (including,
without limitation, reasonable attorneys’ fees and costs incurred in the
investigation, defense, and settlement of Losses incurred in correcting any
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual prohibited transaction exemption under ERISA that may be required, in
Lender’s sole discretion) that Indemnified Parties may incur, directly or
indirectly, as a result of a default under Sections 3.7 or 4.19 of this
Agreement.

 

Section 12.4                            Duty to Defend, Legal Fees and Other
Fees and Expenses.  Upon written request by any Indemnified Party, Borrowers
shall defend such Indemnified Party (if requested by any Indemnified Party, in
the name of the Indemnified Party) by attorneys and other professionals
reasonably approved by the Indemnified Parties.  Notwithstanding the foregoing,
any Indemnified Parties may, in their sole discretion, engage their own
attorneys and other professionals to defend or assist them, and, at the option
of Indemnified Parties, their attorneys shall control the resolution of any
claim or proceeding, provided that the Indemnified Parties shall not agree to
any judgment or settlement without the prior written consent of Borrowers, which
consent shall not be unreasonably withheld or delayed.  Upon demand, Borrowers
shall pay or, in the sole discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

 

Section 12.5                            Survival.  The obligations and
liabilities of Borrowers under this Article 12 shall fully survive indefinitely
notwithstanding any termination, satisfaction, assignment, entry of a judgment
of foreclosure, exercise of any power of sale, or delivery of a deed in lieu of
foreclosure of the Security Instruments.

 

Section 12.6                            Environmental Indemnity.  Simultaneously
herewith, Borrowers and Guarantor have executed and delivered the Environmental
Indemnity to Lender, which Environmental Indemnity is not secured by the
Security Instruments.

 

ARTICLE 13.

 

EXCULPATION

 

Section 13.1                            Exculpation.

 

(a)                                 Subject to the qualifications below, Lender
shall not enforce the liability and obligation of Borrowers to perform and
observe the obligations contained in the Note, this Agreement, the Security
Instruments or the other Loan Documents by any action or proceeding wherein a
money judgment or any deficiency judgment or other judgment establishing
personal liability shall be sought against Borrowers or any principal, director,
officer, employee, beneficiary, shareholder, partner, member, trustee, agent, or
Affiliate of Borrowers (but specifically excluding Guarantor) or any legal
representatives, successors or assigns of any of the foregoing (collectively,
the “Exculpated Parties”), except that Lender may bring a foreclosure action, an
action for

 

104

--------------------------------------------------------------------------------


 

specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Security Instruments and the other Loan Documents, or in the Properties, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrowers only to the
extent of Borrowers’ interest in the Properties, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Security Instruments and the other Loan Documents, shall not sue for, seek
or demand any deficiency judgment against Borrowers or any of the Exculpated
Parties in any such action or proceeding under or by reason of or under or in
connection with the Note, this Agreement, the Security Instruments or the other
Loan Documents.  The provisions of this Section shall not, however, (1)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (2) impair the right of Lender to name
Borrowers as a party defendant in any action or suit for foreclosure and sale
under the Security Instruments; (3) affect the validity or enforceability of any
indemnity, guaranty or similar instrument (including, without limitation, the
indemnities set forth in Article 12 hereof, Section 11.2 hereof, in the Guaranty
and in the Environmental Indemnity) made in connection with the Loan or any of
the rights and remedies of Lender thereunder (including, without limitation,
Lender’s right to enforce said rights and remedies against Borrowers and/or
Guarantor (as applicable) personally and without the effect of the exculpatory
provisions of this Article 13); (4) impair the right of Lender to obtain the
appointment of a receiver; (5) impair the enforcement of the assignment of
leases and rents contained in the Security Instruments; (6) impair the right of
Lender to enforce Section 4.12(e) of this Agreement; (7) constitute a
prohibition against Lender to seek a deficiency judgment against Borrowers in
order to fully realize the security granted by the Security Instruments or to
commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against the Properties; or (8) constitute a waiver of the
right of Lender to enforce the liability and obligation of Borrowers, by money
judgment or otherwise, to the extent of any Losses incurred by Lender (including
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with any of the following:

 

(i)                                     fraud or intentional misrepresentation
or any failure to disclose a material fact by any Borrower, any SPE Component
Entity, Guarantor, or any Borrower Party in connection with the Loan;

 

(ii)                                  the gross negligence or willful misconduct
of any Borrower, any SPE Component Entity, Guarantor, or any Borrower Party or
the commission of a criminal act by any Borrower, any SPE Component Entity,
Guarantor, or any Borrower Party which results in any seizure or forfeiture of
any Property or any portion thereof or any Borrower’s interest therein;

 

(iii)                               material physical waste to any Property
caused by the intentional acts or intentional omissions of any Borrower, any SPE
Component Entity, Guarantor, or any Borrower Party (including, without
limitation, any arson or abandonment of any Property) and/or the removal or
disposal of any portion of

 

105

--------------------------------------------------------------------------------


 

any Property after an Event of Default by any Borrower, any SPE Component
Entity, Guarantor, or any Borrower Party;

 

(iv)                              the misapplication, misappropriation or
conversion by any Borrower of (A) any insurance proceeds paid to any Borrower
Party by reason of any loss, damage or destruction to any Property, (B) any
Awards or other amounts received by any Borrower Party in connection with the
Condemnation of all or a portion of any Property, (C) any Rents following an
Event of Default or (D) any Tenant security deposits or Rents collected in
advance;

 

(v)                                 failure to pay any Taxes or Other Charges,
charges for labor or materials or any other charges that can create liens on any
portion of any Property to the extent that the revenue from the Properties is
sufficient to pay such amounts (provided that Borrower shall have no liability
for (x) amounts deposited with Lender as Tax Reserve Funds for Taxes or Other
Charges where Lender elects not to apply such funds toward payment of such Taxes
or Other Charges owed or (y) Taxes or Other Charges owed that are contested
strictly in accordance with the terms of the Loan Documents);

 

(vi)                              failure to maintain insurance as required by
this Agreement to the extent that the revenue from the Properties is sufficient
to pay the Insurance Premiums relating thereto (provided that Borrower shall
have no liability for pay amounts deposited with Lender as Insurance Reserve
Funds for Insurance Premiums to be paid to maintain such insurance where Lender
elects not to apply such funds toward payment of such Insurance Premiums);

 

(vii)                           the breach of any representation, warranty,
covenant or indemnification provision in the Environmental Indemnity, this
Agreement or in any Security Instrument concerning Environmental Laws and
Hazardous Substances;

 

(viii)                        any fees or commissions paid by any Borrower after
the occurrence of any Event of Default to Guarantor, and/or any Affiliate of any
Borrower and/or Guarantor in violation of the terms of the Note, this Agreement,
the Security Instruments or the other Loan Documents;

 

(ix)                              any Borrower’s breach of, or failure to comply
with, the representations, warranties and covenants contained in Section 15.1 of
this Agreement and/or the provisions of Sections 11.2 and 12.3 hereof;

 

(x)                                 any Borrower’s breach or failure to comply
with the covenants, conditions and/or restrictions contained in the documents
described on Schedule VII hereto and relating to the Properties known as
Johnstown Industrial Park in Johnstown, New York and Crossroads Industrial Park
in Gloversville, New York;

 

(xi)                              any litigation or other legal proceeding
related to the Debt filed by any Borrower, any SPE Component Entity, Guarantor,
or any Borrower Party that delays, opposes, impedes, obstructs, hinders, enjoins
or otherwise interferes with

 

106

--------------------------------------------------------------------------------


 

or frustrates the efforts of Lender to exercise any rights and remedies
available to Lender as provided herein and in the other Loan Documents, which
the court in any such litigation or proceeding determines is frivolous, brought
in bad faith or wholly without basis in fact or law; and/or

 

(xii)                           any violation or breach of a representation,
warranty or covenant contained in Section 5.1 hereof.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, the Note or any of the Loan Documents, (A) Lender shall not be
deemed to have waived any right which Lender may have under Section 506(a),
506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a claim
for the full amount of the Debt or to require that all collateral shall continue
to secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrowers in the event that: (i) any
violation of breach of any representation, warranty or covenant contained in
Article 5 which results in the substantive consolidation of the assets and
liabilities of Borrower with any other Person (other than the other Borrowers)
as a result of such breach; (ii) if any Sale or Pledge occurs that is not a
Permitted Transfer (iii) any Borrower or any SPE Component Entity files a
voluntary petition under the Bankruptcy Code or any other Creditors Rights Laws;
(iv) an Affiliate, officer, director, or representative which Controls, directly
or indirectly, any Borrower or any SPE Component Entity files, or joins in the
filing of, an involuntary petition against any Borrower or any SPE Component
Entity under the Bankruptcy Code or any other Creditors Rights Laws, or solicits
or causes to be solicited petitioning creditors for any involuntary petition
against any Borrower or any SPE Component Entity from any Person; (v) any
Borrower or any SPE Component Entity files an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Creditors Rights Laws, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition from any Person; (vi) any Affiliate, officer, director, or
representative which Controls any Borrower or any SPE Component Entity consents
to or acquiesces in or joins in an application by a party other than Lender for
the appointment of a custodian, receiver, trustee, or examiner for any Borrower,
any SPE Component Entity or any portion of any Property; (vii) any Borrower or
any SPE Component Entity makes an assignment for the benefit of creditors or
admits in any legal proceeding, its insolvency or inability to generally pay its
debts as they become due unless in each of the foregoing cases to do otherwise
would require a false statement in any such legal proceeding or violate Rule
9011 of the Federal Rules of Bankruptcy Procedure or other applicable rules
requiring a sufficient legal and factual basis for filing papers in a proceeding
under Federal or state insolvency law or in connection with any other legal
proceeding; (viii) there is substantive consolidation of any Borrower or any SPE
Component Entity (or any Restricted Party) with any other Person (other than
other Borrowers) in connection with any federal or state bankruptcy proceeding
involving the Guarantor or any of its Affiliates; (ix) any Borrower or any SPE
Component Entity (or any Affiliate of Borrower or any SPE Component Entity
contests or opposes any motion made by Lender to obtain relief from the
automatic stay or seeks to reinstate the automatic stay in the event of any

 

107

--------------------------------------------------------------------------------


 

federal or state bankruptcy or insolvency proceeding involving the Guarantor or
its Affiliates.

 

Section 13.2                            Survival.  The obligations and
liabilities of Borrowers under this Article 13 shall fully survive indefinitely
notwithstanding any termination, satisfaction, assignment, entry of a judgment
of foreclosure, exercise of any power of sale, or delivery of a deed in lieu of
foreclosure of any Security Instrument.

 

ARTICLE 14.

 

NOTICES

 

Section 14.1                            Notices.  All notices or other written
communications hereunder shall be deemed to have been properly given (a) upon
delivery, if delivered in person or by facsimile transmission with receipt
acknowledged by the recipient thereof and confirmed by telephone and email by
sender, (b) one (1) Business Day after having been deposited for overnight
delivery with any reputable overnight courier service, or (c) three (3) Business
Days after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

 

If to Borrowers:

 

c/o STAG Industrial

 

 

99 High Street, 28th Floor

 

 

Boston, Massachusetts 02110

 

 

Attention:  Kathryn Arnone, General Counsel, and

 

 

Gregory W. Sullivan, Chief Financial Officer

 

 

Facsimile No.:  (617) 574-0052

 

 

 

With a copy to:

 

DLA Piper LLP (US)

 

 

33 Arch Street, 26th Floor

 

 

Boston, MA 02110-1447

 

 

Attention: John Sullivan, Esq.

 

 

Facsimile No.:  (617) 406-6129

 

 

 

If to Lender:

 

Wells Fargo Bank, National Association

 

 

Wells Fargo Center

 

 

1901 Harrison Street, 2nd Floor

 

 

MAC A0227-020

 

 

Oakland, California 94612

 

 

Attention:  Commercial Mortgage Servicing

 

 

Facsimile No.:  866-359-5352

 

 

 

With a copy to:

 

Kaye Scholer LLP

 

 

425 Park Avenue

 

 

New York, New York 10022

 

 

Attention:  Stephen Gliatta, Esq.

 

108

--------------------------------------------------------------------------------


 

 

 

Facsimile No.:  (212) 836-8689;

 

or addressed as such party may from time to time designate by written notice to
the other parties.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

ARTICLE 15.

 

FURTHER ASSURANCES

 

Section 15.1                            Replacement Documents.  Upon receipt of
an affidavit of an officer of Lender and an indemnity of an officer of Lender or
other applicable party as to the loss, theft, destruction or mutilation of the
Note, this Agreement or any of the other Loan Documents which is not of public
record, and, in the case of any such mutilation, upon surrender and cancellation
of the Note, this Agreement or such other Loan Document, Borrowers will issue,
at Lender’s sole cost and expense, in lieu thereof, a replacement thereof, dated
the date of the Note, this Agreement or such other Loan Document, as applicable,
in the same principal amount thereof and otherwise of like tenor.

 

Section 15.2                            Recording of Security Instruments, etc. 
Borrowers forthwith upon the execution and delivery of the Security Instruments
and thereafter, from time to time, will cause the Security Instruments and any
of the other Loan Documents creating a lien or security interest or evidencing
the lien hereof upon the Properties and each instrument of further assurance to
be filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect and perfect the lien or security interest hereof upon, and the interest
of Lender in, the Properties.  Borrowers will pay all taxes, filing,
registration or recording fees, and all actual out-of-pocket expenses incident
to the preparation, execution, acknowledgment and/or recording of the Note, the
Security Instruments, this Agreement, the other Loan Documents, any note, deed
of trust or mortgage supplemental hereto, and any security instrument with
respect to any Property and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
county and municipal taxes, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of the Security Instruments,
any deed of trust or mortgage supplemental hereto, any security instrument with
respect to any Property or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
Applicable Law so to do.

 

Section 15.3                            Further Acts, etc.  Borrowers will, at
the cost of Borrowers, and without expense to Lender other than Lender’s own
legal fees, do, execute, acknowledge and deliver all and every further acts,
deeds, conveyances, deeds of trust, mortgages,

 

109

--------------------------------------------------------------------------------


 

assignments, notices of assignments, transfers and assurances as Lender shall,
from time to time, reasonably require, for the better assuring, conveying,
assigning, transferring, and confirming unto Lender the property and rights
hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Borrowers may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Agreement or for filing, registering or recording the Security
Instruments, or for complying with all Applicable Law.  Borrowers, on demand,
will execute and deliver, and in the event it shall fail to so execute and
deliver, hereby authorizes Lender to execute in the name of any Borrower or
without the signature of any Borrower to the extent Lender may lawfully do so,
one or more financing statements to evidence more effectively the security
interest of Lender in the Properties.  Borrowers grants to Lender an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Lender at law and in
equity, including without limitation, such rights and remedies available to
Lender pursuant to this Section 15.3.

 

Section 15.4                            Changes in Tax, Debt, Credit and
Documentary Stamp Laws.

 

(a)                                 If any law is enacted or adopted or amended
after the date of this Agreement which deducts the Debt from the value of the
Properties for the purpose of taxation and which imposes a tax, either directly
or indirectly, on the Debt or Lender’s interest in the Properties, Borrowers
will pay the tax, with interest and penalties thereon, if any.  If Lender is
advised by counsel chosen by it that the payment of tax by Borrowers would be
unlawful or taxable to Lender or unenforceable or provide the basis for a
defense of usury then Lender shall have the option by written notice of not less
than ninety (90) days to declare the Debt immediately due and payable, provided
that no Yield Maintenance Premium shall be due in connection with any such
payment.

 

(b)                                 Borrowers will not claim or demand or be
entitled to any credit or credits on account of the Debt for any part of the
Taxes or Other Charges assessed against any Property, or any part thereof, and
no deduction shall otherwise be made or claimed from the assessed value of any
Property, or any part thereof, for real estate tax purposes by reason of the
Security Instruments or the Debt.  If such claim, credit or deduction shall be
required by Applicable Law, Lender shall have the option, by written notice of
not less than ninety (90) days, to declare the Debt immediately due and payable,
provided that no Yield Maintenance Premium shall be due in connection with any
such payment.

 

(c)                                  If at any time the United States of
America, any State thereof or any subdivision of any such State shall require
revenue or other stamps to be affixed to the Note, any Security Instrument, or
any of the other Loan Documents or impose any other tax or charge on the same,
Borrowers will pay for the same, with interest and penalties thereon, if any.

 

110

--------------------------------------------------------------------------------


 

ARTICLE 16.

 

WAIVERS

 

Section 16.1                            Remedies Cumulative; Waivers.

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrowers pursuant to this Agreement, the Security Instruments,
the Note or the other Loan Documents, or existing at law or in equity or
otherwise.  Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion.  No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient.  A waiver of one Default or Event of Default with respect to
Borrowers shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrowers or to impair any remedy, right or power consequent
thereon.

 

Section 16.2                            Modification, Waiver in Writing.

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instruments, the Note and the other
Loan Documents, nor consent to any departure by Borrowers therefrom, shall in
any event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given. 
Except as otherwise expressly provided herein, no notice to, or demand on
Borrowers, shall entitle any Borrower to any other or future notice or demand in
the same, similar or other circumstances except to the extent expressly set
forth herein.

 

Section 16.3                            Delay Not a Waiver.

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security
Instruments, the Note or the other Loan Documents, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege.  In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Security Instruments, the Note or the other
Loan Documents, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under this Agreement,
the Security Instruments, the Note and the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount.

 

111

--------------------------------------------------------------------------------


 

Section 16.4                            Waiver of Trial by Jury.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWERS AND LENDER, BY ACCEPTANCE
OF THIS AGREEMENT, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM,
WHETHER IN CONTRACT.  TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE
LOAN, THE APPLICATION FOR THE LOAN, THIS AGREEMENT, THE NOTE, THE SECURITY
INSTRUMENTS OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER OR
BORROWERS.

 

Section 16.5                            Waiver of Notice.

 

Borrowers shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrowers and (b)
with respect to matters for which Lender is required by Applicable Law to give
notice, and Borrowers hereby expressly waive the right to receive any notice
from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrowers.

 

Section 16.6                            Remedies of Borrowers.

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
Applicable Law or under this Agreement, the Security Instrument, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrowers agree that neither Lender
nor its agents shall be liable for any monetary damages, and Borrowers’ sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment.  The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.  Lender agrees that, in such event, it shall
cooperate in expediting any action seeking injunctive relief or declaratory
judgment.

 

Section 16.7                            Marshalling and Other Matters.

 

Borrowers hereby waive, to the extent permitted by Applicable Law, the benefit
of all appraisement, valuation, stay, extension, reinstatement and redemption
laws now or hereafter in force and all rights of marshalling in the event of any
sale under the Security Instrument of any Property or any part thereof or any
interest therein.  Further, Borrowers hereby expressly waive any and all rights
of redemption from sale under any order or decree of foreclosure of any Security
Instrument on behalf of any Borrower, and on behalf of each and every person
acquiring any interest in or title to any Property subsequent to the date of the
Security Instruments and on behalf of all persons to the extent permitted by
Applicable Law.

 

112

--------------------------------------------------------------------------------


 

Section 16.8         Waiver of Statute of Limitations.

 

To the extent permitted by Applicable Law, Borrowers hereby expressly waive and
release to the fullest extent permitted by Applicable Law, the pleading of any
statute of limitations as a defense to payment of the Debt or performance of its
obligations hereunder, under the Note, Security Instruments or other Loan
Documents.

 

Section 16.9         Waiver of Counterclaim.  Borrowers hereby waive the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

 

Section 16.10       Sole Discretion of Lender.  Wherever pursuant to this
Agreement (a) Lender exercises any right given to it to approve or disapprove,
(b) any arrangement or term is to be satisfactory to Lender, or (c) any other
decision or determination is to be made by Lender, the decision to approve or
disapprove all decisions that arrangements or terms are satisfactory or not
satisfactory, and all other decisions and determinations made by Lender, shall
be in the sole discretion of Lender, except as may be otherwise expressly and
specifically provided herein.  Prior to a Securitization, whenever pursuant to
this Agreement or any other Loan Document the Rating Agencies are given any
right to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to the Rating Agencies, to the extent not already required, the
decision of Lender to approve or disapprove such matter or to decide whether
arrangements or terms are satisfactory or not satisfactory, shall be substituted
therefor.

 

ARTICLE 17.

 

MISCELLANEOUS

 

Section 17.1         Survival.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Security Instruments, the
Note or the other Loan Documents.  Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party.  All covenants, promises
and agreements in this Agreement, by or on behalf of Borrowers, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.

 

Section 17.2         Governing Law.

 

(i)            THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE
BY LENDER AND ACCEPTED BY BORROWERS IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED

 

113

--------------------------------------------------------------------------------


 

HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND
THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES
THE PROVISIONS FOR THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED ACCORDING TO, THE LAW OF THE
STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, IN WHICH THE APPLICABLE PROPERTY
IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW
OF SUCH STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, THE LAW OF THE STATE OF
NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWERS HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(ii)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWERS
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
BORROWERS WAIVE ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
BORROWERS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY SUCH
COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWERS DO HEREBY DESIGNATE AND
APPOINT:

 

CT Corporation System
111 Eighth Avenue
New York, New York 10011

 

AS THEIR AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON THEIR BEHALF SERVICE OF
ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND BORROWERS AGREE THAT

 

114

--------------------------------------------------------------------------------


 

SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWERS IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWERS IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWERS (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.  NOTWITHSTANDING THE FOREGOING, LENDER SHALL HAVE THE RIGHT
TO INSTITUTE ANY LEGAL SUIT, ACTION OR PROCEEDING FOR THE ENFORCEMENT OR
FORECLOSURE OF ANY LIEN ON ANY COLLATERAL FOR THE LOAN IN ANY FEDERAL OR STATE
COURT IN ANY JURISDICTION(S) THAT LENDER MAY ELECT IN ITS SOLE AND ABSOLUTE
DISCRETION, AND BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.

 

Section 17.3         Headings.  The Article and/or Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

Section 17.4         Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 17.5         Preferences.  Lender shall have the continuing and
exclusive right to apply or reverse and reapply any and all payments by
Borrowers to any portion of the obligations of Borrowers hereunder.  To the
extent Borrowers make a payment or payments to Lender, which payment or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any Creditors Rights Laws, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.

 

115

--------------------------------------------------------------------------------


 

Section 17.6         Expenses.  Borrowers shall, within ten (10) Business Days
of demand, pay Lender all reasonable, actual out-of-pocket third party costs and
expenses incurred by Lender in connection with: (a) the preparation,
negotiation, execution and delivery of this Agreement and all of the other Loan
Documents; (b) any modifications and amendments, if any, of this Agreement or
any of the other Loan Documents; (c) the processing of any Borrower requests
made hereunder and under any of the other Loan Documents; (d) the enforcement of
any remedies hereunder or under the other Loan Documents or the satisfaction by
Lender of any of Borrowers’ or Guarantor’s obligations under this Agreement and
the other Loan Documents; (e) enforcing or preserving any rights, in response to
third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting Borrowers, this
Agreement, the Security Instrument, the Note, the other Loan Documents, the
Properties, or any other security given for the Loan; and (f) otherwise
protecting Lender’s interests under this Agreement and any other Loan Document,
including, without limitation, in connection with any “work-out” of the Loan or
any bankruptcy, insolvency, receivership, reorganization, rehabilitation,
liquidation or other similar proceeding in respect of Borrowers, SPE Component
Entity or Guarantor or an assignment by Borrowers, SPE Component Entity or
Guarantor for the benefit of its creditors.  For all purposes of this Agreement
and the other Loan Documents, Lender’s costs and expenses as described above
shall also include, without limitation, all appraisal fees, engineering and
architect costs and inspection fees, reasonable legal fees and expenses,
accounting fees, fees for the disbursement of any Reserve Funds, environmental
and other consultant fees, auditor fees, and the cost to Lender of any title
insurance premiums and title company charges (including for down dates,
abstracts, tax certificates, title insurance endorsements required by Lender,
and UCC financing statements, tax lien and litigation searches), surveys,
recording, reconveyance and notary fees, any transfer and mortgage taxes, any
Rating Agency fees and expenses, and any loan servicing and special servicing
fees and expenses (including, without limitation, any “work-out” and/or
liquidation fees, but excluding any monthly servicing fees).  Borrowers shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.  Borrowers recognize and agree that formal written
appraisals of the Properties by a licensed independent appraiser may be required
by Lender’s internal procedures and/or federal regulatory reporting requirements
on an annual and/or specialized basis and that Lender may, at its option,
require inspection of the Properties by an independent supervising architect
and/or cost engineering specialist at least semiannually.  Notwithstanding the
foregoing, Borrowers shall not be required to pay for more than one appraisal in
any twelve (12) month period unless an Event of Default occurs and is continuing
or as otherwise required by law. Additionally, if Borrowers are undertaking a
Restoration or is performing work that requires the obtaining of a building
permit, then Borrowers shall pay the reasonable out-of-pocket costs of
architects, engineers and other consultants retained by Lender to review the
performance of such Restoration or work.  Any amounts payable to Lender pursuant
to this Section 17.6 shall become immediately due and payable upon written
demand and, if the same is not paid within ten (10) Business Days from such
written demand, shall bear interest at the Default Rate from the date which is
ten (10) Business Days from such written demand until the date such amounts have
been paid.

 

116

--------------------------------------------------------------------------------


 

Section 17.7         Cost of Enforcement.  In the event (a) that any Security
Instrument is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of any Borrower or any of
its constituent Persons or an assignment by any Borrower or any of its
constituent Persons for the benefit of its creditors, or (c) Lender exercises
any of its other remedies under this Agreement, any Security Instrument, the
Note and the other Loan Documents, Borrowers shall be chargeable with and agree
to pay all actual costs of collection and defense, including attorneys’ fees and
costs, incurred by Lender or Borrowers in connection therewith and in connection
with any appellate proceeding or post judgment action involved therein, together
with all required service or use taxes.  Any amounts payable to Lender pursuant
to this Section 17.7 shall become immediately due and payable upon written
demand and, if the same is not paid within ten (10) Business Days from such
written demand, shall bear interest at the Default Rate from the date which is
ten (10) Business Days from such written demand until the date such amounts have
been paid.

 

Section 17.8         Exhibits and Schedules Incorporated.  The Exhibits and
Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

Section 17.9         Offsets, Counterclaims and Defenses.  Any assignee of
Lender’s interest in and to this Agreement, any Security Instrument, the Note
and the other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which any
Borrower may otherwise have against any assignor of such documents, and no such
unrelated counterclaim or defense shall be interposed or asserted by any
Borrower in any action or proceeding brought by any such assignee upon such
documents and any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrowers.

 

Section 17.10       No Joint Venture or Partnership; No Third Party
Beneficiaries.

 

(a)           Borrower and Lender intend that the relationships created under
this Agreement, the Security Instrument, the Note and the other Loan Documents
be solely that of borrower and lender.  Nothing herein or therein is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender or to grant Lender any interest in the
Property other than that of mortgagee, beneficiary or lender.

 

(b)           This Agreement, the Security Instruments, the Note and the other
Loan Documents are solely for the benefit of Lender and Borrowers and nothing
contained in this Agreement, the Security Instruments, the Note or the other
Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrowers any right to insist upon or to enforce the performance or observance
of any of the obligations contained herein or therein.  All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be

 

117

--------------------------------------------------------------------------------


 

entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

(c)           The general partners, members, principals and (if any Borrower is
a trust) beneficial owners of Borrowers are experienced in the ownership and
operation of properties similar to the Properties, and Borrowers and Lender are
relying solely upon such expertise and business plan in connection with the
ownership and operation of the Properties.  Borrowers are not relying on
Lender’s expertise, business acumen or advice in connection with the Properties.

 

(d)           Notwithstanding anything to the contrary contained herein, Lender
is not undertaking the performance of (i) any obligations under the Leases; or
(ii) any obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

 

(e)           By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Agreement, the
Security Instruments, the Note or the other Loan Documents, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

 

(f)            Borrowers recognize and acknowledge that in accepting this
Agreement, the Note, the Security Instruments and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
representations and warranties set forth in Article 3 of this Agreement without
any obligation to investigate the Properties and notwithstanding any
investigation of the Properties by Lender; that such reliance existed on the
part of Lender prior to the date hereof, that the warranties and representations
are a material inducement to Lender in making the Loan; and that Lender would
not be willing to make the Loan and accept the this Agreement, the Note, the
Security Instruments and the other Loan Documents in the absence of the
warranties and representations as set forth in Article 3 of this Agreement.

 

Section 17.11       Publicity; Advertising.

 

(a)           All news releases, publicity or advertising by Borrowers or their
Affiliates through any media intended to reach the general public which refers
to this Agreement, the Note, the Security Instruments or the other Loan
Documents or the financing evidenced by this Agreement, the Note, the Security
Instruments or the other Loan Documents, to Lender or any of its Affiliates
shall be subject to the prior written approval of Lender, not to be unreasonably
withheld.  Notwithstanding the foregoing, nothing herein shall be construed to
prevent or prohibit Borrowers, Guarantor or any Affiliate of

 

118

--------------------------------------------------------------------------------


 

any of them from making any filing, disclosure or other communication required
by Applicable Law

 

(b)           Borrower hereby agrees that Lender and its Affiliated entities,
including, without limitation, Wells Fargo & Company and its subsidiaries, may
publicly identify details of the Loan in their respective advertising and public
communications of all kinds, including, but not limited to, press releases,
direct mail, newspapers, magazines, journals, e-mail or internet advertising or
communications. Such details may include the name of the Property, the address
of the Property, the amount of the Loan, the Closing Date, and a description of
the size and location of the Property.

 

Section 17.12       Cross Default; Cross Collateralization.  Each Borrower
acknowledges that Lender has made the Loan to Borrowers upon the security of its
collective interest in the Properties and in reliance upon the aggregate of the
Properties taken together being of greater value as collateral security than the
sum of the Properties taken separately.  Each Borrower agrees that the Security
Instruments are and will be cross-collateralized and cross-defaulted with each
other so that (i) an Event of Default under any of the Security Instruments
shall constitute an Event of Default under each of the other Security
Instruments which secure the Note; (ii) an Event of Default under the Note or
this Agreement shall constitute an Event of Default under each Security
Instrument; and (iii) each Security Instrument shall constitute security for the
Note as if a single blanket lien were placed on all of the Properties as
security for the Note.

 

Section 17.13       Contribution Among Borrowers.  Notwithstanding that the
Borrowers are jointly and severally liable to Lender for payment of the Loan, as
among the Borrowers, each shall be liable only for such Borrower’s Allocated
Loan Amount and, accordingly, each Borrower whose Property or other assets are,
from time to time, utilized to satisfy a portion of the Debt in excess of such
Borrower’s Allocated Loan Amount, shall be entitled, commencing 95 days after
payment in full of the Debt, to contribution from each of the other Borrowers
pro-rata in accordance with their respective liabilities in accordance with this
Agreement.  This Allocated Loan Amount for each Borrower shall equal the
Allocated Loan Amount for the Property or Properties owned by such Borrower.

 

Section 17.14       Joint and Several.  Each of the Borrowers shall be jointly
and severally liable for payment of the Debt and performance of all other
obligations of Borrowers (or any of them) under this Agreement or any other Loan
Document.

 

Section 17.15       Conflict; Construction of Documents; Reliance.  In the event
of any conflict between the provisions of this Agreement and the Security
Instruments, the Note or any of the other Loan Documents, the provisions of this
Agreement shall control.  Wherever the phrase “during the continuance of an
Event of Default” or the like appears herein or in any other Loan Document, such
phrase shall not mean or imply that Lender has any obligation to accept a cure
of such Event of Default.  The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instruments and the
other Loan Documents and this Agreement, the Note, the Security Instruments

 

119

--------------------------------------------------------------------------------


 

and the other Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrowers acknowledge that,
with respect to the Loan, Borrowers shall rely solely on their own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under this Agreement, the Note, the Security Instruments and the other Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in any Borrower, and Borrowers hereby
irrevocably waive the right to raise any defense or take any action on the basis
of the foregoing with respect to Lender’s exercise of any such rights or
remedies.  Borrowers acknowledge that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse-to or competitive with the business of Borrowers or their
Affiliates.

 

Section 17.16       Entire Agreement.  This Agreement, the Note, the Security
Instruments and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrowers and Lender are superseded by the terms of this
Agreement, the Note, the Security Instruments and the other Loan Documents.

 

Section 17.17       Liability.  If any Borrower consists of more than one
person, the obligations and liabilities of each such person hereunder shall be
joint and several.  This Agreement shall be binding upon and inure to the
benefit of Borrowers and Lender and their respective successors and assigns
forever.

 

Section 17.18       Duplicate Originals; Counterparts.  This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original.  The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.

 

[NO FURTHER TEXT ON THIS PAGE]

 

120

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

 

BORROWERS, each a Delaware limited liability company:

 

STAG GLOVERSVILLE 1, LLC

STAG GLOVERSVILLE 2, LLC

STAG GLOVERSVILLE 3, LLC

STAG GLOVERSVILLE 4, LLC

STAG JOHNSTOWN 1, LLC

STAG JOHNSTOWN 2, LLC

STAG JOHNSTOWN 3, LLC

STAG JOHNSTOWN 4, LLC

STAG GREENWOOD 1, LLC

STAG GREENWOOD 2, LLC

STAG HOLLAND 3, LLC

STAG INDEPENDENCE, LLC

STAG KANSAS CITY, LLC

STAG LAFAYETTE 1, LLC

STAG LAFAYETTE 2, LLC

STAG LAFAYETTE 3, LLC

STAG LANSING 3, LLC

STAG MARION, LLC

STAG WARE SHOALS, LLC

STAG NOVI, LLC

STAG O’HARA, LLC

STAG PARSONS, LLC

STAG PHENIX CITY, LLC

STAG WICHITA 1, LLC

STAG WICHITA 2, LLC

STAG WICHITA 3, LLC

STAG WICHITA 4, LLC

 

 

 

By:

/s/ Stephen C. Mecke

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

STAG STERLING HEIGHTS, LLC, a
Delaware limited liability company

 

 

 

By:

/s/ Stephen C. Mecke

 

 

Name:  Stephen C. Mecke

 

 

Title:   Authorized Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ June Errington

 

 

Name:  June Errington

 

 

Title:    Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF BORROWERS

 

STAG GLOVERSVILLE 1, LLC, a Delaware limited liability company

STAG GLOVERSVILLE 2, LLC, a Delaware limited liability company

STAG GLOVERSVILLE 3, LLC, a Delaware limited liability company

STAG GLOVERSVILLE 4, LLC, a Delaware limited liability company

STAG JOHNSTOWN 1, LLC, a Delaware limited liability company

STAG JOHNSTOWN 2, LLC, a Delaware limited liability company

STAG JOHNSTOWN 3, LLC, a Delaware limited liability company

STAG JOHNSTOWN 4, LLC, a Delaware limited liability company

STAG GREENWOOD 1, LLC, a Delaware limited liability company

STAG GREENWOOD 2, LLC, a Delaware limited liability company

STAG HOLLAND 3, LLC, a Delaware limited liability company

STAG INDEPENDENCE, LLC, a Delaware limited liability company

STAG KANSAS CITY, LLC, a Delaware limited liability company

STAG LAFAYETTE 1, LLC, a Delaware limited liability company

STAG LAFAYETTE 2, LLC, a Delaware limited liability company

STAG LAFAYETTE 3, LLC, a Delaware limited liability company

STAG LANSING 3, LLC, a Delaware limited liability company

STAG MARION, LLC, a Delaware limited liability company

STAG WARE SHOALS, LLC, a Delaware limited liability company

STAG NOVI, LLC, a Delaware limited liability company

STAG O’HARA, LLC, a Delaware limited liability company

STAG PARSONS, LLC, a Delaware limited liability company

STAG PHENIX CITY, LLC, a Delaware limited liability company

STAG STERLING HEIGHTS, LLC, a Delaware limited liability company

STAG WICHITA 1, LLC, a Delaware limited liability company

STAG WICHITA 2, LLC, a Delaware limited liability company

STAG WICHITA 3, LLC , a Delaware limited liability company

STAG WICHITA 4, LLC, a Delaware limited liability company

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDITIONAL DEFINITIONS

 

“Actual Debt Service Coverage Ratio” shall mean as of the last day of the
calendar month immediately preceding the applicable date of calculation, the
quotient obtained by dividing (1) the Adjusted Net Cash Flow by (2) the
aggregate principal and interest projected to be due and payable over the twelve
(12) month period subsequent to the date of calculation. Borrower shall deliver
to Lender such information as is reasonably required for Lender to make all
applicable calculations.  Lender’s calculation of the Actual Debt Service
Coverage Ratio, and all component calculations, shall be conclusive and binding
on Borrower absent manifest error.

 

“Adjusted Net Cash Flow” shall mean Underwritten NOI minus (a) normalized tenant
improvement and leasing commission expenditures equal to $0.26 per square foot
per annum, and (b) normalized capital improvements equal to $0.15 per square
foot per annum.

 

“Debt Yield” shall mean, as of the last day of the calendar month immediately
preceding the applicable date of determination, the quotient (expressed as a
percentage) obtained by dividing (a) Adjusted Net Cash Flow as of such date by
(b) the then outstanding principal balance of the Loan.  Lender’s calculation of
the Debt Yield, and all component calculations, shall be conclusive and binding
on Borrower absent manifest error.

 

“Underwritten NOI” shall mean Underwritten EGI minus Underwritten Operating
Expenses.

 

INCOME

 

“Underwritten EGI” shall mean Net Rental Income plus Other Income minus Bad Debt
and Rent Concessions.

 

“Net Rental Income” shall mean Gross Potential Rent plus Expense Reimbursements
minus Vacancy Deduction.

 

“Gross Potential Rent” shall mean gross potential rent, computed in accordance
with accounting principles reasonably acceptable to Lender, based on the most
recent monthly rent roll annualized, which should include effective rent for
occupied space (that is, actual rent collected from tenants in actual physical
occupancy pursuant to valid Leases, provided that to the extent a particular
tenant is either in a scheduled rent concession period at the time of
determination or has a rent concession period scheduled in the future, such
tenant’s annualized rent may be adjusted by Lender in its reasonable discretion
to reflect a normalized annualized amount unless no future rent is scheduled to
be received from such tenant in which case no rent will be included for such
tenant) and (b) market rents for vacant space.

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

“Expense Reimbursements” shall mean expense reimbursements as determined from
the most recent operating statement, taking into account any new tenants or
Leases and/or any Leases that have either expired or terminated, determined on a
trailing 12-month basis; provided, however, that total Expense Reimbursements
cannot exceed one hundred percent (100%) of Borrower’s actual Operating
Expenses.

 

“Vacancy Deduction” shall be determined by multiplying Gross Potential Rent by
the greatest of (a) the actual vacancy at the Property at the time of
determination and (b) an imputed vacancy rate of 10%.

 

“Other Income” shall mean all other applicable income as determined from the
most recent operating statement for the Property at the time of determination,
to the extent such income is deemed recurring and sustainable, determined on a
trailing 12-month basis, computed in accordance with accounting principles
reasonably acceptable to Lender, including, without limitation (and without
duplication), parking income, cellular tower income, vending income and other
similar items.  Notwithstanding the foregoing, Other Income will not include
Insurance Proceeds (other than proceeds of rent loss, business interruption or
other similar insurance allocable to the applicable period); Condemnation
Proceeds (other than Condemnation Proceeds arising from a temporary taking or
the use and occupancy of all or part of the applicable Property allocable to the
applicable period); proceeds of any financing; proceeds of any sale, exchange or
transfer of the Property or any part thereof or interest therein (including
proceeds of any sales of furniture, fixtures and equipment); capital
contributions or loans to Borrower or an Affiliate of Borrower; any item of
income otherwise includable in Other Income but paid directly by any tenant to a
Person other than Borrower; any other extraordinary, non-recurring revenues;
payments paid by or on behalf of any tenant under a Lease which is the subject
of any proceeding or action relating to its bankruptcy, reorganization or other
arrangement pursuant to the Bankruptcy Code or any similar federal or state law
or which has been adjudicated a bankrupt or insolvent unless such Lease has been
affirmed by the trustee in such proceeding or action pursuant to a final,
non-appealable order of a court of competent jurisdiction; payments paid by or
on behalf of any tenant under a Lease the demised premises of which are not
occupied either by such tenant or an affiliate or sublessee thereof; payments
paid by or on behalf of any tenant under a Lease in whole or partial
consideration for the termination of any Lease; sales tax rebates from any
Governmental Authority; sales, use and occupancy taxes on receipts required to
be accounted for by Borrower to any Governmental Authority; refunds and
uncollectible accounts; interest income from any source; unforfeited security
deposits, utility and other similar deposits; income from tenants not paying
rent; or any disbursements to Borrower from the Reserve Funds.

 

“Bad Debt” shall mean debt that remains uncollectible after reasonable efforts
have been exhausted to collect the debt.  Bad Debt will be determined on a
trailing 12-month basis.

 

“Rent Concessions” shall mean any remaining rent concessions for the Leases used
to determine Gross Potential Rent (other than any concessions already accounted
for in the determination of Gross Potential Rent above) to the extent such rent
concessions relate to the forward 12-month period at the time of determination.

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

EXPENSE

 

“Underwritten Operating Expenses” shall mean projected annualized Operating
Expenses based on a trailing 12-month period, which may be adjusted for annual
Taxes and Insurance Premiums based on the most recent bills.

 

“Operating Expenses” shall mean all expenses, computed in accordance with
accounting principles reasonably acceptable to Lender, of whatever kind and from
whatever source, relating to the ownership, operation, repair, maintenance and
management of the Property that are incurred on a regular monthly or other
periodic basis, including, without limitation (and without duplication): Taxes
(based on the most current bill annualized, subject to adjustment by Lender to
take into account any change in assessment that has not yet been reflected in
the most current tax bill); Insurance Premiums (based on the most current
premium annualized); management fees (whether or not actually paid) equal to the
greater of the actual management fees or 3% of Underwritten EGI; costs
attributable to the ordinary operation, repair and maintenance of the
Improvements; common area maintenance costs; advertising and marketing expenses;
professional fees; license fees; general and administrative costs and expenses;
utilities; payroll, benefits and related taxes and expenses; janitorial
expenses; computer processing charges; operating equipment or other lease
payments as approved by Lender; ground lease payments; bond assessments; and
other similar costs and expenses; in each instance, unless otherwise noted, only
to the extent actually paid for by Borrower (the foregoing expenses being
referred to herein as “Actual Operating Expenses”).  Notwithstanding the
foregoing, Operating Expenses shall not include debt service (including
principal, interest, impounds and other reserves), capital expenditures, tenant
improvement costs, leasing commissions or other expenses which are paid from
escrows required by the Loan Documents; any payment or expense for which
Borrower was or is to be reimbursed from proceeds of the loan or insurance or by
any third party; federal, state or local income taxes; any non-cash charges such
as depreciation and amortization; and any item of expense otherwise includable
in Operating Expenses which is paid directly by any tenant.

 

In making the calculations described herein, applicable line items will be
adjusted by Lender in its reasonable discretion (a) to accurately reflect the
amounts of any extraordinary non-recurring items in the relevant period and to
reflect on a pro rata basis those items on an annual or semi-annual basis and
(b) to reflect Leases (and projected changes to the applicable line items above)
which are either (i) anticipated to terminate within the 90 days of the date of
calculation or (ii) executed with rent commencement dates scheduled to occur
within 90 days of the date of calculation.

 

Exhibit B - 3

--------------------------------------------------------------------------------


 

SCHEDULE I-A

 

IMMEDIATE REPAIRS

 

(to be completed within a reasonable amount of time after the Closing Date)

 

Building

 

Repair

1520 Kepner Dr, Lafayette, IN

 

 

 

 

Complete ADA Compliance Upgrades (stripe 1 additional van-accessible space)

1521 Kepner Dr, Lafayette, IN

 

 

 

 

Complete ADA Compliance Upgrades (stripe 2 additional handicap spaces)

1540-1530 Kepner Dr, Lafayette, IN

 

 

 

 

Complete ADA Compliance Upgrades (stripe 1 additional handicap space)

2652 Eastmoor, Wichita, KS

 

 

 

 

Complete ADA Compliance Upgrades (stripe 1 additional handicap space and 1
van-accessible space + signage)

2655/2755 Eastmoor, Wichita, KS

 

 

 

 

Complete ADA Compliance Upgrades (provide one additiona van-accessible parking
space w/ signage)

2750 South Rock Rd, Wichita, KS

 

 

 

 

Complete ADA Compliance Upgrades (provide signage for handicap designation)

22925 Venture Dr, Novi, MI

 

 

 

 

Complete ADA Compliance Upgrades (provide one addtional van-accessible parking
space)

42600 Merrill St, Sterling Heights, MI

 

 

 

 

Complete ADA Compliance Upgrades (stripe 3 additional handicap accessible
parking spaces w/ signage)

109 Balzano Ave, Gloversville, NY

 

 

 

 

Complete ADA Compliance Upgrades (provide handicap parking sign)

122 Balzano Ave, Gloversville, NY

 

 

 

 

Complete ADA Compliance Upgrades (stripe 1 additional handicap space + signage)

125 Balzano Ave, Gloversville, NY

 

 

 

 

Complete ADA Compliance Upgrades (stripe 2 additional handicap spaces + signage)

141 Sal Landrio Dr, Gloversville, NY

 

 

 

 

Complete ADA Compliance Upgrades (provide handicap space signage)

123 Union Ave, Johnstown, NY

 

 

 

 

Complete ADA Compliance Upgrades (provide handicap space signage)

150 Enterprise Dr, Johnstown, NY

 

 

 

 

Complete ADA Compliance Upgrades (provide handicap space signage)

231 Enterprise Dr, Johnstown, NY

 

 

 

 

Complete ADA Compliance Upgrades (provide van-accessible space signage)

6 Clermont St, Johnstown, NY

 

 

 

 

Complete ADA Compliance Upgrades (stripe 2 handicap and 1 van-accessible parking
spaces and signage)

215 Mill Ave, Greenwood, SC

 

 

 

 

Complete ADA Compliance Upgrades (stripe 5 additional handicap spaces and 1
van-accessible space)

One Michelin Way, Independence, VA

 

 

 

 

Complete ADA Compliance Upgrades (stripe 2 additional handicap and 1
van-accessible space; provide ramped curb cuts and ramped access route to
building)

636 S 66th Terrace, Kansas City, KS

 

 

 

 

Complete ADA Compliance Upgrades (stripe 1 additional handicap and 1
van-accessible space + signage; provide railings at both sides of any ramp area
longer than 6 feet in run)

2201 E Loew Rd, Marion, IN

 

 

 

 

Complete ADA Compliance Upgrades (provide 7 signs for handicap spaces)

1900 Wilson Ave, Parsons, KS

 

 

 

 

Complete ADA Compliance Upgrades (stripe 1 additional handicap space; provide
ramped curb cuts)

16 Downing Dr, Phenix City, AL

 

 

 

 

Complete ADA Compliance Upgrades (provide 4 handicap designations on pavement)

 

Schedule I-A - 1

--------------------------------------------------------------------------------


 

SCHEDULE I-B

 

IMMEDIATE REPAIRS

 

(to be completed within 30 days of Closing Date)

 

 

 

 

 

 

 

Inflated

 

Building

 

Repair

 

Reserve

 

Reserve

 

1520 Kepner Dr, Lafayette, IN

 

 

 

 

 

 

 

 

 

Investigate and repair roof leaks (observed at northwest corner interior of the
warehouse and in areas reported by tenant).

 

$

3,000

 

$

3,450

 

 

 

Repair roof based on observed condition by roof consultant.

 

$

2,500

 

$

2,875

 

1521 Kepner Dr, Lafayette, IN

 

 

 

 

 

 

 

 

 

Repair roof based on roof inspection performed by Sentry Roofing.

 

$

5,492

 

$

6,316

 

1540-1530 Kepner Dr, Lafayette, IN

 

 

 

 

 

 

 

 

 

Repair roof based on Sentry Roofing report.

 

$

4,800

 

$

5,520

 

 

 

Provide updated inspection tag for sprinkler system (the system risers and main
fire pump were tagged to be inspected in Feb 2010 and are expired).

 

$

0

 

$

0

 

22925 Venture Dr, Novi, MI

 

 

 

 

 

 

 

 

 

Close out open violations (EBI’s RFI revealed two open violations on subject
property concerning dying trees, which is a landscape violation, and a sign
permit).

 

$

0

 

$

0

 

42600 Merrill St, Sterling Heights, MI

 

 

 

 

 

 

 

 

 

Completion or repairs recommended by roof consultant (patch leaks).

 

$

0

 

$

0

 

 

 

Provide updated inspection certificates for all life safety systems.

 

$

0

 

$

0

 

109 Balzano Ave, Gloversville, NY

 

 

 

 

 

 

 

 

 

Repair and or remove added wood door enclosures on façade at the rear of the
building which are in poor and unsafe condition.

 

$

1,000

 

$

1,150

 

 

 

Obtain sprinkler and fire alarm inspection tags.

 

$

0

 

$

0

 

 

 

Replace Fire Alarm Panel or provide evidence of inspection and good standing.

 

$

15,000

 

$

17,250

 

122 Balzano Ave, Gloversville, NY

 

 

 

 

 

 

 

 

 

Remove rust and repaint ADA railing which is rusted.

 

$

500

 

$

575

 

 

 

Repair ADA railing (parkinga area ADA ramp and railing were extremely loose).

 

$

500

 

$

575

 

 

 

Replace Fire Alarm Panel or provide evidence of inspection and good standing.

 

$

30,000

 

$

34,500

 

141 Sal Landrio Dr, Gloversville, NY

 

 

 

 

 

 

 

 

 

Full depth asphalt repairs and overlay (a small pothole approx 25 sf in size
observed toward north- east side of parking area).

 

$

250

 

$

288

 

123 Union Ave, Johnstown, NY

 

 

 

 

 

 

 

 

 

Investigate and repair roof leaks in several areas within the warehouse portion
of the building.

 

$

3,000

 

$

3,450

 

231 Enterprise Dr, Johnstown, NY

 

 

 

 

 

 

 

 

 

Investigate and repair roof leaks - according to site contact an on-going roof
leak is accruing by the AC duct work in the manufacturing portion of the
building.

 

$

3,000

 

$

3,450

 

6 Clermont St, Johnstown, NY

 

 

 

 

 

 

 

 

 

Investigate and repair roof leaks in warehouse portion of the space.

 

$

3,000

 

$

3,450

 

 

 

Reinstall breaker panel cover plate in warehouse space.

 

$

0

 

$

0

 

 

 

Obtain sprinkler and fire alarm inspection tags.

 

$

0

 

$

0

 

308-310 Maxwell Ave, Greenwood, SC

 

 

 

 

 

 

 

 

 

Investigate and repair roof leaks.

 

$

3,000

 

$

3,450

 

100 Holloway Rd, Ware Shoals, SC

 

 

 

 

 

 

 

 

 

Investigate and repair roof leaks.

 

$

3,000

 

$

3,450

 

636 S 66th Terrace, Kansas City, KS

 

 

 

 

 

 

 

 

 

Investigate and repair roof leaks - two areas of the south building are
reportedly leaking - one over the release room and one near the
shipping/receiving area of the warehouse.

 

$

3,000

 

$

3,450

 

 

 

 

 

$

81,042

 

$

93,198

 

 

Schedule I-B - 1

--------------------------------------------------------------------------------


 

SCHEDULE I-C

 

IMMEDIATE REPAIRS

 

(to be completed within 6 months of Closing Date)

 

 

 

 

 

 

 

Inflated

 

Building

 

Repair

 

Reserve

 

Reserve

 

1520 Kepner Dr, Lafayette, IN

 

 

 

 

 

 

 

 

 

Patch and repair damaged concrete observed in south loading/service areas

 

$

7,200

 

$

8,280

 

 

 

Clean and repoint brick facades (impact fracturing and mortar damage) observed
at CMU finishes along north and south elevation lower walls

 

$

3,360

 

$

3,864

 

 

 

Install GFI Electric Outlets (GFCI fixtures were not observed in the break room)

 

$

30

 

$

35

 

2510 Eastmoor, Wichita, KS

 

 

 

 

 

 

 

 

 

Patch and repair pavement/parking concrete at a number of locations

 

$

48,000

 

$

55,200

 

2652 Eastmoor, Wichita, KS

 

 

 

 

 

 

 

 

 

Repair damaged areas of facades which appear to have been impacted by site
vehicles and equipment.

 

$

5,000

 

$

5,750

 

2655/2755 Eastmoor, Wichita, KS

 

 

 

 

 

 

 

 

 

Backfill Soil Erosion identified at concrete pad located by the northwest
building side and at downspout discharge areas at west building side.

 

$

0

 

$

0

 

 

 

Patch/repair concrete and seal cracks (totaling approx. 50 square feet in east
parking area and baseline cracks sporadically located throughout concrete
pavement).

 

$

1,000

 

$

1,150

 

 

 

Re-stripe parking area

 

$

564

 

$

649

 

 

 

Replace damaged wheel stops (two identified by southeast and north building
sides)

 

$

500

 

$

575

 

 

 

Touch-up painting on areas of corrosion on metal rails at concrete retaining
walls

 

$

0

 

$

0

 

 

 

Repair concrete (damaged areas totaling 40 square feet on retaining walls)

 

$

800

 

$

920

 

 

 

Repair metal façade panels (damaged metal cladding totaling approx 250 square
feet at east building side by an overhead door and at the northeast and north
building sides.

 

$

2,500

 

$

2,875

 

 

 

Exterior Painting of areas of faded/worn paint observed on metal service doors

 

$

0

 

$

0

 

 

 

Repair Interior GWB on south and west interior walls of warehouse

 

$

1,456

 

$

1,674

 

 

 

Repair damaged metal panel on north and west interior walls of warehouse

 

$

12,000

 

$

13,800

 

2750 South Rock Rd, Wichita, KS

 

 

 

 

 

 

 

 

 

Seal cracks, seal and stripe asphalt pavement (baseline cracks are sporadically
located throughout asphalt). Parking area sealant and sealcoat in average to
poor condition

 

$

25,677

 

$

29,529

 

 

 

Full depth asphalt repairs and overlay (asphalt pavement) approx 700 sqft of
dmaged asphalt pavement located in parking area and block cracks totaling 100
sqft

 

$

1,200

 

$

1,380

 

 

 

Patch and repair concrete (block cracks totaling 200 sf in concrete pavement and
approx 15 sqft damaged concrete)

 

$

1,720

 

$

1,978

 

 

 

Seal cracks and stripe concrete pavement

 

$

2,142

 

$

2,463

 

 

 

Repair curbs (approx 12 linear feet of damaged curb identified at northwest
egress/ingress drive)

 

$

0

 

$

0

 

 

 

Repair metal cladding on façade totaling approx 600 sf observed at west and east
building sides.

 

$

6,000

 

$

6,900

 

22925 Venture Dr, Novi, MI

 

 

 

 

 

 

 

 

 

Patching crack sealing sealing and striping of parking- minor damaged in
pavement noted at catch basin in front of property.

 

$

5,511

 

$

6,338

 

42600 Merrill St, Sterling Heights, MI

 

 

 

 

 

 

 

 

 

Full depth asphalt repairs and overlay (extensive cracking, settlement and
alligatoring note). Asphalt raveling and failure noted in service lane at west
side of bldg.

 

$

27,216

 

$

31,298

 

 

 

Patching crack sealing sealing and striping after full depth asphalt repairs are
performed

 

$

3,175

 

$

3,651

 

 

 

Patch and repair concrete edges which have deteriorated in the recessed loading
area

 

$

2,000

 

$

2,300

 

 

 

Repair and re-paing laoding dock stair which appears rusted

 

$

1,000

 

$

1,150

 

 

 

Repair damaged façade siding - one large section above the overhead door at the
southeast corner of the building is missing.

 

$

2,500

 

$

2,875

 

 

 

Repair step cracking in masonry wall at northwest corner of the building at the
corner of the loading dock area near the fire department connection

 

$

1,500

 

$

1,725

 

 

 

EPDM Roof replacement (based on reported age, observed current condition,
reported active leaks and expected useful life)

 

$

297,000

 

$

341,550

 

 

 

Process cooling tower repairs, one of which is leaking onto the roof surface
(this equip is owned by the tenant).

 

$

3,000

 

$

3,450

 

 

 

Install GFCI electric receptacles (needed at wet locations throughout building)

 

$

180

 

$

207

 

109 Balzano Ave, Gloversville, NY

 

 

 

 

 

 

 

 

 

Repair approx 50-60 linear feet of curbing in the parking area observed to be
cracked and/or missing.

 

$

480

 

$

552

 

 

 

Repairs to parking area lighting (one of the building mounted lights located at
the north-east corner of the building is damaged)

 

$

600

 

$

690

 

 

 

Repair exterior stairs which appear rusted

 

$

1,000

 

$

1,150

 

 

 

Replace HVAC unit based on average effective useful life, current condtion and
reported maintenance program

 

$

11,000

 

$

12,650

 

122 Balzano Ave, Gloversville, NY

 

 

 

 

 

 

 

 

 

Landscaping repairs and erosion control (severe grade changes were observed
along eastern rear façade adjacent to sidewalks)

 

$

2,500

 

$

2,875

 

 

 

Patching, crack sealing, sealing and striping (according to site contact sealing
and striping of the paved area has not occurred for over 6 years)

 

$

3,704

 

$

4,260

 

 

 

Full depth asphalt repairs and overlay (extensive cracking, settlement and
alligatoring observed and potholes around building

 

 

 

 

 

 

 

including a sinkhole in front of unit 122C)

 

$

3,465

 

$

3,985

 

 

 

Replace chain link fence dumpster enclosures which appear to be in poor
condition

 

$

350

 

$

403

 

 

 

Repair damaged façade siding - a portion of the metal siding of east façade
(unit 122) was damaged

 

$

2,500

 

$

2,875

 

 

 

Repair split system shut off electrical panel - electric shut off panel for
split system condenser unit had fallen off exterior façade and was lying on the
ground

 

$

0

 

$

0

 

125 Balzano Ave, Gloversville, NY

 

 

 

 

 

 

 

 

 

Replace damaged CMU façade located at the 4th loading dock doorway, which was
observed to be pushing inward.

 

$

500

 

$

575

 

123 Union Ave, Johnstown, NY

 

 

 

 

 

 

 

 

 

Patching, crack sealing, sealing and striping - according to site contact the
last seal coating and striping occurred 10 years ago

 

$

416

 

$

478

 

150 Enterprise Dr, Johnstown, NY

 

 

 

 

 

 

 

 

 

Patching, crack sealing, sealing and striping - according to site contact last
seal coating and striping occurred 8 years ago

 

$

1,509

 

$

1,735

 

 

 

Replace missing HVAC plate - warehouse thru-wall gas heater controller was
missing its bottom panel

 

$

0

 

$

0

 

231 Enterprise Dr, Johnstown, NY

 

 

 

 

 

 

 

 

 

Full depth asphalt repairs and overlay - extensive settlement and cracking
observed at a number of locations near the parking

 

 

 

 

 

 

 

area curbing, and several potholes near truck loading

 

$

6,247

 

$

7,184

 

6 Clermont St, Johnstown, NY

 

 

 

 

 

 

 

 

 

Schedule I-C - 1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Inflated

 

Building

 

Repair

 

Reserve

 

Reserve

 

 

 

Patching, crack sealing, sealing and striping of the parking area.

 

$

1,323

 

$

1,521

 

 

 

Remove vegetation from the conctrete expansion joints throughout
pavement/parking area

 

$

0

 

$

0

 

 

 

Repair approx. 20-30 linear feet of curbing which was observed to be cracked
and/or missing.

 

$

240

 

$

276

 

 

 

Gutter and downspout replacement on the western side of the building which are
damaged and/or missing

 

$

798

 

$

918

 

100 Papercraft Park, O’Hara Township, PA

 

 

 

 

 

 

 

 

 

Patching, crack sealing, sealing and striping for approximately half of the
paved areas

 

$

5,721

 

$

6,579

 

 

 

Repair concrete facades where portions of the concrete fin-style projections at
the warehouse facades are damaged.

 

$

5,000

 

$

5,750

 

 

 

Replace roof skylights

 

$

20,000

 

$

23,000

 

215 Mill Ave, Greenwood, SC

 

 

 

 

 

 

 

 

 

Full depth asphalt repairs and overlay to remedy damaged asphalt pavement at
several locations.

 

$

52,500

 

$

60,375

 

 

 

Patching, crack sealing, sealing and striping of parking area

 

$

3,239

 

$

3,725

 

 

 

Repair loading dock CMU damage adjacent to the small lab building

 

$

5,000

 

$

5,750

 

 

 

Install GFI outlets in bathrooms in the building

 

$

600

 

$

690

 

308-310 Maxwell Ave, Greenwood, SC

 

 

 

 

 

 

 

 

 

Patching, crack sealing, sealing and striping of areas at the south and west
sides of the building

 

$

1,400

 

$

1,610

 

100 Holloway Rd, Ware Shoals, SC

 

 

 

 

 

 

 

 

 

New asphalt overlay - heavily damaged asphat paving at the main entry adjacent
to the concrete truck pavement observed.

 

$

650

 

$

748

 

 

 

Replace corroded metal siding façade observed in several areas

 

$

2,500

 

$

2,875

 

 

 

Replace the service door at the chemical storage building which exhibits
widepsread corrosion

 

$

300

 

$

345

 

One Michelin Way, Independence, VA

 

 

 

 

 

 

 

 

 

Exterior painting of damaged areas along western façade of the building

 

$

500

 

$

575

 

 

 

Replace one pair of steel exterior doors which exhibit rust on the lower bottom
section of the doors at the southern building façade

 

$

1,000

 

$

1,150

 

 

 

Gutter and downspout replacement on the western facade of the building

 

$

2,592

 

$

2,981

 

636 S 66th Terrace, Kansas City, KS

 

 

 

 

 

 

 

 

 

Full depth asphalt repairs and overlay on the east side of the south building

 

$

1,200

 

$

1,380

 

 

 

Patch and repair concrete observed on the west side of the property between the
buildings

 

$

2,400

 

$

2,760

 

2201 E Loew Rd, Marion, IN

 

 

 

 

 

 

 

 

 

Patching, crack sealing, sealing and striping of asphalt paved drives and truck
and trailer areas on the east, west and north sides of the building

 

$

3,024

 

$

3,478

 

1900 Wilson Ave, Parsons, KS

 

 

 

 

 

 

 

 

 

Full depth asphalt repairs and overlay on the roadway entering the property on
the north

 

$

15,532

 

$

17,862

 

 

 

Repair concrete sidewalks from the main office building to building 2

 

$

600

 

$

690

 

16 Downing Dr, Phenix City, AL

 

 

 

 

 

 

 

 

 

Patching, crack sealing , sealing and striping and repair of handicap pavement
markings for the designated parking spaces

 

$

6,458

 

$

7,427

 

 

 

Repair damaged car stops

 

$

500

 

$

575

 

 

 

Repair damaged façade panels with minor dents in the rear of the building where
wood pallets are stacked

 

$

5,000

 

$

5,750

 

 

 

 

 

$

634,579

 

$

729,766

 

 

Schedule I-C - 2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

ORGANIZATIONAL CHART

 

REIT Structure - CMBS

 

[g262593ke29i001.jpg]

 

Property Subsidiaries (DE)

 

STAG Gloversville 1, LLC

 

 

 

 

STAG Gloversville 2, LLC

 

STAG Holland 3, LLC

 

STAG Novi, LLC

STAG Gloversville 3, LLC

 

STAG Independence, LLC

 

STAG O’Hara, LLC

STAG Gloversville 4, LLC

 

STAG Kansas City, LLC

 

STAG Parsons, LLC

STAG Johnstown 1, LLC

 

STAG Lafayette 1, LLC

 

STAG Phenix City, LLC

STAG Johnstown 2, LLC

 

STAG Lafayette 2, LLC

 

STAG Sterling Heights, LLC

STAG Johnstown 3, LLC

 

STAG Lafayette 3, LLC

 

STAG Wichita 1, LLC

STAG Johnstown 4, LLC

 

STAG Lansing 3, LLC

 

STAG Wichita 2, LLC

STAG Greenwood 1, LLC

 

STAG Marion, LLC

 

STAG Wichita 3, LLC

STAG Greenwood 2, LLC

 

STAG Ware Shoals, LLC

 

STAG Wichita 4, LLC

 

Schedule II - 1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

DESCRIPTION OF REA’S

 

None.

 

 

Schedule III - 1

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

INTENTIONALLY OMITTED.

 

Schedule IV - 1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

ALLOCATED LOAN AMOUNTS

 

Property Name

 

City

 

State

 

Allocated
Loan Amount

 

100 Papercraft Park

 

O’Hara Township

 

PA

 

$

18,014,821

 

5640 Pierson Highway

 

Lansing

 

MI

 

$

6,410,969

 

1521 Kepner Drive

 

Lafayette

 

IN

 

$

4,808,227

 

4757 128th Ave

 

Holland

 

MI

 

$

3,577,321

 

2201 Loew Road

 

Marion

 

IN

 

$

3,269,594

 

22925 Venture Drive

 

Novi

 

MI

 

$

3,141,375

 

1540-1530 Kepner Drive

 

Lafayette

 

IN

 

$

2,340,004

 

2652 Eastmoor

 

Wichita

 

KS

 

$

1,891,236

 

150 Enterprise Dr

 

Johnstown

 

NY

 

$

1,859,181

 

16 Downing Drive

 

Phenix City

 

AL

 

$

1,795,071

 

42600 Merrill Street

 

Sterling Heights

 

MI

 

$

1,730,962

 

215 Mill Ave

 

Greenwood

 

SC

 

$

1,730,962

 

One Michelin Drive

 

Independence

 

VA

 

$

1,609,153

 

308-310 Maxwell Ave

 

Greenwood

 

SC

 

$

1,474,523

 

1520 Kepner Drive

 

Lafayette

 

IN

 

$

1,378,358

 

122 Balzano Drive

 

Gloversville

 

NY

 

$

1,346,303

 

636 S 66th Terrace

 

Kansas City

 

KS

 

$

1,314,249

 

2655/2755 Eastmoor

 

Wichita

 

KS

 

$

1,730,962

 

141 Sal Landrio Drive

 

Gloversville

 

NY

 

$

1,218,084

 

123 Union Ave

 

Johnstown

 

NY

 

$

1,218,084

 

1900 Wilson Avenue

 

Parsons

 

KS

 

$

1,218,084

 

231 Enterprise Dr

 

Johnstown

 

NY

 

$

993,700

 

109 Balzano Drive

 

Gloversville

 

NY

 

$

961,645

 

2510 Eastmoor

 

Wichita

 

KS

 

$

865,481

 

125 Balzano Drive

 

Gloversville

 

NY

 

$

833,426

 

6 Clermont Street

 

Johnstown

 

NY

 

$

833,426

 

2750 South Rock

 

Wichita

 

KS

 

$

961,645

 

100 Holloway Rd

 

Ware Shoals

 

SC

 

$

288,494

 

TOTALS/AVG

 

 

 

 

 

$

68,815,340

 

 

Schedule V - 1

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

LOCATION OF PROPERTIES

 

 

 

Borrower

 

Property

1.

 

STAG Phenix City, LLC

 

16 Downing Drive, Phenix City, AL

2.

 

STAG Lafayette 1, LLC

 

1520 Kepner Drive, Lafayette, IN

3.

 

STAG Lafayette 3, LLC

 

1521 Kepner Drive, Lafayette, IN

4.

 

STAG Lafayette 2, LLC

 

1540-1530 Kepner Drive, Lafayette, IN

5.

 

STAG Marion, LLC

 

2201 Loew Road, Marion, IN

6.

 

STAG Kansas City, LLC

 

636 S 66th Terrace, Kansas City, KS

7.

 

STAG Parsons, LLC

 

1900 Wilson, Parsons, KS

8.

 

STAG Wichita 4, LLC

 

2510 Eastmoor, Wichita, KS

9.

 

STAG Wichita 2, LLC

 

2652 Eastmoor, Wichita, KS

10.

 

STAG Wichita 1, LLC

 

2655/2755 Eastmoor, Wichita, KS

11.

 

STAG Wichita 3, LLC

 

2750 South Rock, Wichita, KS

12.

 

STAG Holland 3, LLC

 

4757 128th Ave, Holland, MI

13.

 

STAG Lansing 3, LLC

 

5640 Pierson Highway, Lansing, MI

14.

 

STAG Novi, LLC

 

22925 Venture Drive, Novi, MI

15.

 

STAG Sterling Heights, LLC

 

42600 Merrill Street, Sterling Heights, MI

16.

 

STAG Gloversville 4, LLC

 

109 Balzano Drive, Gloversville, NY

17.

 

STAG Gloversville 2, LLC

 

122 Balzano Drive, Gloversville, NY

18.

 

STAG Gloversville 1, LLC

 

125 Balzano Drive, Gloversville, NY

19.

 

STAG Gloversville 3, LLC

 

141 Sal Landrio Drive, Gloversville, NY

20.

 

STAG Johnstown 2, LLC

 

123 Union Ave, Johnstown, NY

21.

 

STAG Johnstown 4, LLC

 

150 Enterprise Dr, Johnstown, NY

22.

 

STAG Johnstown 3, LLC

 

231 Enterprise Dr, Johnstown, NY

23.

 

STAG Johnstown 1, LLC

 

6 Clermont Street, Johnstown, NY

24.

 

STAG O’Hara, LLC

 

100 Papercraft Park, O’Hara Township, PA

25.

 

STAG Greenwood 1, LLC

 

215 Mill Ave, Greenwood, SC

26.

 

STAG Greenwood 2, LLC

 

308-310 Maxwell Ave, Greenwood, SC

27.

 

STAG Ware Shoals, LLC

 

100 Holloway Rd, Ware Shoals, SC

28.

 

STAG Independence, LLC

 

One Michelin Drive, Independence, VA

 

Schedule VI - 1

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

COVENANTS, CONDITIONS AND RESTRICTIONS

 

1.                                      Protective Covenants (Johnstown
Industrial Park, Johnstown, NY) adopted by Fulton County Industrial Development
Agency dated as of May 9, 1989 and recorded January 2, 1992 in the County
Clerk’s Office of Fulton County New York in Book 697 of Deeds, Page 92, as
amended by Amendment No. 1 dated as of May 29, 1991 and recorded March 12, 1992
in the County Clerk’s Office of Fulton County New York in Book 700 of Deeds,
Page 232.

 

2.                                      Protective Covenants (Crossroads
Industrial Park, Gloversville, NY) adopted by Fulton County Industrial
Development Agency dated as of September 23, 1988 and recorded November 9, 1988
in the County Clerk’s Office of Fulton County New York in Book 638 of Deeds,
Page 353.

 

3.                                      Protective Covenants (Crossroads
Business Park, Gloversville, NY) prepared by Fulton County Industrial
Development Agency dated as of July 21, 1999 and recorded September 29, 1999 in
the County Clerk’s Office of Fulton County New York in Book 842 of Deeds,
Page 216.

 

Schedule VII - 1

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

PROPERTY MANAGERS

 

 

 

Manager

 

Property

1.

 

CBRE-Albany Property Management, LLC

 

109, 122 and 125 Balzano Drive and 141 Sal Landrio Drive, Gloversville, New York
and 123 Union Ave., 150 and 231 Enterprise Dr., and 6 Clermont Street,
Johnstown, New York

2.

 

Jones Lang LaSalle America, Inc.

 

100 Papercraft Park, O’Hara Township, Pennsylvania

3.

 

NAI Wisinski of West Michigan, Inc.

 

4757 128th Ave, Holland, Michigan

4.

 

Weigand-Omega Management, Inc.

 

2510 and 2652 Eastmoor, Wichita, Kansas

 

Schedule VIII - 1

--------------------------------------------------------------------------------


 

SCHEDULE IX

 

PROPERTY CONDITION REPORTS

 

 

 

Property

 

Property Condition Report

1.

 

16 Downing Drive, Phenix City, AL

 

Property Condition Report issued by EBI Consulting as Project No. 11123309 dated
September 18, 2012

2.

 

1520 Kepner Drive, Lafayette, IN

 

Property Condition Report issued by EBI Consulting as Project No. 11123275 dated
September 18, 2012

3.

 

1521 Kepner Drive, Lafayette, IN

 

Property Condition Report issued by EBI Consulting as Project No. 11123276 dated
September 18, 2012

4.

 

1540-1530 Kepner Drive, Lafayette, IN

 

Property Condition Report issued by EBI Consulting as Project No. 11123277 dated
September 18, 2012

5.

 

2201 Loew Road, Marion, IN

 

Property Condition Report issued by EBI Consulting as Project No. 11123306 dated
September 18, 2012

6.

 

636 S 66th Terrace, Kansas City, KS

 

Property Condition Report issued by EBI Consulting as Project No. 11123305 dated
September 18, 2012

7.

 

1900 Wilson, Parsons, KS

 

Property Condition Report issued by EBI Consulting as Project No. 11123308 dated
September 18, 2012

8.

 

2510 Eastmoor, Wichita, KS

 

Property Condition Report issued by EBI Consulting as Project No. 11123279 dated
September 18, 2012

9.

 

2652 Eastmoor, Wichita, KS

 

Property Condition Report issued by EBI Consulting as Project No. 11123280 dated
September 18, 2012

10.

 

2655/2755 Eastmoor, Wichita, KS

 

Property Condition Report issued by EBI Consulting as Project No. 11123281 dated
September 18, 2012

11.

 

2750 South Rock, Wichita, KS

 

Property Condition Report issued by EBI Consulting as Project No. 11123282 dated
September 18, 2012

 

Schedule IX - 1

--------------------------------------------------------------------------------


 

12.

 

4757 128th Ave, Holland, MI

 

Property Condition Report issued by EBI Consulting as Project No. 11123287 dated
September 18, 2012

13.

 

5640 Pierson Highway, Lansing, MI

 

Property Condition Report issued by EBI Consulting as Project No. 11123286 dated
September 18, 2012

14.

 

22925 Venture Drive, Novi, MI

 

Property Condition Report issued by EBI Consulting as Project No. 11123284 dated
September 18, 2012

15.

 

42600 Merrill Street, Sterling Heights, MI

 

Property Condition Report issued by EBI Consulting as Project No. 11123285 dated
September 18, 2012

16.

 

109 Balzano Drive, Gloversville, NY

 

Property Condition Report issued by EBI Consulting as Project No. 11123288 dated
September 18, 2012

17.

 

122 Balzano Drive, Gloversville, NY

 

Property Condition Report issued by EBI Consulting as Project No. 11123289 dated
September 18, 2012

18.

 

125 Balzano Drive, Gloversville, NY

 

Property Condition Report issued by EBI Consulting as Project No. 11123290 dated
September 18, 2012

19.

 

141 Sal Landrio Drive, Gloversville, NY

 

Property Condition Report issued by EBI Consulting as Project No. 11123291 dated
September 18, 2012

20.

 

123 Union Ave, Johnstown, NY

 

Property Condition Report issued by EBI Consulting as Project No. 11123292 dated
September 18, 2012

21.

 

150 Enterprise Dr, Johnstown, NY

 

Property Condition Report issued by EBI Consulting as Project No. 11123293 dated
September 18, 2012

22.

 

231 Enterprise Dr, Johnstown, NY

 

Property Condition Report issued by EBI Consulting as Project No. 11123294 dated
September 18, 2012

23.

 

6 Clermont Street, Johnstown, NY

 

Property Condition Report issued by EBI Consulting as Project No. 11123295 dated
September 18, 2012

24.

 

100 Papercraft Park, O’Hara Township, PA

 

Property Condition Report issued by EBI Consulting as Project No. 11123296 dated

 

Schedule IX - 2

--------------------------------------------------------------------------------


 

 

 

 

 

September 18, 2012

25.

 

215 Mill Ave, Greenwood, SC

 

Property Condition Report issued by EBI Consulting as Project No. 11123297 dated
September 18, 2012

26.

 

308-310 Maxwell Ave, Greenwood, SC

 

Property Condition Report issued by EBI Consulting as Project No. 11123298 dated
September 18, 2012

27.

 

100 Holloway Rd, Ware Shoals, SC

 

Property Condition Report issued by EBI Consulting as Project No. 11123299 dated
September 18, 2012

28.

 

One Michelin Drive, Independence, VA

 

Property Condition Report issued by EBI Consulting as Project No. 11123302 dated
September 18, 2012

 

Schedule IX - 3

--------------------------------------------------------------------------------


 

SCHEDULE X

 

PROPERTY ZONING REPORTS

 

 

 

Property

 

Property Zoning Report

1.

 

16 Downing Drive, Phenix City, AL

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-27 dated October 17, 2012

2.

 

1520 Kepner Drive, Lafayette, IN

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-18 dated October 17, 2012

3.

 

1521 Kepner Drive, Lafayette, IN

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-20 dated October 17, 2012

4.

 

1540-1530 Kepner Drive, Lafayette, IN

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-19 dated October 17, 2012

5.

 

2201 Loew Road, Marion, IN

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-22 dated November 2, 2012

6.

 

636 S 66th Terrace, Kansas City, KS

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-17 dated October 23, 2012

7.

 

1900 Wilson, Parsons, KS

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-26 dated October 23, 2012

8.

 

2510 Eastmoor, Wichita, KS

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-34 dated September 5, 2012

9.

 

2652 Eastmoor, Wichita, KS

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-32 dated October 23, 2012

10.

 

2655/2755 Eastmoor, Wichita, KS

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-31 dated September 11, 2012

11.

 

2750 South Rock, Wichita, KS

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-33 dated October 23, 2012

 

Schedule X - 1

--------------------------------------------------------------------------------


 

12.

 

4757 128th Ave, Holland, MI

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-14 dated September 23, 2012

13.

 

5640 Pierson Highway, Lansing, MI

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-21 dated September 17, 2012

14.

 

22925 Venture Drive, Novi, MI

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-24 dated October 31, 2012

15.

 

42600 Merrill Street, Sterling Heights, MI

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-29 dated September 17, 2012

16.

 

109 Balzano Drive, Gloversville, NY

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-4 dated November 6, 2012

17.

 

122 Balzano Drive, Gloversville, NY

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-2 dated September 19, 2012

18.

 

125 Balzano Drive, Gloversville, NY

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-1 dated September 18, 2012

19.

 

141 Sal Landrio Drive, Gloversville, NY

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-3 dated October 23, 2012

20.

 

123 Union Ave, Johnstown, NY

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-6 dated October 17, 2012

21.

 

150 Enterprise Dr, Johnstown, NY

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-8 dated October 17, 2012

22.

 

231 Enterprise Dr, Johnstown, NY

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-7 dated October 30, 2012

23.

 

6 Clermont Street, Johnstown, NY

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-5 dated October 17, 2012

24.

 

100 Papercraft Park, O’Hara Township, PA

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site

 

Schedule X - 2

--------------------------------------------------------------------------------


 

 

 

 

 

Number 62729-25 dated September 14, 2012

25.

 

215 Mill Ave, Greenwood, SC

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-13 dated October 17, 2012

26.

 

308-310 Maxwell Ave, Greenwood, SC

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-12 dated October 17, 2012

27.

 

100 Holloway Rd, Ware Shoals, SC

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-11 dated October 3, 2012

28.

 

One Michelin Drive, Independence, VA

 

Zoning and Site Requirements Summary issued by The Planning & Zoning Resource
Corporation as Site Number 62729-15 dated October 29, 2012

 

Schedule X - 3

--------------------------------------------------------------------------------


 

SCHEDULE XI

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

None.

 

Schedule XI - 1

--------------------------------------------------------------------------------


 

SCHEDULE XII

 

APPRAISED VALUES AT CLOSING DATE

 

Property Name

 

City

 

State

 

Appraised
Value

 

100 Papercraft Park

 

O’Hara Township

 

PA

 

$

28,100,000

 

5640 Pierson Highway

 

Lansing

 

MI

 

$

10,000,000

 

1521 Kepner Drive

 

Lafayette

 

IN

 

$

7,500,000

 

4757 128th Ave

 

Holland

 

MI

 

$

5,580,000

 

2201 Loew Road

 

Marion

 

IN

 

$

5,100,000

 

22925 Venture Drive

 

Novi

 

MI

 

$

4,900,000

 

1540-1530 Kepner Drive

 

Lafayette

 

IN

 

$

3,650,000

 

2652 Eastmoor

 

Wichita

 

KS

 

$

2,950,000

 

150 Enterprise Dr

 

Johnstown

 

NY

 

$

2,900,000

 

16 Downing Drive

 

Phenix City

 

AL

 

$

2,800,000

 

42600 Merrill Street

 

Sterling Heights

 

MI

 

$

2,700,000

 

215 Mill Ave

 

Greenwood

 

SC

 

$

2,700,000

 

One Michelin Drive

 

Independence

 

VA

 

$

2,510,000

 

308-310 Maxwell Ave

 

Greenwood

 

SC

 

$

2,300,000

 

1520 Kepner Drive

 

Lafayette

 

IN

 

$

2,150,000

 

122 Balzano Drive

 

Gloversville

 

NY

 

$

2,100,000

 

636 S 66th Terrace

 

Kansas City

 

KS

 

$

2,050,000

 

2655/2755 Eastmoor

 

Wichita

 

KS

 

$

2,700,000

 

141 Sal Landrio Drive

 

Gloversville

 

NY

 

$

1,900,000

 

123 Union Ave

 

Johnstown

 

NY

 

$

1,900,000

 

1900 Wilson Avenue

 

Parsons

 

KS

 

$

1,900,000

 

231 Enterprise Dr

 

Johnstown

 

NY

 

$

1,550,000

 

109 Balzano Drive

 

Gloversville

 

NY

 

$

1,500,000

 

2510 Eastmoor

 

Wichita

 

KS

 

$

1,350,000

 

125 Balzano Drive

 

Gloversville

 

NY

 

$

1,300,000

 

6 Clermont Street

 

Johnstown

 

NY

 

$

1,300,000

 

2750 South Rock

 

Wichita

 

KS

 

$

1,500,000

 

100 Holloway Rd

 

Ware Shoals

 

SC

 

$

450,000

 

TOTALS/AVG

 

 

 

 

 

$

107,340,000

 

 

Schedule XII - 1

--------------------------------------------------------------------------------


 

SCHEDULE XIII

 

ITEMS TO BE DELIVERED FOR LEASE APPROVAL

 

·                                          The Lease and any and all applicable
amendments or modifications thereof.

 

·                                          Any documents referenced in the Lease
and not otherwise provided to Lender.

 

·                                          Any information requested by Lender
that is directly related to particular provisions of the applicable Lease (e.g.
if the Lease has build-out or other specific conditions).

 

Schedule XIII - 1

--------------------------------------------------------------------------------